Execution Version

AMENDMENT AND RESTATEMENT AGREEMENT dated as of February 26, 2016 (this
“Amendment”), relating to the Revolving Credit Agreement dated as of February
14, 2013, as amended prior to the date hereof (the “Existing Revolving Credit
Agreement”), among FREEPORT-MCMORAN INC. (f/k/a FREEPORT-MCMORAN COPPER & GOLD
INC.) (“FCX”), PT FREEPORT INDONESIA (“PTFI”) and FREEPORT-MCMORAN OIL & GAS LLC
(together with FCX and PTFI, the “Borrowers”), the Lenders from time to time
party thereto, the Issuing Banks from time to time party thereto and JPMORGAN
CHASE BANK, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).
WHEREAS, the Lenders have agreed to extend credit to the Borrowers under the
Existing Revolving Credit Agreement on the terms and subject to the conditions
set forth therein.
WHEREAS, the Borrowers have requested that the Existing Revolving Credit
Agreement be amended and restated (a) to modify for a period of time the maximum
Total Leverage Ratio applicable under Section 6.06 and to modify the minimum
Interest Expense Coverage Ratio under Section 6.07, (b) to provide for certain
changes to interest rate spreads and (c) to effect other modifications to the
provisions of the Existing Revolving Credit Agreement, in each case as set forth
herein.
WHEREAS, the Lenders party hereto, constituting the Required Lenders under the
Existing Revolving Credit Agreement, and the Administrative Agent are willing so
to amend and restate the Existing Revolving Credit Agreement on the terms and
subject to the conditions hereof.
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:
SECTION 1.    Defined Terms. Capitalized terms used herein and not otherwise
defined herein have the meanings assigned to them in the Existing Revolving
Credit Agreement or the Restated Revolving Credit Agreement (as defined below),
as the context may require. The interpretive provisions specified in
Section 1.03 of the Existing Revolving Credit Agreement also apply to this
Amendment, mutatis mutandis.
SECTION 2.    Amendment and Restatement of the Existing Revolving Credit
Agreement. Effective as of the Restatement Effective Date (as defined below),
the Existing Revolving Credit Agreement is amended and restated in its entirety
in the form of the Amended and Restated Revolving Credit Agreement set forth on
Exhibit A hereto (the Existing Revolving Credit Agreement, as so amended and
restated, being referred to as the “Restated Revolving Credit Agreement”).




--------------------------------------------------------------------------------

2

SECTION 3.    Reduction of Commitments. The Borrowers agree that as of the
Restatement Effective Date, the aggregate amount of the Lenders’ Revolving
Commitments (as defined in the Existing Revolving Credit Agreement) will be
reduced to $3,500,000,000 and that that each Lender’s Revolving Commitment will
be reduced on a pro rata basis. The Borrowers and the Administrative Agent
hereby agree to waive any notice required for such reduction pursuant to the
Existing Revolving Credit Agreement, including Section 2.08 thereof.
SECTION 4.    Representations and Warranties. To induce the other parties hereto
to enter into this Amendment, each of the Borrowers represents and warrants to
the Administrative Agent and the Lenders that:
(a)    (x) the execution, delivery and performance by such Borrower of this
Amendment and the performance by such Borrower of the Restated Revolving Credit
Agreement are within such Borrower’s corporate powers and have been duly
authorized by all necessary corporate and, if required, stockholder action and
(y) this Amendment has been duly executed and delivered by such Borrower and,
upon the Restatement Effective Date, the Restated Revolving Credit Agreement
will constitute a legal, valid and binding obligation of such Borrower
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally, concepts of reasonableness and general principles
of equity, regardless of whether considered in a proceeding in equity or at law.
(b)    the representations and warranties of each Loan Party set forth in the
Loan Documents are true and correct in all material respects on and as of the
Restatement Effective Date, except where such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties were true and correct on and as of such earlier date; and
(c)    no Default has occurred and is continuing on the Restatement Effective
Date.
SECTION 5.    Effectiveness. (a) This Amendment shall become effective as of the
first date (the “Restatement Effective Date”) on which each of the following
conditions has been satisfied:
(i)    The Administrative Agent shall have executed this Amendment and shall
have received counterparts hereof duly executed and delivered by each Borrower
and Lenders constituting the Required Lenders.
(ii)    The Administrative Agent shall have received such board resolutions,
secretary’s certificates, officer’s certificates and other documents as the
Administrative Agent may reasonably request relating to the authorization of
this Amendment and the transactions contemplated hereby and any other legal
matters relating to the Loan Parties, the Loan Documents or this Amendment, all
in form and substance reasonably satisfactory to the Administrative Agent.
(iii)    The Administrative Agent shall have received a certificate, dated the
Restatement Effective Date and signed by a Financial Officer of FCX, confirming


--------------------------------------------------------------------------------

3

that the representations set forth in Section 4(b) and Section 4(c) hereof are
true and correct as of the Restatement Effective Date.
(iv)    The Administrative Agent shall have received a written opinion
(addressed to the Administrative Agent and the Lenders and dated the Restatement
Effective Date) of each of (i) Davis Polk & Wardwell LLP, New York counsel for
the Borrowers and the Subsidiaries, and (ii) Jones Walker LLP, U.S. counsel for
the Borrowers and the Subsidiaries, all in form and substance reasonably
satisfactory to the Administrative Agent.
(v)    The Administrative Agent shall have received payment from the Borrowers
in immediately available funds of an amendment fee for the account of each
Lender that has executed and delivered a counterpart hereof prior to 5:00 p.m.,
New York City time, on February 25, 2016, in an amount equal to 0.20% of the
amount (after giving effect to Section 3 of this Amendment) of such Lender’s
Revolving Commitment (whether drawn or undrawn) on the Restatement Effective
Date.
(vi)    The Administrative Agent shall have received a certificate, dated the
Restatement Effective Date and signed by the Chief Financial Officer of FCX as
to the solvency of FCX and its Subsidiaries on a consolidated basis after giving
effect to this Amendment, in form and substance reasonably satisfactory to the
Administrative Agent.
(vii)    The Administrative Agent shall have received one or more Intercompany
Subordination Agreements duly executed by FCX and the applicable Subsidiaries to
the extent required by Section 6.01(a)(iv) of the Restated Revolving Credit
Agreement.
(b)    The Administrative Agent shall notify the Borrowers and the Lenders of
the Restatement Effective Date and such notice shall be conclusive and binding.
Notwithstanding the foregoing, this Amendment shall not become effective unless
each of the conditions set forth or referred to in this Section 5 has been
satisfied at or prior to 5:00 p.m., New York City time, on March 15, 2016 (it
being understood that any such failure of this Amendment to become effective
will not affect any rights or obligations of any Person under the Existing
Revolving Credit Agreement).     
SECTION 6.    Expenses. The Borrowers agree to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with this
Amendment, including the reasonable fees, charges and disbursements of Cravath,
Swaine & Moore LLP, counsel for the Administrative Agent, in each case to the
extent provided in Section 9.03(a) of the Existing Revolving Credit Agreement.
SECTION 7.    Effect of Amendment. (a) Except as expressly set forth herein or
in the Restated Revolving Credit Agreement, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders, the Swing Line Lender, the
Issuing Banks or the Agents under the Existing Revolving Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements


--------------------------------------------------------------------------------

4

contained in the Existing Revolving Credit Agreement or any other Loan Document,
all of which are ratified and affirmed in all respects and shall continue in
full force and effect. Nothing herein shall be deemed to entitle any Borrower to
a consent to, or a waiver, amendment, modification or other change of, any of
the terms, conditions, obligations, covenants or agreements contained in the
Existing Revolving Credit Agreement, the Restated Revolving Credit Agreement or
any other Loan Document in similar or different circumstances.
(b)    On and after the Restatement Effective Date, each reference in the
Restated Revolving Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein”, or words of like import, and each reference to the Existing Revolving
Credit Agreement in any other Loan Document shall be deemed a reference to the
Restated Revolving Credit Agreement. This Amendment shall constitute a “Loan
Document” for all purposes of the Restated Revolving Credit Agreement and the
other Loan Documents.
SECTION 8.    Applicable Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
SECTION 9.    Counterparts; Integration; Effectiveness. This Amendment may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Amendment, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging shall be effective as delivery
of a manually executed counterpart of this Amendment.
SECTION 10.    Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.
[Remainder of page intentionally left blank.]




--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.
FREEPORT-MCMORAN INC.,
By
 
/s/ Kathleen L. Quirk
 
Name: Kathleen L. Quirk
 
Title: Executive Vice President, Chief Financial Officer and Treasurer



PT FREEPORT INDONESIA,
By
 
/s/ Robert R. Boyce
 
Name: Robert R. Boyce
 
Title: Treasurer



FREEPORT-MCMORAN OIL & GAS LLC,
By
 
/s/ Kathleen L. Quirk
 
Name: Kathleen L. Quirk
 
Title: Executive Vice President



JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent and
Collateral Agent,
By
 
/s/ Peter Predun
 
Name: Peter Predun
 
Title: Executive Director



BANK OF AMERICA, N.A.,
By
 
/s/ James K. G. Campbell
 
Name: James K. G. Campbell
 
Title: Director





--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE
AMENDMENT AND RESTATEMENT AGREEMENT
RELATING TO THE REVOLVING CREDIT AGREEMENT
OF FREEPORT-MCMORAN INC.



 




Name of Lender:_/s/ Lender Signatures on File with Administrative
Agent___________


For any Lender requiring a second signature line:


Name of Lender:_/s/ Lender Signatures on File with Administrative
Agent___________











--------------------------------------------------------------------------------

Exhibit A



REVOLVING CREDIT AGREEMENT
dated as of February 14, 2013,
as amended and restated as of February 26, 2016,
among
FREEPORT-MCMORAN INC.,
PT FREEPORT INDONESIA,
The Other Borrower Party Hereto,
The Lenders Party Hereto,
The Issuing Banks Party Hereto,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Collateral Agent and the Swingline Lender,
BANK OF AMERICA, N.A.,
as Syndication Agent,
and
BNP PARIBAS,
CITIBANK, N.A.,
HSBC BANK USA, NATIONAL ASSOCIATION,
MIZUHO CORPORATE BANK, LTD.,
SUMITOMO MITSUI BANKING CORPORATION,
THE BANK OF NOVA SCOTIA
and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Co-Documentation Agents,
_____________________________________________________________
JPMORGAN CHASE BANK, N.A.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
BNP PARIBAS SECURITIES CORP.,
CITIGROUP GLOBAL MARKETS INC.,
HSBC SECURITIES (USA) INC.,
MIZUHO CORPORATE BANK, LTD.,
SUMITOMO MITSUI BANKING CORPORATION,
THE BANK OF NOVA SCOTIA
and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Joint Lead Arrangers and Joint Bookrunners,
_____________________________________________________________
AGRICULTURAL BANK OF CHINA, NEW YORK BRANCH,
BANK OF MONTREAL, CHICAGO BRANCH,
CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK AGENCY,
COMPASS BANK,
ROYAL BANK OF CANADA,
THE TORONTO-DOMINION BANK,
SANTANDER BANK, N.A.,
STANDARD CHARTERED BANK,
U.S. BANK NATIONAL ASSOCIATION
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Senior Managing Agents




        





--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
ARTICLE I
 
 
Definitions
 
 
SECTION 1.01. Defined Terms
1
SECTION 1.02. Classification of Loans and Borrowings
41
SECTION 1.03. Terms Generally
41
SECTION 1.04. Accounting Terms; GAAP
42
 
 
ARTICLE II
 
 
The Credits
 
 
SECTION 2.01. Commitments
42
SECTION 2.02. Loans and Borrowings
42
SECTION 2.03. Requests for Borrowings
43
SECTION 2.04. Funding of Borrowings
44
SECTION 2.05. Swingline Loans
44
SECTION 2.06. Letters of Credit
46
SECTION 2.07. Interest Elections
52
SECTION 2.08. Termination and Reduction of Commitments
53
SECTION 2.09. Repayment of Loans; Evidence of Debt
54
SECTION 2.10. Prepayment of Loans
55
SECTION 2.11. Fees
56
SECTION 2.12. Interest
58
SECTION 2.13. Alternate Rate of Interest
58
SECTION 2.14. Increased Costs
59
SECTION 2.15. Break Funding Payments
60
SECTION 2.16. Taxes
61
SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
66
SECTION 2.18. Mitigation Obligations; Replacement of Lenders
68
SECTION 2.19. Defaulting Lenders
69
SECTION 2.20. Incremental Revolving Commitments
71
 
 
ARTICLE III
 
 
Representations and Warranties
 
 
SECTION 3.01. Organization; Powers
73
SECTION 3.02. Authorization; Enforceability
73
SECTION 3.03. Governmental Approvals; No Conflicts
74
SECTION 3.04. Financial Condition; No Material Adverse Change
74
SECTION 3.05. Properties
74
SECTION 3.06. Litigation and Environmental Matters
75
SECTION 3.07. Compliance with Laws and Agreements
75
SECTION 3.08. Investment Company Status
75
SECTION 3.09. Taxes
75
SECTION 3.10. ERISA
76
SECTION 3.11. Disclosure
76
SECTION 3.12. Insurance
76
 
 







--------------------------------------------------------------------------------

2

SECTION 3.13. Labor Matters
76
SECTION 3.14. Federal Reserve Regulations
77
SECTION 3.15. Pari Passu Status
77
SECTION 3.16. Status of PTFI for Tax Purposes
77
SECTION 3.17. Sanctions
77
SECTION 3.18. Solvency
77
 
 
ARTICLE IV
 
 
Conditions
 
 
SECTION 4.01. [RESERVED]
77
SECTION 4.02. [RESERVED]
77
SECTION 4.03. Each Credit Event
77
 
 
ARTICLE V
 
 
Affirmative Covenants
 
 
SECTION 5.01. Financial Statements and Other Information
78
SECTION 5.02. Notices of Material Events
80
SECTION 5.03. Existence; Conduct of Business
81
SECTION 5.04. Payment of Obligations
81
SECTION 5.05. Insurance
81
SECTION 5.06. Books and Records; Inspection and Audit Rights
82
SECTION 5.07. Compliance with Laws; Environmental Reports
82
SECTION 5.08. Use of Proceeds and Letters of Credit
83
SECTION 5.09. Source of Interest
84
SECTION 5.10. Indonesian Translation
84
SECTION 5.11. Guarantee Requirement
84
SECTION 5.12. Springing Collateral Date
84
SECTION 5.13. Further Assurances
85
 
 
ARTICLE VI
 
 
Negative Covenants
 
 
SECTION 6.01. Subsidiary Indebtedness
86
SECTION 6.02. Liens
88
SECTION 6.03. Fundamental Changes
92
SECTION 6.04. Sale and Leaseback Transactions
92
SECTION 6.05. Fiscal Year
93
SECTION 6.06. Total Leverage Ratio
93
SECTION 6.07. Interest Expense Coverage Ratio
93
SECTION 6.08. Anti-Corruption Laws and Sanctions – Use of Proceeds
93
SECTION 6.09. Preferred Equity Interests
93
SECTION 6.10. Restricted Payments
93
SECTION 6.11. Certain Transfers
94
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------

3

ARTICLE VII
 
 
Events of Default
 
 
 
ARTICLE VIII
 
 
The Agents
 
 
ARTICLE IX
 
 
Miscellaneous
 
 
SECTION 9.01. Notices
101
SECTION 9.02. Waivers; Amendments
102
SECTION 9.03. Expenses; Indemnity; Damage Waiver
104
SECTION 9.04. Successors and Assigns
106
SECTION 9.05. Survival
109
SECTION 9.06. Integration; Effectiveness
110
SECTION 9.07. Severability
110
SECTION 9.08. Right of Setoff
110
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process;
Sovereign Immunity
110
SECTION 9.10. WAIVER OF JURY TRIAL
111
SECTION 9.11. Headings
111
SECTION 9.12. Confidentiality
112
SECTION 9.13. Judgment Currency
112
SECTION 9.14. Patriot Act
113
SECTION 9.15. No Fiduciary Relationship
113
SECTION 9.16. Release of Liens and Guarantees; Rejurisdictioning of PTFI
113
SECTION 9.17. Non-Public Information
114
SECTION 9.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions
115
 
 
ARTICLE X
 
 
Co-Borrower Obligations
 
 
SECTION 10.01. Joint and Several Liability
116
SECTION 10.02. Obligations Unconditional
117
 
 
ARTICLE XI
 
 
Subsidiary Guarantors
 
 
SECTION 11.01. Designation of Subsidiary Guarantors
119
SECTION 11.02. Optional Guarantor Terminations
120







--------------------------------------------------------------------------------

4

SCHEDULES:
 
 
 
 
 
 
 
 
 
 
 
 
 
Schedule 1.01A
Disclosed Matters
 
 
 
 
Schedule 1.01B
Existing Letters of Credit
 
 
 
Schedule 1.01C
Agreed Additional Guarantors
 
 
 
Schedule 1.01D
Agreed Collateral Actions
 
 
 
Schedule 1.01E
Agreed Collateral Package
 
 
 
Schedule 1.01F
Agreed Subsidiary Holding Company Structure
 
Schedule 2.01
Commitments
 
 
 
 
Schedule 3.03
Governmental Approvals
 
 
 
Schedule 3.04(b)
Certain Developments
 
 
 
Schedule 3.12
Insurance
 
 
 
 
Schedule 5.12
Contractual Restrictions
 
 
 
Schedule 6.01
Existing Indebtedness
 
 
 
Schedule 6.02
Existing Liens
 
 
 
 
 
 
 
 
 
 
 
EXHIBITS:
 
 
 
 
 
 
 
 
 
 
 
 
 
Exhibit A
Form of Assignment and Assumption
 
 
Exhibit B
Form of Guarantee Agreement
 
 
Exhibit C
Form of Issuing Bank Agreement
 
 
Exhibit D-1
[Reserved]
 
 
 
 
Exhibit D-2
[Reserved]
 
 
 
 
Exhibit D-3
[Reserved]
 
 
 
 
Exhibit E-1
Form of U.S. Tax Certificate for Foreign Lenders that are
 
not Partnerships for U.S. Federal Income Tax Purposes
Exhibit E-2
Form of U.S. Tax Certificate for Foreign Participants that are
 
not Partnerships for U.S. Federal Income Tax Purposes
Exhibit E-3
Form of U.S. Tax Certificate for Foreign Lenders that are
 
Partnerships for U.S. Federal Income Tax Purposes
 
Exhibit E-4
Form of U.S. Tax Certificate for Foreign Participants that are
 
Partnerships for U.S. Federal Income Tax Purposes
 
Exhibit F
Form of Intercompany Subordination Agreement
 















--------------------------------------------------------------------------------

1



REVOLVING CREDIT AGREEMENT dated as of February 14, 2013, as amended and
restated as of February 26, 2016 (this “Agreement”), among FREEPORT-MCMORAN
INC., a Delaware corporation, PT FREEPORT INDONESIA, a limited liability company
organized under the laws of the Republic of Indonesia, the other Borrower, if
any, party hereto, the Lenders party hereto, the Issuing Banks party hereto,
JPMORGAN CHASE BANK, N.A. (“JPMCB”), as Administrative Agent and Collateral
Agent, and BANK OF AMERICA, N.A., as Syndication Agent.
The Borrowers (such term and each other capitalized term used and not otherwise
defined herein having the meaning assigned to it in Article I), the Lenders, the
Issuing Banks and the Administrative Agent are party to the Existing Revolving
Credit Agreement, and the Borrowers, the Administrative Agent, the Collateral
Agent and Lenders constituting Required Lenders have agreed, upon satisfaction
of the conditions set forth in the Amendment and Restatement Agreement, to amend
and restate the Existing Revolving Credit Agreement in the form of this
Agreement.
Accordingly, the parties hereto agree as follows:
ARTICLE I
Definitions
SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:
“2018 Revolving Commitment” means a Revolving Commitment that became effective
on the Original Closing Date having a Maturity Date of May 31, 2018 that was not
extended pursuant to the First Amendment or Section 2.09(f).
“2018 Revolving Lender” means, at any time, a Revolving Lender that has a 2018
Revolving Commitment at such time.
“2019 Revolving Commitment” means a Revolving Commitment that, pursuant to the
First Amendment or Section 2.09(f), has a Maturity Date of May 31, 2019.
“2019 Revolving Lender” means, at any time, a Revolving Lender that has a 2019
Revolving Commitment at such time.
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the








--------------------------------------------------------------------------------

2



next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied
by (b) the Statutory Reserve Rate.


“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agents” means, collectively, the Administrative Agent, the Collateral Agent and
the Syndication Agent.
“Agreed Additional Guarantors” has the meaning assigned to such term on Schedule
1.01C hereto (as such Schedule may be amended, amended and restated,
supplemented or otherwise modified by FCX and the Required Lenders in their sole
discretion and approved by FCX and the Required Lenders on or prior to the
Springing Collateral Date).
“Agreed Collateral Actions” means actions related to the granting and perfection
of Liens on the Agreed Collateral Package to secure the Obligations acceptable
to FCX and the Required Lenders in their sole discretion and approved by FCX and
the Required Lenders on or prior to the Springing Collateral Date; provided that
the Lenders party to the Amendment and Restatement Agreement and constituting
the Required Lenders have acknowledged and agreed that the actions related to
the granting and perfection of Liens on the Agreed Collateral Package to secure
the Obligations described on Schedule 1.01D hereto are acceptable to, and
approved by, the Required Lenders.
“Agreed Collateral Package” means a collateral package acceptable to FCX and the
Required Lenders in their sole discretion and approved by FCX and the Required
Lenders on or prior to the Springing Collateral Date; provided that the Lenders
party to the Amendment and Restatement Agreement and constituting the Required
Lenders have acknowledged and agreed that the collateral package described on
Schedule 1.01E hereto is acceptable to, and approved by, the Required Lenders.
“Agreed Subsidiary Holding Company Structure” means a subsidiary holding company
structure in respect of FMC and PTFI acceptable to FCX and the Required Lenders
in their sole discretion and approved by FCX and the Required Lenders on or
prior to the Springing Collateral Date; provided that the Lenders party to the
Amendment and Restatement Agreement and constituting the Required Lenders have
acknowledged and agreed that the subsidiary holding company structure described
on Schedule 1.01F hereto is acceptable to, and approved by, the Required
Lenders.
“Agreement” has the meaning assigned to such term in the preamble hereto.






--------------------------------------------------------------------------------

3



“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) for a deposit in dollars with a maturity of one month plus 1%. For purposes
of clause (c) above, the Adjusted LIBO Rate on any day shall be based on the
rate per annum appearing on the Reuters “LIBOR01” screen displaying interest
rates for dollar deposits in the London interbank market (or on any successor or
substitute screen provided by Reuters, or any successor to or substitute for
such service, providing rate quotations comparable to those currently provided
on such screen, as determined by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to such day for
deposits in dollars with a maturity of one month. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Adjusted LIBO Rate shall be effective from and including the effective date
of such change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate, respectively.
“Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement dated as of February 26, 2016, among FCX, PTFI, FMOG, the Lenders
party thereto, the Issuing Banks party thereto, the Administrative Agent and the
Collateral Agent.
“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, as amended, and the United Kingdom Bribery Act of 2010, as amended or any
other applicable anti-corruption law.
“Applicable Percentage” means, at any time with respect to any Revolving Lender,
the percentage of the aggregate Revolving Commitments represented by such
Lender’s Revolving Commitment at such time; provided that if any Defaulting
Lender exists at such time, the Applicable Percentages shall be calculated
disregarding such Defaulting Lender’s Revolving Commitment. If the Revolving
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Revolving Commitments most-recently in effect, giving
effect to any assignments of Revolving Loans, LC Exposures and Swingline
Exposures that occur after such termination or expiration and to any Lender’s
status as a Defaulting Lender at the time of determination.
“Applicable Rate” means, for any day, the applicable rate per annum set forth
below under the caption “ABR Spread”, “Eurodollar Spread”, “Commitment Fee”,
“Financial LC Participation Fee” or “Performance LC Participation Fee”, as the
case may be, based upon (x) the Credit Ratings by Moody’s and S&P applicable on
such day and (y) the Total Leverage Ratio as of the end of the fiscal quarter of
FCX for which consolidated financial statements have been most recently
delivered pursuant to Section 5.01(a) or 5.01(b):






--------------------------------------------------------------------------------

4





 
LEVEL
Total Leverage Ratio
1. BBB+ / Baa1 or higher
2. BBB / Baa2
 
Eurodollar Spread 
(bps per annum)
ABR Spread
(bps per annum)
Commitment Fee (bps per annum)
Financial LC
Participation Fee
(bps per annum)
Performance LC
Participation Fee
(bps per annum)
Eurodollar Spread 
(bps per annum)
ABR Spread
(bps per annum)
Commitment Fee (bps per annum)
Financial LC
Participation Fee
(bps per annum)
Performance LC
Participation Fee
(bps per annum)
≤4.00
125.0
25.0
15.0
125.0
62.5
150.0
50.0
20.0
150.0
75.0
>4.00 and ≤4.50
150.0
50.0
15.0
150.0
75.0
175.0
75.0
20.0
175.0
87.5
>4.50 and ≤6.00
175.0
75.0
15.0
175.0
87.5
200.0
100.0
20.0
200.0
100.0
>6.00 and ≤7.00
225.0
125.0
15.0
225.0
112.5
250.0
150.0
20.0
250.0
125.0
>7.00
275.0
175.0
15.0
275.0
137.5
300.0
200.0
20.0
300.0
150.0
Total Leverage Ratio
3. BBB- / Baa3
4. BB+ / Ba1
 
Eurodollar Spread 
(bps per annum)
ABR Spread
(bps per annum)
Commitment Fee (bps per annum)
Financial LC
Participation Fee
(bps per annum)
Performance LC
Participation Fee
(bps per annum)
Eurodollar Spread 
(bps per annum)
ABR Spread
(bps per annum)
Commitment Fee (bps per annum)
Financial LC
Participation Fee
(bps per annum)
Performance LC
Participation Fee
(bps per annum)
≤4.00
175.0
75.0
25.0
175.0
87.5
200.0
100.0
35.0
200.0
100.0
>4.00 and ≤4.50
200.0
100.0
25.0
200.0
100.0
225.0
125.0
35.0
225.0
112.5
>4.50 and ≤6.00
225.0
125.0
25.0
225.0
112.5
250.0
150.0
35.0
250.0
125.0
>6.00 and ≤7.00
275.0
175.0
25.0
275.0
137.5
300.0
200.0
35.0
300.0
150.0
>7.00
325.0
225.0
25.0
325.0
162.5
350.0
250.0
35.0
350.0
175.0
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------

5



Total Leverage Ratio
5. BB / Ba2 or lower
 
 
 
 
 
 
Eurodollar Spread 
(bps per annum)
ABR Spread
(bps per annum)
Commitment Fee (bps per annum)
Financial LC
Participation Fee
(bps per annum)
Performance LC
Participation Fee
(bps per annum)
 
 
 
 
 
≤4.00
225.0
125.0
45.0
225.0
112.5
 
 
 
 
 
>4.00 and ≤4.50
250.0
150.0
45.0
250.0
125.0
 
 
 
 
 
>4.50 and ≤6.00
275.0
175.0
45.0
275.0
137.5
 
 
 
 
 
>6.00 and ≤7.00
325.0
225.0
45.0
325.0
162.5
 
 
 
 
 
>7.00
375.0
275.0
45.0
375.0
187.5
 
 
 
 
 



For purposes of the foregoing, (a) if either Moody’s or S&P shall not have in
effect a Credit Rating (other than by reason of the circumstances referred to in
the last sentence of this definition), then FCX and the Lenders shall negotiate
in good faith to agree upon another rating agency to be substituted by an
amendment to this Agreement for the rating agency which shall not have a Credit
Rating in effect, and pending the effectiveness of such amendment, the
Applicable Rate shall be determined by reference to the available Credit Rating;
(b) if the Credit Ratings established or deemed to have been established by
Moody’s and S&P shall fall within different Levels, the Applicable Rate shall be
based on the higher of the two Credit Ratings unless one of the two Credit
Ratings is two or more Levels lower than the other, in which case the Applicable
Rate shall be determined by reference to the Level next below that of the higher
of the two Credit Ratings; and (c) if the Credit Rating established or deemed to
have been established by Moody’s and S&P shall be changed (other than as a
result of a change in the rating system of Moody’s or S&P), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency. Each change in the Applicable Rate based on the Credit Ratings shall
apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change. If the rating system of Moody’s or S&P shall change, or if either such
rating agency shall cease to be in the business of rating corporate debt
obligations, FCX and the Lenders shall negotiate in good faith to amend the
definition of “Applicable Rate” to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Rate shall be determined by reference to
the Credit Rating most recently in effect prior to such change or cessation.
Each change in the Applicable Rate resulting from a change in the Total Leverage
Ratio shall be effective during the period commencing on and including the date
of




--------------------------------------------------------------------------------

6



delivery to the Administrative Agent pursuant to Section 5.01(a) or 5.01(b) of
the consolidated financial statements indicating such change and ending on the
date immediately preceding the effective date of the next such change; provided
that the Total Leverage Ratio shall be deemed to exceed 7.00 to 1.00 at the
option of the Administrative Agent or at the request of the Required Lenders if
FCX fails to deliver the consolidated financial statements required to be
delivered by it pursuant to Section 5.01(a) or 5.01(b) or the certificate of a
Financial Officer required pursuant to Section 5.01(c) during the period from
the expiration of the time for delivery thereof until such consolidated
financial statements and such certificate are delivered.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A attached hereto or any other form approved by the Administrative
Agent.
“Attributable Debt” means, on any date, in respect of any lease of FCX or any
Subsidiary entered into as part of a Project Financing or a sale and leaseback
transaction subject to Section 6.04, (a) if such lease is a Capital Lease
Obligation, the capitalized amount thereof that would appear on a balance sheet
of such Person prepared as of such date in accordance with GAAP and (b) if such
lease is not a Capital Lease Obligation, the capitalized amount of the remaining
lease payments under such lease that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a Capital Lease Obligation.
“Attributable Debt Payments” means, for FCX and the Subsidiaries for any period,
all payments made during such period in respect of Attributable Debt.
“Available Domestic Cash” means, as of any date, the aggregate amount of cash
and Permitted Investments held on such date by FCX or any Subsidiary that is
incorporated or organized under the laws of the United States of America, any
State thereof or the District of Columbia or any Subsidiary Guarantor, other
than cash and Permitted Investments (a) held in accounts outside the United
States of America or (b) subject to any Lien securing Indebtedness or other
obligations (other than (i) a Lien granted pursuant to the Collateral Documents
as security for the Obligations, the “Obligations” under the Term Loan Agreement
and, if applicable, the FMC Notes and (ii) a Lien permitted under Section
6.02(r), 6.02(s)(ii) or 6.02(t)).
“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority; provided, however, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts






--------------------------------------------------------------------------------

7



within the United States of America or from the enforcement of judgments or
writs of attachment on its assets or permit such Person (or such Governmental
Authority) to reject, repudiate, disavow or disaffirm any agreements made by
such Person.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means each of FCX, PTFI and, from and after the Original Closing
Date, FMOG (collectively, the “Borrowers”).
“Borrowing” means (a) Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect, or (b) a Swingline Loan.
“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“CFC” means (a) each Person that is a “controlled foreign corporation” for
purposes of the Code and (b) each subsidiary of any such controlled foreign
corporation.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the Original Closing Date) of Equity Interests representing more than 50% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests in FCX; (b) occupation of a majority of the seats (other than vacant
seats) on the board of directors of FCX by Persons who were not (i) members of
the board of directors of FCX on the Original Closing Date, (ii) appointed as,
or nominated for election as, directors by a majority of directors referred to
in clause (i) above or (iii) approved by the board of directors of FCX as
director candidates prior to their election to such board of directors; (c) the
occurrence of any “Change of Control” or “Change in Control” as defined in any
indenture or other governing agreement relating to any Material Indebtedness of
FCX; (d) following the Springing Collateral Date, FCX ceasing to own, directly
or indirectly, 100% of the Equity Interests of FMC (less any amount of Qualified
FMC Equity Interests); (e) following the Collateral Implementation Date, FCX
ceasing to own, directly or indirectly, 100% of the Equity Interests of New PTFI
Holdco (less any amount of Qualified PTFI Equity Interests); or (f) following
the Collateral Implementation Date, New PTFI Holdco ceasing to directly own 100%
of the




--------------------------------------------------------------------------------

8



Equity Interests of PTFI that are held, directly or indirectly, by FCX or any
Subsidiary immediately prior to the Collateral Implementation Date (other than
any Equity Interests held by PTII and any Equity Interests then held or
thereafter transferred or issued to the Government of the Republic of Indonesia
or any other third party).
“Change in Law” means the occurrence, after the Original Closing Date (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender or Issuing Bank with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the Original Closing Date; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a Change in Law, regardless of the date
enacted, adopted, issued or implemented.
“Co-Borrower Resignation” has the meaning assigned to such term in Section
10.02(g).
“Co-Borrower Resignation Date” has the meaning assigned to such term in Section
10.02(g).
“Code” means the United States Internal Revenue Code of 1986, as amended.
“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the
Collateral Documents as security for the Obligations, the “Obligations” under
the Term Loan Agreement and, if applicable, the FMC Notes; provided that the
Collateral shall not include any Excluded Assets.
“Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity as
collateral agent for the Lenders hereunder.
“Collateral Documents” means each security agreement, control agreement,
mortgage or other instrument or document required to be delivered pursuant to
the Agreed Collateral Actions or otherwise hereunder to secure the Obligations,
the “Obligations” under the Term Loan Agreement and, if applicable, the FMC
Notes.










--------------------------------------------------------------------------------

9



“Collateral Implementation Date” means the date, if any, that is 30 days (or, in
the case of any Mortgage, 90 days) after the Springing Collateral Date (unless
such date is extended, with respect to any Collateral or any Mortgage, in the
reasonable discretion of the Administrative Agent).
“Collateral Parties” means, collectively, FCX and each Subsidiary of FCX that is
a Subsidiary Guarantor or that has pledged or made subject to a Lien (or is
required to pledge or make subject to a Lien) any of its assets as Collateral
pursuant to the Agreed Collateral Actions.
“Commitment” means a Revolving Commitment or Swingline Commitment or any
combination thereof (as the context requires).
“Confidential Information Materials” means the confidential information
materials dated February 2016 relating to the Borrowers and the amendment and
restatement of the Existing Credit Agreement pursuant to the Amendment and
Restatement Agreement..
“Consolidated Cash Interest Expense” means, for any period, the excess of (a)
the sum, without duplication, of (i) the interest expense (including imputed
interest expense in respect of Capital Lease Obligations, but excluding, to the
extent included as interest expense under GAAP, (A) accretion of the fair values
of environmental remediation obligations that were previously determined on a
discounted basis under the “acquisition method” of accounting and (B) accrual of
amounts which have been reserved to fund future or contingent tax liabilities)
of FCX and its consolidated Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP, (ii) any interest or other financing
costs becoming payable during such period in respect of Indebtedness of FCX or
its consolidated Subsidiaries to the extent such interest or other financing
costs shall have been capitalized rather than included in consolidated interest
expense for such period in accordance with GAAP and (iii) any cash payments made
during such period in respect of obligations referred to in clause (b)(ii) below
that were amortized or accrued in a previous period, minus (b) to the extent
included in such consolidated interest expense for such period, the sum of
(i) noncash amounts attributable to amortization or write-off of capitalized
interest or other financing costs paid in a previous period, (ii) noncash
amounts attributable to amortization of fair value adjustments of Indebtedness
recorded under the “acquisition method” of accounting and (iii) noncash amounts
attributable to amortization of debt discounts or accrued interest payable in
kind for such period; provided that for the purposes of calculating Consolidated
Cash Interest Expense for any Reference Period, if during such Reference Period
(or, in the case of pro forma calculations, during the period from the last day
of such Reference Period to and including the date as of which such calculation
is made) FCX or any Subsidiary shall have made a Material Disposition or
Material Acquisition, Consolidated Cash Interest Expense for such Reference
Period shall be calculated after giving pro forma effect thereto as if such
Material Disposition or Material Acquisition (and any incurrence or repayment of
Indebtedness in connection therewith) occurred on the first day of such
Reference Period (with the Reference Period for the purposes of pro forma
calculations being the most recent period of four consecutive fiscal quarters
for










--------------------------------------------------------------------------------

10



which the relevant financial information is available and the interest rate with
respect to any Indebtedness that bears a floating rate of interest and that is
being given pro forma effect being calculated as if the rate in effect on the
date of determination had been the applicable rate for the entire period (taking
into account any Hedging Agreement applicable to such Indebtedness if such
Hedging Agreement has a remaining term of at least twelve months)).
“Consolidated EBITDAX” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense and
Attributable Debt Payments for such period, (ii) consolidated income tax expense
for such period, (iii) all amounts attributable to depreciation, depletion and
amortization for such period, (iv) oil and gas exploration costs for such
period, (v) any extraordinary charges or significant nonrecurring non‑cash
charges or non-cash charges resulting from requirements to mark-to-market
derivative obligations (including commodity-linked securities) for such period
(provided that any cash payment made with respect to any such non-cash charge
shall be subtracted in computing Consolidated EBITDAX for the period in which
such cash payment is made), (vi) any impairment charges or asset write offs or
amortization related to intangible assets and long-lived assets pursuant to GAAP
(including pursuant to FASB ASC Topics 350, 360 or 805 and Rule 4-10(c)(3) of
Regulation S-X under the Securities Act), (vii) restructuring charges and
reserves, (viii) fees and expenses in respect of consummated or proposed
acquisitions, dispositions or financings, (ix) any acquisition accounting
adjustments and any step-ups with respect to re-valuing assets and liabilities
in connection with any acquisition or investment consummated after the Original
Closing Date (including any increase in amortization, depletion or depreciation,
increase in cost of goods sold attributable to metal inventories or any one-time
non-cash charges), (x) other non-cash charges, including non-cash charges
attributable to stock options and other stock-based compensation, (xi) any costs
or expenses incurred by FCX or a Subsidiary pursuant to any management equity
plan or stock option plan or any other management or employee benefit plan or
agreement or any stock subscription or stockholders agreement, to the extent
that such costs or expenses are funded with cash proceeds contributed to the
capital of FCX or net cash proceeds from the issuance of Equity Interests of
FCX, (xii) charges attributable to liability or casualty events or business
interruption, to the extent covered (or reasonably expected to be covered) by
insurance and (xiii) payments made in respect of obligations of the types
included in clause (j) of the definition of Indebtedness; minus (b) without
duplication and to the extent included in determining such Consolidated Net
Income, the sum of (i) the amount of deferred revenues that are amortized during
such period and are attributable to reserves that are subject to Volumetric
Production Payments, (ii) amounts recorded in accordance with GAAP as repayments
of principal and interest pursuant to Dollar-Denominated Production Payments and
(iii) any extraordinary gains or non-cash gains for such period; and plus or
minus, as applicable, (c) without duplication and to the extent deducted or
included, as the case may be, in determining such Consolidated Net Income (i)
any effect of gains or losses (less all fees and expenses relating thereto)
attributable to asset dispositions other than in the ordinary course of
business, as determined in good faith by FCX, (ii) any net gains or losses from
early extinguishment of Indebtedness or hedging obligations or other derivative
instruments, including any write-off of deferred








--------------------------------------------------------------------------------

11



financing costs, (iii) any net non-cash gain or loss resulting from currency
translation gains or losses related to currency re-measurements of Indebtedness,
(iv) the cumulative effect of a change in accounting principles and (v) any net
income or loss from discontinued operations and any net gain or loss on disposal
of discontinued operations, all determined on a consolidated basis in accordance
with GAAP.
For the purposes of calculating Consolidated EBITDAX for any period of four
consecutive fiscal quarters (each, a “Reference Period”), if during such
Reference Period (or, in the case of pro forma calculations, during the period
from the last day of such Reference Period to and including the date as of which
such calculation is made) FCX or any Subsidiary shall have made a Material
Disposition or Material Acquisition, Consolidated EBITDAX for such Reference
Period shall be calculated after giving pro forma effect thereto as if such
Material Disposition or Material Acquisition (and any incurrence or repayment of
Indebtedness in connection therewith) occurred on the first day of such
Reference Period (with the Reference Period for the purposes of pro forma
calculations being the most recent period of four consecutive fiscal quarters
for which the relevant financial information is available), which may, in the
case of a Material Acquisition, reflect pro forma adjustments for cost savings
that are reasonably expected to be realized within 365 days following such
Material Acquisition, to the extent that such cost savings would be permitted to
be reflected in pro forma financial statements prepared in accordance with
Article 11 of Regulation S-X under the Securities Act. As used in this
definition, “Material Acquisition” means any acquisition of property or series
of related acquisitions of property that (a) constitutes assets comprising all
or substantially all of an operating unit of a business or constitutes common
stock of any Person and (b) involves consideration in excess of $200,000,000;
and “Material Disposition” means any sale, transfer or other disposition of
property or series of related sales, transfers or other dispositions of property
that (i)  involves assets comprising all or substantially all of an operating
unit of a business or involves common stock of any Person owned by FCX and the
Subsidiaries and (ii) yields gross proceeds to FCX or any Subsidiary in excess
of $200,000,000.
“Consolidated Net Income” means, for any period, the net income or loss of FCX
and the Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded the income or loss
of any Person accrued prior to the date it becomes a Subsidiary or is merged
into or consolidated with FCX or any Subsidiary or the date that such Person’s
assets are acquired by FCX or any Subsidiary. Notwithstanding anything to the
contrary contained herein, Consolidated Net Income shall be (a) computed without
deduction for non-controlling interests and (b) subject to the final paragraph
of the definition of “Consolidated EBITDAX”.
“Consolidated Total Assets” means, at any time, the total assets of FCX and the
Subsidiaries, as set forth in the most recent consolidated balance sheet of FCX
and the Subsidiaries delivered pursuant to Section 5.01 hereto or Section 5.01
of the Existing Revolving Credit Agreement on or prior to such date of
determination, determined on a consolidated basis in accordance with GAAP.
“Consolidation” has the meaning assigned to such term in Section 6.03(a).








--------------------------------------------------------------------------------

12



“Contract of Work” means the Contract of Work made December 30, 1991, between
the Ministry of Mines of the Government of the Republic of Indonesia, acting for
and on behalf of the Government of the Republic of Indonesia, and PTFI, together
with any amendments and extensions thereto and any related implementation
agreement or Memorandum of Understanding with such Ministry of Mines acting on
behalf of the Government of the Republic of Indonesia, after giving effect to
the PT‑Rio Tinto Indonesia COW Assignment.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Party” means the Administrative Agent, each Issuing Bank, the Swingline
Lender and each other Lender.
“Credit Rating” means a rating assigned by S&P or Moody’s, or another rating
agency to be substituted by an amendment to this Agreement, to the Index Debt.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Revolving Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, (i) to fund any portion
of its Loans, (ii) to fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) to pay to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified in such writing, including, if applicable,
by reference to a specific Default) has not been satisfied, (b) has notified the
Borrowers or any Credit Party in writing, or has made a public statement, to the
effect that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good-faith determination
that a condition precedent (specifically identified in such writing, including,
if applicable, by reference to a specific Default) to funding a Loan cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by a Credit
Party made in good faith to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, (d) has become the
subject of a Bankruptcy Event or (e) has, or has a direct or indirect parent
company that has, become the subject of a Bail-In Action.










--------------------------------------------------------------------------------

13



“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 1.01A.
“Disposition” means any sale, transfer, lease or other disposition (including
pursuant to a Sale and Leaseback Transaction and by way of merger or
consolidation) of any assets of FCX or any Subsidiary, including any sale or
issuance (other than to a Borrower or a Subsidiary) of any Equity Interests in
any Subsidiary and including forward sales, streaming and similar transactions,
in each case for consideration consisting in whole or part of cash proceeds,
other than (i) dispositions in the ordinary course of business of (x) inventory
(excluding, for the avoidance of doubt, forward sales and streaming or similar
transactions), (y) used or surplus equipment or (z) cash equivalents, (ii)
dispositions in the ordinary course of business of accounts receivable, (iii)
any casualty or other insured damage to, or any taking under power of eminent
domain or by condemnation or similar proceeding of, any assets, (iv) forward
sales, streaming and similar transactions for cumulative aggregate Net Proceeds
not in excess of $250,000,000, (v) sales or issuances of Qualified PTFI Equity
Interests, (vi) sales, transfers, leases or other dispositions of assets by
Sociedad Minera Cerro Verde or any other Subsidiary of FCX, to the extent that
the proceeds thereof are not distributed to FCX and (vii) other sales and
dispositions resulting in aggregate Net Proceeds not exceeding $100,000,000 in
the case of any single transaction or series of related transactions or
$250,000,000 in the aggregate for all such transactions.
“Disqualified Stock” means, with respect to any Person, any Equity Interests of
such Person that, by its terms (or by the terms of any security or other Equity
Interests into which it is convertible or for which it is redeemable or
exchangeable either mandatorily or at the option of the holder thereof), or upon
the happening of any event or condition (a) matures or is mandatorily redeemable
(other than solely for Qualified Stock and cash in lieu of fractional shares of
Qualified Stock), pursuant to a sinking fund obligation or otherwise (except as
a result of a change of control or asset sale to the extent the terms of such
Equity Interests provide that such Equity Interests shall not be required to be
repurchased or redeemed until the repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Commitments
have occurred or such repurchase or redemption is otherwise permitted by this
Agreement (including as a result of a waiver hereunder)), (b) is redeemable at
the option of the holder thereof (other than solely for Qualified Stock and cash
in lieu of fractional shares of Qualified Stock), in whole or in part, or (c) is
or becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Stock, in each case, prior to the
date that is 91 days after the Maturity Date; provided, however, that only the
portion of the Equity Interests that so mature or are mandatorily redeemable,
are so convertible or exchangeable or are so redeemable at the option of the
holder thereof prior to such date shall be deemed to be Disqualified Stock;
provided further, however, that if any Equity Interests are issued to any
employee, or to any plan for the benefit of employees, of FCX or its
Subsidiaries or by any such plan to such employees, such Equity Interests shall
not constitute Disqualified Stock solely because they may be required to be
repurchased by FCX or a Subsidiary in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s termination, death or
disability.








--------------------------------------------------------------------------------

14



“Dollar-Denominated Production Payments” means production payment obligations
recorded as liabilities in accordance with GAAP, together with all undertakings
and obligations in connection therewith.
“dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia that is not a CFC.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, or to the
management, release or threatened release of or exposure to any Hazardous
Materials.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation or
reclamation, fines, penalties or indemnities), of FCX or any Subsidiary directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (b) the failure by any Plan
to meet the minimum funding standards (as defined in Section 412 of the Code or
Section 302 of ERISA applicable to such Plan, in each instance), whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by any Borrower or any ERISA Affiliate
of any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by any Borrower or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an






--------------------------------------------------------------------------------

15



intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by any Borrower or any ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by any Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from any Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article VII.
“Exchange Act” means the United States Securities Exchange Act of 1934.
“Excluded Assets” has the meaning assigned to such term in Schedule 1.01E
hereto.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Administrative Agent, any Lender or any Issuing Bank or required to be
withheld or deducted from any payment to the Administrative Agent, any Lender or
any Issuing Bank under any Loan Document: (a) income or franchise Taxes imposed
on (or measured by) the net income of such Lender, such Issuing Bank or the
Administrative Agent by the United States of America or by the jurisdiction
under the laws of which such Lender, such Issuing Bank or the Administrative
Agent is organized or in which its principal office is located or, in the case
of any Lender, in which its applicable lending office is located, (b) any branch
profits Taxes imposed by the United States of America or any similar Taxes
imposed by any other jurisdiction described in clause (a) above, (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by FCX under
Section 2.18(b)), (i) any U.S. Federal withholding Taxes imposed on amounts
payable to or for the account of such Foreign Lender with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date such Foreign Lender becomes a party to this Agreement (or designates a new
lending office), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, immediately before designation of a new lending office (or
assignment), to receive additional amounts from any Loan Party with respect to
any such Taxes pursuant to Section 2.16 and (ii) Taxes attributable to such
Foreign Lender’s failure to comply with Section 2.16(f), (d) in the case of a
Non-Indonesian Lender (other than an assignee pursuant to a request by FCX under
Section 2.18(b)), any Indonesian Taxes that are both (i) withholding Taxes with
respect to payments of interest on such Non-Indonesian Lender’s Loans and (ii)
attributable to such Non-Indonesian Lender’s failure to comply with Section
2.16(o) and (e) any U.S. Federal withholding Taxes imposed under FATCA.
Notwithstanding the foregoing, a Tax shall not be an Excluded Tax if it arises
because of a violation of either Section 3.16 or Section 5.09.








--------------------------------------------------------------------------------

16



“Existing Letters of Credit” means the existing letters of credit listed on
Schedule 1.01B. FCX shall be deemed to have requested the issuance of each
Existing Letter of Credit for purposes hereof.
“Existing Revolving Credit Agreement” means the Credit Agreement dated as of
February 14, 2013 (as amended prior to the date hereof), among FCX, PTFI, the
Lenders party thereto, the issuing banks party thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent, and Bank of America, N.A., as Syndication Agent.
“Existing Guarantors” means the Subsidiaries of FCX that have, prior to the
Restatement Effective Date, Guaranteed the Obligations pursuant to a Guarantee
Agreement, excluding, for the avoidance of doubt, each Agreed Additional
Guarantor.
“External Environmental Report” has the meaning assigned to such term in Section
5.07(c).
“FATCA” means Sections 1471 through 1474 of the Code, as of the Original Closing
Date (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with), any current or future regulations
or official interpretations thereof and any agreements entered into pursuant to
Section 1471(b) of the Code.
“FCX” means Freeport-McMoRan Inc., a Delaware corporation, and following any
merger or consolidation permitted under Section 6.03 to which FCX is a party and
is not the surviving Person, such surviving Person.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Financial Covenants” means the covenants set forth in Sections 6.06 and 6.07.
“Financial Letter of Credit” means any Letter of Credit other than a Performance
Letter of Credit.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the designated Person.
“First Amendment” means the First Amendment, dated as of May 30, 2014, to the
Existing Revolving Credit Agreement.
“FMC” means Freeport Minerals Corporation, a Delaware corporation.




--------------------------------------------------------------------------------

17



“FMC Notes” means the notes issued under the Indenture dated as of September 22,
1997, among Phelps Dodge Corporation and Chase Manhattan Bank, as trustee, and
outstanding as of the Restatement Effective Date.
“FMOG” means Freeport McMoRan Oil & Gas LLC, a Delaware limited liability
company.
“FMOG Indenture Debt” means Indebtedness under (a) the 6⅛% Senior Notes due
2019, (b) the 6½% Senior Notes due 2020, (c) the 6⅝% Senior Notes due 2021, (d)
the 6¾% Senior Notes due 2022 and (e) the 6⅞% Senior Notes due 2023, in each
case issued by FMOG (as successor to Plains Exploration & Production Company
(“PXP”)) pursuant to the indenture dated as of March 13, 2007, as amended or
supplemented, among PXP, as issuer, the guarantors party thereto and Wells Fargo
Bank, N.A. as trustee.
“FOGI” means FCX Oil and Gas Inc., a Delaware corporation.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which any Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction. If a
Borrower is located in more than one jurisdiction, a Lender’s status as a
Foreign Lender shall be tested separately with respect to each jurisdiction.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Funded Debt” of any Person means Indebtedness of such Person of the types
referred to in clauses (a), (b), (c), (d), (e), (h), (j) and (k) of definition
thereof and all Indebtedness of the types referred to in clauses (f), (g) and
(i) of such definition relating to Indebtedness of others of the types referred
to in such clauses (a), (b), (c), (d), (e), (h), (j) and (k).
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of








--------------------------------------------------------------------------------

18



the guarantor, direct or indirect, (a) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or other obligation or
to purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof in each case for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guarantee Agreement” means a Guarantee Agreement substantially in the form of
Exhibit B hereto or, if reasonably requested by the Administrative Agent, a
guarantee agreement governed by the laws of the jurisdiction of the Subsidiary
Guarantor and otherwise reasonably satisfactory to the Administrative Agent in
form and substance.
“Guarantee Requirement” means at any time that (a) each Required Subsidiary
Guarantor shall have executed and delivered to the Administrative Agent a
counterpart of the Guarantee Agreement (or a supplement thereto) and (b) the
Administrative Agent shall have received documents and opinions equivalent to
those delivered under Section 4.02(a) and (b) of the Existing Revolving Credit
Agreement with respect to each such Required Subsidiary Guarantor.
“Guarantor Designation” has the meaning assigned to such term in Section 11.01.
“Guarantor Designation Date” has the meaning assigned to such term in Section
11.01.
“Guarantor Termination” has the meaning assigned to such term in Section 11.02.
“Guarantor Termination Date” has the meaning assigned to such term in Section
11.02.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum, petroleum distillates or petroleum by-products, asbestos or asbestos
containing materials, polychlorinated biphenyls, radon gas, infectious or
medical wastes and all other hazardous or toxic substances or wastes of any
nature, including mine-tailings, regulated pursuant to any Environmental Law.
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.












--------------------------------------------------------------------------------

19



“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.
“Hydrocarbons” means oil, natural gas, casing head gas, drip gasoline, natural
gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
all constituents, elements or compounds thereof and products refined or
processed therefrom.
“Impacted Interest Period” has the meaning set forth in the definition of “LIBO
Rate”.
“Incremental Facility Agreement” means an Incremental Facility Agreement, in
form and substance reasonably satisfactory to the Administrative Agent, among
the Borrowers, the Administrative Agent and one or more Incremental Revolving
Lenders, establishing Incremental Revolving Commitments and effecting such other
amendments hereto and to the other Loan Documents as are contemplated by Section
2.20.
“Incremental Revolving Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant to an Incremental
Facility Agreement and Section 2.20, to make Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed as
an amount representing the maximum aggregate permitted amount of such Lender’s
Revolving Exposure under such Incremental Facility Agreement.
“Incremental Revolving Commitment Period” means the period after March 31, 2017
to but excluding the earlier of the Maturity Date for the 2019 Revolving
Commitments and the date of termination of all the Revolving Commitments.
“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all Disqualified Stock of
such Person, (d) all obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding trade accounts payable and other accrued expenses
incurred in the ordinary course of business and deferred compensation), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such










--------------------------------------------------------------------------------

20



Person, (i) all obligations, contingent or otherwise, of such Person as an
account party (including reimbursement obligations to the issuer) in respect of
letters of credit and letters of guaranty, which support or secure Indebtedness,
(j) all obligations in respect of any Metalstream Transaction, all obligations
in respect of any Receivables Facility and all other obligations in respect of
prepaid production arrangements, prepaid forward sale arrangements or derivative
contracts in respect of which such Person receives upfront payments in
consideration of an obligation to deliver product or commodities (or make cash
payments based on the value of product or commodities) at a future time and
(k) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances; provided, however, that, for the avoidance of doubt,
Indebtedness shall not include (i) any series of preferred stock (other than
Disqualified Stock), (ii) obligations under Hedging Agreements, (iii)
obligations under any agreement for the purchase of carbon emission and other
similar credits and (iv) any indebtedness that has been defeased in accordance
with GAAP or defeased pursuant to the deposit of cash or cash equivalents (to
the extent of the amount sufficient to satisfy all such indebtedness obligations
at maturity or redemption, as applicable, and all payments of interest and
premium, if any) in a trust or account created or pledged for the sole benefit
of the holders of such indebtedness. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor. For purposes of determinations hereunder,
the amount of
(A)
any Receivables Facility shall be deemed at any time to be (1) the aggregate
principal or stated amount of the Indebtedness, fractional undivided interests
(which stated amount may be described as a “net investment” or similar term
reflecting the amount invested in such undivided interest) or other securities
incurred or issued pursuant to such Receivables Facility, in each case
outstanding at such time, or (2) in the case of any Receivables Facility in
respect of which no such Indebtedness, fractional undivided interests or
securities are incurred or issued, the cash purchase price paid by the buyer in
connection with its purchase of receivables less the amount of collections
received in respect of such receivables and paid to such buyer, excluding any
amounts applied to purchase fees or discount or in the nature of interest; and

(B)
any other transaction of any Person included under clause (j) above, at any
time, (1) the amount thereof that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP or (2) if such amount would not
appear on such balance sheet, the amount that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such transaction
were accounted for as a transaction that would appear on such balance sheet or
(3) if such amount cannot be determined under clause (1) or (2), the amount
reasonably agreed by FCX and the Administrative Agent.







--------------------------------------------------------------------------------

21



“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), (i) Indonesian Taxes other than Excluded Taxes and (ii) Other Taxes.
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of FCX that is not guaranteed by any other Person or subject to any other credit
enhancement, other than unsecured Guarantees by Subsidiaries (other than Agreed
Additional Guarantors) that guarantee (or are co-borrowers with respect to) the
obligations of FCX under this Agreement.
“Indonesian Taxes” means Taxes imposed, assessed, levied or collected by
Indonesia or any political subdivision or taxing authority thereof or therein or
any association or organization of which Indonesia may be a member (but
excluding Taxes imposed upon the net income of, or any franchise taxes imposed
on, the Administrative Agent, any Lender (or permitted assignee or Participant)
or any Issuing Bank which, in each case, has its principal office in Indonesia
or a branch office in Indonesia, unless and to the extent such Taxes are
attributable to the enforcement of any rights hereunder or under any other Loan
Document with respect to an Event of Default), and any other loss, liability,
claim, legal fee or expense arising therefrom or in connection therewith, in
each case on or in respect of: (i) any Loan, Letter of Credit, Loan Document or
any obligation of any Loan Party under any Loan Document; (ii) the execution,
enforcement, registration, recordation, notarization or other formalization of
any of the items described in clause (i); and (iii) any payments of principal,
interest, charges, fees or other amounts made on, under or in respect of any of
the items described in clause (i).
“Intercompany Subordination Agreement” means an intercompany subordination
agreement substantially in the form of Exhibit F attached hereto or any other
form approved by the Administrative Agent.
“Interest Election Request” means a request by any Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07.
“Interest Payment Date” means (a) with respect to any ABR Loan (including a
Swingline Loan), the last day of each March, June, September and December and
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period.
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three, six or, to the
extent made available by all the applicable Lenders, twelve months thereafter,
as any Borrower may elect; provided that (a) if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in






--------------------------------------------------------------------------------

22



which case such Interest Period shall end on the next preceding Business Day and
(b) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the Screen Rate for the longest period (for which the
Screen Rate is available) that is shorter than the Impacted Interest Period and
(b) the Screen Rate for the shortest period (for which the Screen Rate is
available) that exceed the Impacted Interest Period, in each case, at such time.
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means each of JPMCB, Bank of America, N.A., The Bank of Nova
Scotia, BNP Paribas and each other Lender acceptable to the Administrative Agent
and FCX that has entered into an Issuing Bank Agreement, in each case in its
capacity as an issuer of Letters of Credit hereunder, and its successors in such
capacity as provided in Section 2.06(i). Each Issuing Bank may, in its
discretion but with the consent of FCX, arrange for one or more Letters of
Credit to be issued by Affiliates of such Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.
“Issuing Bank Agreement” means an agreement in the form of Exhibit C, or in any
other form reasonably satisfactory to the Administrative Agent, pursuant to
which a Lender agrees to act as an Issuing Bank.
“JPMCB” has the meaning assigned to such term in the preamble to this Agreement.
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a lender hereunder pursuant to an Assignment and Assumption or
an Incremental Facility Agreement, other than any person that ceases to be a
party hereto pursuant to an Assignment and










--------------------------------------------------------------------------------

23



Assumption. Unless the context otherwise requires, the term “Lenders” includes
the Swingline Lender.
“Letter of Credit” means (a) any letter of credit issued pursuant to this
Agreement and (b) the Existing Letters of Credit.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on page LIBOR01 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on such Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information services that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion (provided, that the Administrative Agent shall have generally
selected such page for similarly situated borrowers)) (in each case the “Screen
Rate”) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period; provided that if the Screen Rate shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement; provided further that if the Screen Rate shall not be available at
such time for such Interest Period (an “Impacted Interest Period”) then the LIBO
Rate shall be the Interpolated Rate; provided that if any Interpolated Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
“Loan Documents” means this Agreement, the Incremental Facility Agreements, any
Guaranty Agreements, the First Amendment and any Collateral Documents.
“Loan Parties” means each Borrower and each Subsidiary Guarantor.
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.
“Material Acquisition” has the meaning set forth in the definition of
“Consolidated EBITDAX”.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations or financial condition of FCX and its Subsidiaries, taken as a whole,
(b) the ability of any Loan Party to perform its obligations under any Loan
Document or (c) the rights of or benefits available to the Lenders under the
Loan Documents.








--------------------------------------------------------------------------------

24



“Material Company” has the meaning assigned to such term in clause (g) of
Article VII.
“Material Disposition” has the meaning set forth in the definition of
“Consolidated EBITDAX”.
“Material Indebtedness” means Indebtedness, Project Financings or obligations in
respect of one or more Hedging Agreements, of FCX and/or any Subsidiary in an
aggregate principal amount or amount of Attributable Debt exceeding
$175,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of FCX or any Subsidiary in respect of any Hedging
Agreement at any time shall be the aggregate amount (giving effect to any
netting agreements) that FCX or such Subsidiary would be required to pay if such
Hedging Agreement were terminated at such time.
“Maturity Date” means (i) with respect to the 2018 Revolving Commitments, May
31, 2018, and (ii) with respect to the 2019 Revolving Commitments, May 31, 2019.
As used in the definition of “Disqualified Stock” in Section 1.01, Section
2.02(d), Section 2.06, Section 2.10 and clause (o) of Article VII hereof, unless
the context otherwise requires, the term “Maturity Date” refers to the Maturity
Date for the 2019 Revolving Commitments.
“Memorandum of Understanding” means the Memorandum of Understanding dated as of
December 27, 1991, between the Ministry of Mines and Energy of the Government of
the Republic of Indonesia, and PTFI.
“Metalstream Transaction” means a transaction in which FCX or any Subsidiary
incurs obligations in respect of prepaid production arrangements, prepaid
forward sale arrangements or derivative contracts in respect of which FCX or any
such Subsidiary receives upfront payments in consideration of an obligation to
deliver gold, copper or any other metal mined by FCX and its Subsidiaries (each,
a “Qualified Metal”) (or make cash payments based on the value of any Qualified
Metal) at a future time. For the avoidance of doubt, a Metalstream Transaction
shall for all purposes hereof constitute Funded Debt.
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other security document granting a Lien on any Mortgaged Property to secure the
Obligations, the “Obligations” under the Term Loan Agreement and, if applicable,
the FMC Notes. Each Mortgage shall be in form and substance reasonably
satisfactory to the Administrative Agent.
“Mortgaged Property” means each parcel of real property, and the improvements
thereto, that is required to constitute Collateral pursuant to the Agreed
Collateral Actions and the Agreed Collateral Package.








--------------------------------------------------------------------------------

25



“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Proceeds” means, with respect to any event, (a) the cash (which term, for
purposes of this definition, shall include cash equivalents) proceeds received
in respect of such event, including any cash received in respect of any noncash
proceeds, but only as and when received, net of (b) the sum, without
duplication, of (i) all fees and out-of-pocket expenses paid in connection with
such event by the Borrowers and the Subsidiaries, (ii) in the case of a
Disposition (including pursuant to a Sale and Leaseback Transaction) of an
asset, (A) the amount of all payments required to be made by the Borrowers and
the Subsidiaries as a result of such event to repay Indebtedness (other than
“Loans” under the Term Loan Agreement) secured by such asset and (B) the pro
rata portion of net cash proceeds thereof (calculated without regard to this
clause (B)) attributable to minority interests and not available for
distribution to or for the account of the Borrowers and the Subsidiaries as a
result thereof and (iii) the amount of all taxes paid (or reasonably estimated
to be payable) by the Borrowers and the Subsidiaries and the amount of any
reserves established by the Borrowers and the Subsidiaries in accordance with
GAAP to fund purchase price adjustment, indemnification and similar contingent
liabilities (other than any earnout obligations) reasonably estimated to be
payable and that are directly attributable to the occurrence of such event (as
determined reasonably and in good faith by the chief financial officer of FCX).
For purposes of this definition, in the event any contingent liability reserve
established with respect to any event as described in clause (b)(iii) above
shall be reduced, the amount of such reduction shall, except to the extent such
reduction is made as a result of a payment having been made in respect of the
contingent liabilities with respect to which such reserve has been established,
be deemed to be receipt, on the date of such reduction, of cash proceeds in
respect of such event.
“New FMC Equity Restrictions” has the meaning set forth in Schedule 1.01E
hereto.
“New FMOG Equity Restrictions” has the meaning set forth in Schedule 1.01E
hereto.
“New FMC Subsidiary” has the meaning set forth in Schedule 1.01F hereto.
“New PTFI Holdco” has the meaning set forth in Schedule 1.01F hereto.
“Non-Defaulting Lender” means, at any time, any Revolving Lender that is not a
Defaulting Lender at such time.
“Non‑Indonesian Lender” has the meaning assigned to such term in
Section 2.16(o).
“Non-U.S. Lender” means a Lender that is not a U.S. Person.












--------------------------------------------------------------------------------

26



“Obligations” means the obligations of each of the Borrowers hereunder and of
the Borrowers and the other Loan Parties under the other Loan Documents,
including, (a) the due and punctual payment by the Borrowers of (i) the
principal of and interest (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Loans, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, (ii) each payment required to be made under this Agreement in
respect of any Letter of Credit, when and as due, including payments in respect
of reimbursement of disbursements, interest thereon, and any obligation to
provide cash collateral, and (iii) all other monetary obligations of the
Borrowers under this Agreement or any other Loan Document, including in respect
of fees, costs, expenses and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including any monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or similar
proceeding, regardless of whether allowed or allowable in such proceeding), (b)
the due and punctual performance of all other obligations of the Borrowers under
or pursuant to this Agreement and each other Loan Document and (c) the due and
punctual payment and performance of all of the obligations of each other Loan
Party under or pursuant to each of the other Loan Documents.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Oil and Gas Business” means (a) the acquisition, exploration, development,
operation and disposition of interests in oil, natural gas and other hydrocarbon
properties; (b) the gathering, marketing, treating, processing (but not
refining), storage, selling and transporting of any production from those
interests; and (c) any activity necessary, appropriate, incidental or reasonably
related to the activities described above.
“Oil and Gas Properties” means (a) Hydrocarbon Interests, including with respect
to undeveloped Oil and Gas Properties, depths below which any proved reserves
are then attributable; (b) the properties now or hereafter pooled or unitized
with Hydrocarbon Interests; (c) all presently existing or future unitization,
pooling agreements and declarations of pooled units and the units created
thereby (including all units created under orders, regulations and rules of any
Governmental Authority) which may affect all or any portion of the Hydrocarbon
Interests; (d) all operating agreements, contracts and other agreements,
including production sharing contracts and agreements, which relate to any of
the Hydrocarbon Interests or the production, sale, purchase, exchange or
processing of Hydrocarbons from or attributable to such Hydrocarbon Interests;
(e) all Hydrocarbons in and under and which may be produced and saved or
attributable to the Hydrocarbon Interests, including all oil in tanks, and all
rents, issues, profits, proceeds, products, revenues and other incomes from or
attributable to the Hydrocarbon Interests; (f) all tenements, hereditaments,
appurtenances and properties in any manner appertaining, belonging, affixed or
incidental to the Hydrocarbon Interests and (g) all properties, rights, titles,
interests and estates described or referred to above, including any and all
property, real or personal, now owned or hereinafter acquired and situated upon,
used, held for use or useful in connection with the








--------------------------------------------------------------------------------

27



operating, working or development of any of such Hydrocarbon Interests or
property (excluding drilling rigs, automotive equipment, rental equipment or
other personal property which may be on such premises for the purpose of
drilling a well or for other similar temporary uses) and including any and all
oil wells, gas wells, injection wells or other wells, buildings, structures,
fuel separators, liquid extraction plants, plant compressors, pumps, pumping
units, field gathering systems, tanks and tank batteries, fixtures, valves,
fittings, machinery and parts, engines, boilers, meters, apparatus, equipment,
appliances, tools, implements, cables, wires, towers, casing, tubing and rods,
surface leases, rights-of-way, easements and servitudes together with all
additions, substitutions, replacements, accessions and attachments to any and
all of the foregoing.
“Organizational Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws, (b) with respect to any
limited liability company, the certificate or articles of formation or
organization and operating agreement, and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and, if
applicable, any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization and,
if applicable, any certificate or articles of formation or organization of such
entity.
“Original Closing Date” means May 31, 2013.
“Other Connection Taxes” means, with respect to any Lender, any Issuing Bank or
the Administrative Agent, Taxes imposed as a result of a present or former
connection between such Lender, such Issuing Bank or the Administrative Agent
and the jurisdiction imposing such Taxes (other than a connection arising from
such Lender, such Issuing Bank or the Administrative Agent having executed,
delivered, enforced, become a party to, performed its obligation under, received
payments under, received or perfected a security interest under, engaged in any
other transaction pursuant to or enforced any Loan Document, or sold or assigned
an interest in any Loan Document).
“Other Senior Debt” means unsecured, unsubordinated capital market Indebtedness
of FCX ranking on a pari passu basis with the obligations of FCX hereunder that
is issued in a registered public offering or a private placement transaction
(including pursuant to Rule 144A under the Securities Act).
“Other Taxes” means any and all present or future recording, stamp, court,
documentary, excise, filing, transfer, sales, property or similar Taxes, arising
from any payment made under, from the execution, delivery, performance,
enforcement or registration of, or from the registration, receipt or perfection
of a security interest under, or otherwise with respect to, any Loan Document,
except any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment under Section 2.18(b)).










--------------------------------------------------------------------------------

28



“parent” has the meaning assigned thereto in the definition of “subsidiary”.
“Participant” has the meaning assigned to such term in Section 9.04(c).
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“Participation Agreement” means the Participation Agreement dated October 11,
1996, between PTFI and PT‑Rio Tinto Indonesia, as amended by the First Amendment
dated April 30, 1999, and as further amended from time to time.
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Performance Letter of Credit” means any Letter of Credit that is issued (a) to
ensure the performance of services and/or the delivery of goods or (b) primarily
for the purpose of securing performance obligations of FCX or any Subsidiary to
Governmental Authorities, including clean-up and remediation obligations, but in
either case, does not secure Indebtedness.
“Permitted Encumbrances” means:
(a) Liens for Taxes not at the time delinquent or which are being contested in
compliance with Section 5.04 or secure amounts that are not material to the
value of the properties to which such Liens attach (it being understood that for
purposes of this paragraph (a), all real properties that consist of multiple
parcels but constitute a single asset (i.e., individual project sites consisting
of multiple distinct parcels of real property) shall be deemed to be a single
real property);
(b) Liens imposed by law, including landlords’, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s and other like Liens imposed by law,
arising in the ordinary course of business and securing obligations that are not
overdue by more than 30 days or are being contested in compliance with
Section 5.04 or secure amounts that are not material to the value of the
properties to which such Liens attach (it being understood that for purposes of
this paragraph (b), all real properties that consist of multiple parcels but
constitute a single asset (i.e., individual project sites consisting of multiple
distinct parcels of real property) shall be deemed to be a single real
property);
(c) pledges, deposits or Liens under workmen’s compensation laws, unemployment
insurance laws, social security laws or similar legislation, or insurance
related obligations (including pledges or deposits securing liability to
insurance carriers under insurance or self-insurance arrangements), or in
connection with bids, tenders, contracts (other than for borrowed






--------------------------------------------------------------------------------

29



money) or leases, or to secure utilities, licenses, public, regulatory or
statutory obligations, or to secure surety, indemnity, judgment, appeal or
performance bonds, guarantees of government contracts (or other similar bonds,
instruments or obligations), or as security for contested taxes or import or
customs duties or for the payment of rent, or other obligations of like nature,
in each case incurred in the ordinary course of business;
(d) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Article VII;
(e) Liens in favor of issuers of surety, performance or other bonds, guarantees
or letters of credit or bankers’ acceptances (not issued to support Indebtedness
or Attributable Debt) issued pursuant to the request of and for the account of
FCX or any Subsidiary in the ordinary course of its business;
(f) encumbrances, ground leases, easements (including reciprocal easement
agreements), survey exceptions, or reservations of, or rights of others for,
licenses, rights of way, sewers, canals, ditches, water rights, highways, roads,
railroads, fences, oil and gas leases, electric lines, data communications, and
telephone lines and other similar purposes, or zoning, building codes or other
restrictions (including minor defects or irregularities in title and similar
encumbrances) as to the use of the real properties or Liens incidental to the
conduct of the business of FCX and its Subsidiaries or to the ownership of its
properties which do not in the aggregate materially adversely affect the value
of said properties or materially impair their use in the operation of the
business of FCX and its Subsidiaries (it being understood that for purposes of
this paragraph (f), all real properties that consist of multiple parcels but
constitute a single asset (i.e., individual project sites consisting of multiple
distinct parcels of real property) shall be deemed to be a single real
property);
(g) contractual Liens which arise in the ordinary course of business under
operating agreements, joint venture agreements, partnership agreements, leases,
area of mutual interest agreements, royalty agreements, marketing agreements,
processing agreements, development agreements, and other agreements which are
usual and customary in the mining business;
(h) leases, licenses, subleases and sublicenses of assets (including real
property and intellectual property rights), in each case entered into in the
ordinary course of business;
(i) Liens arising by virtue of any statutory or common law provisions relating
to banker’s Liens, rights of set-off or similar rights and remedies as to
deposit accounts or other funds maintained with a depositary or financial
institution;










--------------------------------------------------------------------------------

30



(j) Liens arising from Uniform Commercial Code financing statement filings (or
similar filings in other applicable jurisdictions) regarding operating leases
entered into by FCX and its Subsidiaries in the ordinary course of business;
(k) any interest or title of a lessor under any operating lease;
(l) (i) mortgages, liens, security interests, restrictions, encumbrances or any
other matters of record that have been placed by any government, statutory or
regulatory authority, developer, landlord or other third party on property over
which FCX or any Subsidiary has easement rights or on any leased property and
subordination or similar arrangements relating thereto and (ii) any condemnation
or eminent domain proceedings affecting any real property;
(m) any encumbrance or restriction (including put and call arrangements) with
respect to Equity Interests of any joint venture or similar arrangement pursuant
to any joint venture or similar agreement;
(n) Liens on property or assets under construction (and related rights) in favor
of a contractor or developer or arising from progress or partial payments by a
third party relating to such property or assets;
(o) Liens securing or arising by reason of any netting or set-off arrangement
entered into in the ordinary course of banking or other trading activities or
Liens over cash accounts securing cash pooling arrangements;
(p) Liens arising out of conditional sale, title retention, hire purchase,
consignment or similar arrangements for the sale of goods entered into in the
ordinary course of business;
(q) (i) areas of mutual interest, rights of first refusal and preferential
purchase rights entered into in the ordinary course of business or (ii) Liens
arising under oil and gas leases or subleases, assignments, farm-out agreements,
farm-in agreements, division orders, contracts for the sale, purchase, exchange,
transportation, gathering or processing of Hydrocarbons, unitizations and
pooling designations, declarations, orders and agreements, development
agreements, joint venture agreements, partnership agreements, operating
agreements, royalties, overriding royalty agreements, marketing agreements,
processing agreements, net profit agreements, working interests, net profits
interests, joint interest billing arrangements, participation agreements,
production sales contracts, area of mutual interest agreements, gas balancing or
deferred production agreements, injection, repressuring and recycling
agreements, salt water or other disposal agreements, seismic or geophysical
permits or agreements, licenses, sublicenses, and other agreements, in each case
which are customary in the Oil and Gas Business; provided, however, that the
granting of any such Lien referred to in clause (ii) does not materially impair
the use of the property covered by such Lien or materially impair the value of
such property subject thereto;








--------------------------------------------------------------------------------

31



(r) Liens on pipelines and pipeline facilities that arise by operation of law
each of which is in respect of obligations that are not delinquent by more than
30 days or which are being contested in good faith by appropriate action and for
which adequate reserves have been maintained in accordance with GAAP;
(s) Liens securing Production Payments and Reserve Sales that are customary in
the Oil and Gas Business; provided, however, that such Liens do not extend to
any property other than the property that is the subject of such Production
Payments and Reserve Sales;
(t) any seaman’s wage Liens (including those of masters) for wages, maintenance
and cure, salvage and general average Liens, stevedore’s wages, maritime tort
Liens (including personal injury and death), Liens for necessaries and other
ordinary course of business Liens of a maritime nature incurred in connection
with vessel operations or maintenance, all of the foregoing Liens which are (a)
unclaimed, (b) covered by insurance (other than, and after giving effect to, any
applicable deductibles in full on such insurance) or (c) being contested in good
faith by appropriate action promptly initiated and diligently conducted, if
adequate reserves have been maintained in accordance with GAAP;
(u) Liens required by any contract or statute in order to permit FCX or any
Subsidiary to perform any contract or subcontract made by it with or at the
request of any Governmental Authority;
(v) Liens on cash earnest money deposits made in connection with any letter of
intent or purchase agreement; and
(w) Liens on cash, letters of credit and other financial assets pledged to
secure obligations under any agreement for the purchase of carbon emission and
other similar credits which do not exceed $200,000,000 at any one time
outstanding;
provided that, except for Permitted Encumbrances referred to in clause (e)
above, the term “Permitted Encumbrances” shall not include any Lien securing
Indebtedness or Attributable Debt.
“Permitted Investments” means:
(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating
from S&P of A-2 or higher or from Moody’s of P-2 or higher;








--------------------------------------------------------------------------------

32



(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year after the date of acquisition thereof issued
or guaranteed by or placed with, and money market deposit accounts issued or
offered by, any commercial bank which has a short term deposit rating issued by
Moody’s of P-2 or higher or by S&P of A-2 or higher;
(d) short-term tax exempt securities rated not lower than MIG-1/+1 by either
Moody’s or S&P with provisions for liquidity or maturity accommodations of 183
days or less;
(e) repurchase agreements relating to securities described in clause (a), (b),
(c) and (d) above and maturity not less than one year thereafter;
(f) investments in money market or similar funds with assets of at least
$1,000,000,000 and rated Aaa by Moody’s and AAA by S&P;
(g) in the case of any Subsidiary organized or having its principal place of
business outside the United States, investments denominated in dollars or the
currency of the jurisdiction in which such Subsidiary is organized or has its
principal place of business which are similar to the assets referred to in
clauses (a), (b), (c), (d), (e) and (f) above; and
(h) other deposits, investments in certificates of deposits, bankers’
acceptances and time deposits with foreign banks not otherwise included in the
assets referred to in clauses (a), (b), (c), (d), (e), (f) or (g) above not in
excess of $100,000,000 in the aggregate.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA sponsored, maintained or contributed to by any Borrower or
any ERISA Affiliate.
“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A., as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.












--------------------------------------------------------------------------------

33



“Principal Issuing Bank” means JPMCB, Bank of America, N.A. and any other
Issuing Bank whom FCX and the Administrative Agent agree will be a Principal
Issuing Bank (or any of their Affiliates that shall act as Issuing Banks
hereunder).
“Production Payments” means, collectively, Dollar-Denominated Production
Payments and Volumetric Production Payments.
“Production Payments and Reserve Sales” means the grant or transfer by the
Borrower or any Subsidiary to any Person of a royalty, overriding royalty, net
profits interest, Production Payment (whether Dollar-Denominated Production
Payments or Volumetric Production Payments), partnership or other interest in
Oil and Gas Properties, reserves or the right to receive all or a portion of the
production or the proceeds from the sale of production attributable to such
properties where the holder of such interest has recourse solely to such
production or proceeds of production, subject to the obligation of the grantor
or transferor to operate and maintain, or cause the subject interests to be
operated and maintained, in a reasonably prudent manner or other customary
standard or subject to the obligation of the grantor or transferor to indemnify
for environmental, title or other matters customary in the Oil and Gas Business,
including any such grants or transfers pursuant to incentive compensation
programs on terms that are reasonably customary in the Oil and Gas Business for
geologists, geophysicists or other providers of technical services.
“Project Financing” means (a) the incurrence of Indebtedness of a Subsidiary,
the proceeds of which are applied to fund any new acquisition, exploration,
development, construction or expansion by, or upgrades of the assets of,
including associated working capital requirements, such Subsidiary (or to
refinance Indebtedness or equity financing incurred for such purpose) and that
may be secured by the assets of such Subsidiary, (b) the incurrence of
Attributable Debt in connection with a sale and leaseback transaction involving
such assets (including any such Attributable Debt incurred to refinance
Indebtedness or equity financing of such assets) or (c) the incurrence of
Indebtedness or Attributable Debt in connection with an Off-take Financing
(including any Indebtedness or Attributable Debt incurred to refinance
Indebtedness or equity financing in connection with an Off-Take Financing);
provided that “Project Financing” shall not include any Indebtedness or
Attributable Debt the proceeds of which are applied to acquire a going concern.
 As used in this definition, “Off-take Financing” means the incurrence of
Indebtedness or Attributable Debt in the form of an agreement to purchase that
is entered into by a Subsidiary to support the financing by a third party of the
acquisition, exploration, development, construction or expansion by, or upgrades
of, assets, including associated working capital requirements, legal title to,
or ownership of, which under applicable law is vested in such third party or its
affiliates.
“Project Financing Assets” means, with respect to any Project Financing, the
assets of the acquisition, exploration, development or expansion, or the assets
the upgrade of which is, funded by such Project Financing.
“Project Financing Subsidiary” means, with respect to any Project Financing, the
Subsidiary that is the primary obligor in respect of such Project Financing.








--------------------------------------------------------------------------------

34



“Proscribed Consolidation” has the meaning assigned to such term in Section
6.03.
“PTFI” means PT Freeport Indonesia, a limited liability company organized under
the laws of the Republic of Indonesia.
“PTFI Exposure Cap” means $500,000,000.
“PTII” means PT Indocopper Investama, a limited liability company organized
under the laws of the Republic of Indonesia.
“PT‑Rio Tinto Indonesia” means PT Rio Tinto Indonesia (formerly P.T. RTZ-CRA
Indonesia), a limited liability company organized under the laws of Indonesia
and a wholly owned subsidiary of RTZ.
“PT‑Rio Tinto Indonesia COW Assignment” means the Assignment Agreement dated as
of October 11, 1996 between PTFI and PT‑Rio Tinto Indonesia pursuant to which
PTFI assigned a partial undivided interest in the Contract of Work to PT‑Rio
Tinto Indonesia.
“Qualified FMC Equity Interests” has the meaning assigned to such term in
Schedule 1.01E hereto.
“Qualified FMOG Equity Interests” has the meaning assigned to such term in
Schedule 1.01E hereto.
“Qualified PTFI Equity Interests” means Equity Interests of PTFI or New PTFI
Holdco 100% of the Net Proceeds of which are applied (or are in good faith
expected by FCX to be applied) to smelter construction costs.
“Qualified Stock” means, with respect to any Person, any Equity Interests of
such Person that are not Disqualified Stock.
“Receivables Facility” means any of one or more receivables financing
facilities, as amended, supplemented, modified, extended, renewed, restated,
refunded, replaced or refinanced from time to time, the Indebtedness of which is
non-recourse (except for Standard Receivables Facility Undertakings) to FCX or
any Subsidiary (other than any Receivables Subsidiary), pursuant to which FCX or
any of the Subsidiaries sells its accounts, payment intangibles and related
assets or interests therein to either (a) a Person that is not a Subsidiary or
(b) a Receivables Subsidiary that in turn sells its accounts, payment
intangibles and related assets to a Person that is not a Subsidiary.
“Receivables Facility Repurchase Obligation” means any obligation of FCX or a
Subsidiary that is a seller of assets in a Receivables Facility to repurchase
the assets it sold thereunder as a result of a breach of a representation,
warranty or covenant or otherwise, including as a result of a receivable or
portion thereof becoming subject to any asserted defense, dispute, offset or
counterclaim of any kind as a result of any action taken by, any failure to take
action by or any other event relating to the seller.






--------------------------------------------------------------------------------

35



“Receivables Subsidiary” means any Subsidiary formed solely for the purpose of
engaging, and that engages only, in one or more Receivables Facilities.
“Reference Period” has the meaning set forth in the definition of “Consolidated
EBITDAX”.
“Register” has the meaning assigned to such term in Section 9.04(b)(iv).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees
and advisors of such Person and such Person’s Affiliates.
“Reporting Person” has the meaning assigned to such term in Section 5.01.
“Requesting Borrower” has the meaning assigned to such term in Section 2.06(c).
“Required Lenders” means, at any time, Lenders having Revolving Exposures, and
unused Commitments (other than Swingline Commitments) representing more than 50%
of the aggregate Revolving Exposures and unused Commitments (other than
Swingline Commitments) at such time.
“Required Subsidiary Guarantor” means, at any time, (a) if it is a Subsidiary at
such time, each existing or subsequently acquired or organized subsidiary of
FMOG that is at such time a guarantor of the obligations of FMOG under any FMOG
Indenture Debt, (b) each other Subsidiary (other than a Subsidiary that is a
Borrower) that at such time is a guarantor of obligations of FCX under the Term
Loan Agreement, any other bank credit facility of FCX, the Senior Notes or any
Other Senior Debt; provided, however, that a Subsidiary that is a Required
Subsidiary Guarantor pursuant to clause (a) or (b) above will cease to be a
Required Subsidiary Guarantor under such clauses (and may thereafter be released
from its obligations under the Guarantee Agreement in accordance with the
provisions of Section 11.02) at such time, if any, as (and only for such periods
as) such Subsidiary Guarantor (i) no longer guarantees any obligations (x) of
FMOG under any FMOG Indenture Debt or refinancing Indebtedness in respect
thereof or (y) of FCX in respect of the Term Loan Agreement, any other bank
credit facility of FCX, the Senior Notes or any Other Senior Debt and (ii) does
not constitute a Required Subsidiary Guarantor pursuant to clause (c) below, and
(c) from and after the Collateral Implementation Date, each Agreed Additional
Guarantor.
“Restatement Effective Date” shall have the meaning assigned to such term in the
Amendment and Restatement Agreement.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in FCX, or
any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancelation or termination of any Equity Interests
(including any payment under a Synthetic Purchase Agreement related to any
Equity Interests) in FCX or any option, warrant or other right to acquire any
such Equity Interests in FCX.




--------------------------------------------------------------------------------

36



“Revolving Availability Period” means the period from and including the Closing
Date to but excluding the earlier of the Maturity Date for the 2019 Revolving
Commitments and the date of termination of all the Revolving Commitments.
“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 or increased from time to time pursuant to Section 2.20
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 9.04. The initial amount of each Lender’s
Revolving Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption or Incremental Facility Agreement pursuant to which such Lender shall
have assumed its Revolving Commitment, as the case may be. The aggregate amount
of the Lenders’ Revolving Commitments as of the Restatement Effective Date is
$3,500,000,000.
“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and Swingline Exposure at such time.
“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.
“Revolving Lender Parent” means, with respect to any Revolving Lender, any
Person in respect of which such Lender is a subsidiary.
“Revolving Loan” means a Loan made pursuant to Section 2.01.
“RTZ” means Rio Tinto plc (formerly RTZ Corporation PLC), a company organized
under the laws of England.
“RTZ Interests” means the interests of PT‑Rio Tinto Indonesia in the Contract of
Work and certain jointly held assets pursuant to the Participation Agreement.
“S&P” means Standard & Poor’s.
“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.04.
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person that is named as a
“specially designated national and blocked person” on the most current list
published by OFAC at its official website or any replacement website or other
replacement official publication of such list or (b) any Person located,
organized or resident in a Sanctioned Country.






--------------------------------------------------------------------------------

37



“Sanctions” means comprehensive economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by (a) OFAC or the
U.S. Department of State, or (b) the United Nations Security Council, the
European Union or Her Majesty’s Treasury of the United Kingdom.  
“Screen Rate” has the meaning set forth in the definition of “LIBO Rate”.
“SEC” means the United States Securities and Exchange Commission.
“Secured Parties” means (a) the Lenders (including the Issuing Banks and the
Swingline Lender), (b) the Administrative Agent, (c) the Collateral Agent,
(d) the beneficiaries of each indemnification obligation undertaken by any Loan
Party or any Collateral Party under any Loan Document, (e) each other holder of
any Obligation and (f) the successors and assigns of each of the foregoing.
“Securities Act” means the United States Securities Act of 1933.
“Senior Notes” means senior unsecured notes of FCX issued in a public offering
or Rule 144A under the Securities Act or other private placement transaction for
the purpose of financing a portion of the cash purchase price payable for the
PXP Acquisition (as defined in the Existing Revolving Credit Agreement) and/or
the MMR Acquisition (as defined in the Existing Revolving Credit Agreement) and
related fees and expenses or to refinance any Indebtedness previously incurred
to finance either such acquisition or such fees and expenses.
“Significant Subsidiary” means any Subsidiary of FCX that satisfies the criteria
for a “significant subsidiary” set forth in Rule 1.02(w) of Regulation S-X under
the Exchange Act, as amended.
“Specified Debt/Liens” means an amount equal to (a) the aggregate outstanding
principal amount of Indebtedness and Attributable Debt incurred pursuant to (i)
Section 6.01(a)(v), (ii) Section 6.01(a)(vii) (other than Indebtedness and
Attributable Debt in respect of Project Financings at Sociedad Minera Cerro
Verde or in connection with any smelter construction by PTFI or its
Subsidiaries) or (iii) Section 6.01(a)(ix) (other than (x) Indebtedness and
Attributable Debt incurred pursuant to lines of credit of Atlantic Copper,
S.L.U., Sociedad Contractual Mineral El Abra or Freeport Cobalt Oy and (y)
partner loans for TF Holdings Limited or Koboltti Chemicals Holding Limited)
plus (b) the total book value (as would be reflected on a balance sheet prepared
on a consolidated basis in accordance with GAAP) of all assets subject to a Lien
pursuant to (i) Section 6.02 (d) (other than in respect of Project Financings at
Sociedad Minera Cerro Verde or in connection with any smelter construction by
PTFI or its Subsidiaries), (ii) Section 6.02(f) and (iii) Section 6.02(i) (other
than (x) Liens in respect of deposits for regulatory or other similar purposes
at PTFI and its subsidiaries and (y) Liens to secure letters of credit for
Sociedad Minera Cerro Verde of up to $200,000,000 in the aggregate), (iv)
Section 6.02(l), (v) Section 6.02(m) (other than Liens in respect of receivables








--------------------------------------------------------------------------------

38



discounting or sale activities incurred in the ordinary course of business
consistent with past practice), (vi) Section 6.02(n) (other than Liens on assets
that are not Collateral (and would not be required to be Collateral after the
Springing Collateral Date)), (vii) Section 6.02(o) or (viii) Section 6.02(t).
“Specified Disposition” means any Disposition consummated after February 12,
2016, and on or prior to December 31, 2016.
“Specified PTFI Obligations” means the obligations of PTFI hereunder (a) to pay
the principal of and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Loans made to PTFI, when
and as due, (b) to make each payment in respect of any Letter of Credit
requested by PTFI, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon, and any obligation to provide
cash collateral and (iii) to pay amounts payable under Sections 2.14, 2.15 and
2.16, that are directly attributable to Loans made to PTFI or Letters of Credit
issued at the request of PTFI hereunder.
“Springing Collateral Date” means (a) June 30, 2016, if after February 12, 2016,
and on or prior to June 30, 2016, FCX (together with its Subsidiaries) has not
entered into definitive agreements with respect to Dispositions that, in the
good faith judgment of FCX as of June 30, 2016, (x) are reasonably expected to
be consummated prior to December 31, 2016, and (y) are reasonably expected to
provide Net Proceeds of at least $3,000,000,000 in the aggregate; provided, that
if, subsequent to June 30, 2016, any such definitive agreement is terminated (or
if FCX, the Administrative Agent or the Required Lenders determine in good faith
that the applicable conditions to the consummation of the transactions
contemplated thereby become incapable of being satisfied on or prior to December
31, 2016) then the Springing Collateral Date shall be the date of such
termination or determination unless in the good faith judgment of FCX the
conditions referred to in the foregoing clauses (x) and (y) would remain
satisfied without regard to all such definitive agreements that have been
terminated or for which such a determination has been made and (b) December 31,
2016, if (i) the Springing Collateral Date has not otherwise occurred and (ii)
after February 12, 2016, and on or prior to December 31, 2016, FCX (together
with its Subsidiaries) has not consummated Dispositions providing Net Proceeds
of at least $3,000,000,000 in the aggregate.
“Standard Receivables Facility Undertakings” means representations, warranties,
covenants and indemnities entered into by FCX or any Subsidiary that FCX has
determined in good faith to be customary in financings similar to a Receivables
Facility, including those relating to the servicing of the assets of a
Receivables Subsidiary, it being understood that any Receivables Facility
Repurchase Obligation shall be deemed to be a Standard Receivables Facility
Undertaking.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board to which the Administrative Agent is subject for








--------------------------------------------------------------------------------

39



eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
equity or more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of FCX.
“Subsidiary Guarantor” means each Subsidiary that Guarantees the Obligations
under the Credit Agreement pursuant to a Guarantee Agreement, provided that, for
purposes only of Section 6.01 and 6.02 hereof, no Subsidiary becoming a
Subsidiary Guarantor after the Original Closing Date (other than a Required
Subsidiary Guarantor) shall be considered a Subsidiary Guarantor unless each of
the conditions set forth in Section 11.01 with respect to such Subsidiary shall
have been met, and provided further that, for all purposes of this Agreement and
the Loan Documents, no Guarantee Termination shall be effective with respect to
any Subsidiary Guarantor unless each of the conditions set forth in Section
11.02 with respect to such Subsidiary shall have been met.
“Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the Swingline Exposure at such
time.
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.05.
“Syndication Agent” means Bank of America, N.A., in its capacity as syndication
agent for the Lenders hereunder.








--------------------------------------------------------------------------------

40



“Synthetic Purchase Agreement” means any swap, derivative or other agreement or
combination of agreements pursuant to which FCX or any Subsidiary is or may
become obligated to make (i) any payment in connection with a purchase by any
third party from a Person other than the Borrower of any Equity Interest or
(ii) any payment (other than on account of a permitted purchase by it of any
Equity Interest) the amount of which is determined by reference to the price or
value at any time of any Equity Interest; provided that no phantom stock or
similar plan providing for payments only to current or former directors,
officers or employees of FCX or any Subsidiary (or to their heirs or estates)
shall be deemed to be a Synthetic Purchase Agreement.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees and other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
“Term Loan Agreement” means the Credit Agreement dated as of February 14, 2013,
as amended and restated as of the Restatement Effective Date (and as such
agreement may be amended, amended and restated, replaced, refinanced,
supplemented or otherwise modified after the Restatement Effective Date), among
FCX, the lenders party thereto, JPMCB, as administrative agent and collateral
agent, and Bank of America, N.A., as syndication agent.
“Total Debt” means, as of any date, the sum as of such date of (a) the aggregate
principal amount of Funded Debt of FCX and the Subsidiaries outstanding as of
such date, in the amount that would be reflected as a liability on a balance
sheet prepared as of such date on a consolidated basis in accordance with GAAP,
provided, however, that for the avoidance of doubt, Funded Debt shall exclude
fair value adjustments under the acquisition method to book balances of
Indebtedness, plus (b), without duplication of amounts included in clause (a),
the aggregate amount of Attributable Debt of FCX and the Subsidiaries
outstanding as of such date, minus (c) the lesser as of such date of (i)
$1,000,000,000 and (ii) the aggregate amount of Available Domestic Cash.
“Total Leverage Ratio” means, on any date, the ratio of (a) Total Debt as of the
last day of the fiscal quarter of FCX ended on such date or most recently prior
to such date to (b) Consolidated EBITDAX for the period of four consecutive
fiscal quarters of FCX ended on such date or most recently prior to such date.
“Transactions” has the meaning set forth in the Existing Revolving Credit
Agreement.
“Transaction Costs” means, collectively, the fees, costs and out-of-pocket
expenses incurred by FCX and its Subsidiaries in connection with the
Transactions.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.








--------------------------------------------------------------------------------

41



“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Certificate” has the meaning assigned to such term in Section
2.16(f)(ii)(D)(2).
“Volumetric Production Payments” means production payment obligations recorded
as deferred revenue in accordance with GAAP, together with all undertakings and
obligations in connection therewith.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means any Loan Party and the Administrative Agent.
SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurodollar Loan” or a “Eurodollar Borrowing”).
SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time
and to any successor law or regulation, (c) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. For the avoidance of doubt, all references herein
to the Borrowers shall give effect to the accession of FMOG as a party hereto in
the capacity of a Borrower pursuant to Section 4.02(c) of the Existing Revolving
Credit Agreement and the cessation of FMOG as a party hereto in the capacity of
a Borrower pursuant to Section 10.02(g).






--------------------------------------------------------------------------------

42



SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if FCX
notifies the Administrative Agent that FCX requests an amendment to any
provision hereof (other than Section 5.01(a) or 5.01(b)) to eliminate the effect
of any change occurring after the Original Closing Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies FCX that the Required Lenders request an amendment to any
provision hereof (other than Section 5.01(a) or 5.01(b)) for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith; provided further that if at any time
of delivery of financial statements under Section 5.01(a) or 5.01(b) GAAP as
applied under the other provisions hereof shall as a result of the operation of
this Section 1.04 be different from that used in such financial statements, FCX
shall deliver together with such financial statements a reconciliation in
reasonable detail of such financial statements to such different GAAP.
ARTICLE II
The Credits
SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make Revolving Loans to each of (x) FCX, (y) to
the extent it is a Borrower and a Subsidiary of FCX at the time of the
applicable Revolving Loan is made, FMOG and (z) subject to Section 10.02(h),
PTFI, in each case from time to time during the Revolving Availability Period in
an aggregate principal amount that will not result in (i) such Lender’s
Revolving Exposure exceeding such Lender’s Revolving Commitment or (ii) the
aggregate Revolving Exposure attributable to Loans made to PTFI and Letters of
Credit issued at the request of PTFI exceeding the PTFI Exposure Cap. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Revolving Loans.
SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Type made
by the Lenders ratably in accordance with their Commitments. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder, provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.
(b)    Subject to Section 2.13, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the applicable Borrower may request
in accordance herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan,








--------------------------------------------------------------------------------

43



provided that any exercise of such option shall not affect the obligation of the
applicable Borrower to repay such Loan in accordance with the terms of this
Agreement.
(c)    At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. Each Swingline Loan shall
be in an amount that is an integral multiple of $1,000,000 and not less than
$1,000,000. Borrowings of more than one Type may be outstanding at the same
time, provided that there shall not at any time be more than a total of 14
Eurodollar Borrowings outstanding. Notwithstanding anything to the contrary
herein, an ABR Revolving Borrowing or a Swingline Loan may be in an aggregate
amount that is equal to the entire unused balance of the aggregate Revolving
Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e).
(d)    Notwithstanding any other provision of this Agreement, none of the
Borrowers shall be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.
SECTION 2.03. Requests for Borrowings. To request a Revolving Borrowing, a
Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurodollar Borrowing, not later than 1:00 p.m., New
York City time, three Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing, including to finance the reimbursement of
an LC Disbursement as contemplated by Section 2.06(e), not later than
11:00 a.m., New York City time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy (or by electronic transmission with
telephonic confirmation of receipt thereof) to the Administrative Agent of a
written Borrowing Request in a form approved by the Administrative Agent and
signed by the applicable Borrower. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:
(i)    the aggregate amount of such Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)    the location and number of the applicable account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.04.






--------------------------------------------------------------------------------

44



If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the applicable Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
SECTION 2.04. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders, provided that Swingline Loans shall be made as provided
in Section 2.05. The Administrative Agent will make such funds transferred to it
available to the applicable Borrower by promptly crediting the amounts so
received, in like funds, to an account of such Borrower maintained with the
Administrative Agent in New York City, or, in the case of PTFI, to such other
account as may be required by applicable law or regulation, in each case that is
designated by such Borrower in the applicable Borrowing Request; provided that
ABR Loans made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Administrative Agent to the applicable
Issuing Bank or, to the extent that Revolving Lenders have made payments
pursuant to Section 2.06(e) to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
at such time in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption and in its sole discretion, make available to the
applicable Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to such Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of such Borrower, the interest rate applicable
to ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.
SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to each of (x) FCX,
(y) to the extent it is a Borrower and a Subsidiary of FCX at the time the
applicable Swingline Loan is made, FMOG and (z) subject to Section 10.02(h),
PTFI, in each case from time to time during the Revolving Availability








--------------------------------------------------------------------------------

45



Period, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding Swingline Loans
exceeding $150,000,000, (ii) the aggregate Revolving Exposures exceeding the
aggregate Revolving Commitments or (iii) the total Revolving Exposures in
respect of Loans made to PTFI and Letters of Credit requested by PTFI exceeding
the PTFI Exposure Cap; provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Swingline Loans.
(b)    To request a Swingline Loan, a Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 2:00
p.m., New York City time, on the day of such proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
a Borrower. The Swingline Lender shall make each Swingline Loan available to the
Borrower that shall have requested such Swingline Loan by means of a credit to
the general deposit account of such Borrower maintained with the Swingline
Lender (or, in the case of a Swingline Loan made to finance the reimbursement of
an LC Disbursement as provided in Section 2.06(e), by remittance to the
applicable Issuing Bank or, to the extent that the Revolving Lenders have made
payments pursuant to Section 2.06(e) to reimburse an Issuing Bank, to such
Lenders and such Issuing Bank as their interests may appear) by 3:00 p.m., New
York City time, on the requested date of such Swingline Loan.
(c)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 12:00 noon, New York City time, on any Business Day require
the Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Revolving Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Swingline Loans. Each Revolving
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan or
Swingline Loans. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.04 with respect to Loans made by such Lender (and Section 2.04 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders),
and the Administrative Agent shall promptly pay to the Swingline Lender the
amounts so received by it from the Revolving Lenders. The Administrative Agent
shall notify the Borrowers of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter (i) each participation so acquired in
such Swingline








--------------------------------------------------------------------------------

46



Loan shall be deemed to be a Revolving Loan and (ii) payments in respect of such
Swingline Loan shall be made to the Administrative Agent and not to the
Swingline Lender. Any amounts received by the Swingline Lender from the
Borrowers (or other party on behalf of the Borrowers) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear, provided that any such payment so remitted shall be repaid
to the Swingline Lender or the Administrative Agent, as the case may be, if and
to the extent such payment is required to be refunded to the Borrowers for any
reason. The failure of any Revolving Lender to purchase any participation in a
Swingline Loan pursuant to this paragraph shall not relieve the Borrowers of any
default in the payment thereof.
SECTION 2.06. Letters of Credit. (a) General. (i) Subject to the terms and
conditions set forth herein, each of (x) FCX, (y) to the extent it is a Borrower
and a Subsidiary of FCX at the time the applicable request is made, FMOG and (z)
subject to Section 10.02(h), PTFI may request the issuance of Letters of Credit
for its own account or for the account of any Subsidiary of such Borrower, in
each case in a form reasonably acceptable to the Administrative Agent and the
applicable Issuing Bank, at any time and from time to time during the Revolving
Availability Period.
(i)    On the Original Closing Date, each Issuing Bank that has issued an
Existing Letter of Credit shall be deemed, without further action by any party
hereto, to have granted to each Revolving Lender and each Revolving Lender shall
be deemed to have purchased from such Issuing Bank a participation in such
Existing Letter of Credit in accordance with paragraph (d) below. The applicable
Issuing Banks and the Lenders that are also party to the Existing Revolving
Credit Agreement agree that concurrently with such grant, the participations in
the Existing Letters of Credit granted to such Lenders under the Existing
Revolving Credit Agreement, as applicable, shall be automatically canceled
without further action by any of the parties thereto. On and after the Closing
Date, each Existing Letter of Credit shall constitute a Letter of Credit for all
purposes hereof. Any Lender that has issued an Existing Letter of Credit but has
not entered into an Issuing Bank Agreement shall have the rights of an Issuing
Bank as to such Letter of Credit for purposes of this Section 2.06.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), a Borrower shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying (1) the date of issuance, amendment, renewal
or extension (which shall be a Business Day),








--------------------------------------------------------------------------------

47



(2) the date on which such Letter of Credit is to expire (which shall comply
with paragraph (c) of this Section), (3) the amount of such Letter of Credit,
(4) the name and address of the beneficiary thereof, (5) whether such Letter of
Credit is a Financial Letter of Credit or a Performance Letter of Credit
(subject to confirmation of such status by the Administrative Agent) and (6)
such other information as shall be necessary to prepare, amend, renew or extend
such Letter of Credit. If requested by an Issuing Bank, the applicable Borrower
also shall submit a letter of credit application on such Issuing Bank’s standard
form in connection with any request to it for a Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the applicable Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the LC Exposure shall not exceed
$1,500,000,000, (ii) the total Revolving Exposures shall not exceed the total
Revolving Commitments and (iii) in the case of any Letter of Credit to be
issued, amended, renewed or extended at the request of PTFI, the total Revolving
Exposures in respect of Loans made to PTFI and outstanding Letters of Credit
requested by PTFI shall not exceed the PTFI Exposure Cap. Each determination by
the Administrative Agent as to whether a Letter of Credit constitutes a
Financial Letter of Credit or a Performance Letter of Credit shall be conclusive
and binding upon the Borrowers and the Lenders.
(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date; provided, however, that a Letter
of Credit may, upon the request of the Borrower that shall have requested such
Letter of Credit (a “Requesting Borrower”), include a provision whereby such
Letter of Credit shall be renewed automatically for additional consecutive
periods of one year or less (but not beyond the date that is five Business Days
prior to the Maturity Date) unless the applicable Issuing Bank notifies the
beneficiary thereof at least 30 days prior to the then-applicable expiration
date that such Letter of Credit will not be renewed. Notwithstanding the
foregoing, any Letter of Credit issued hereunder may, in the sole discretion of
the applicable Issuing Bank, expire after the fifth Business Day prior to the
Maturity Date but on or before the date that is 90 days after the Maturity Date,
provided that each Borrower hereby agrees that the applicable Borrower shall
provide cash collateral in an amount equal to 102% of the LC Exposure in respect
of any such outstanding Letter of Credit to the applicable Issuing Bank at least
30 days prior to the Maturity Date, which such amount shall be (A) deposited by
the applicable Borrower in an account with and in the name of such Issuing Bank
and (B) held by such Issuing Bank for the satisfaction of such Borrower’s
reimbursement obligations in respect of such Letter of Credit until the
expiration of such Letter of Credit. Any Letter of Credit issued with an
expiration date beyond the fifth Business Day prior to the Maturity Date shall,
to the extent of any undrawn amount remaining thereunder on the Maturity Date,
cease to be a “Letter of Credit” outstanding under this Agreement for purposes
of the Revolving Lenders’ obligations to participate in Letters of Credit
pursuant to clause (d) below.












--------------------------------------------------------------------------------

48



(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, the applicable
Issuing Bank hereby grants to each Revolving Lender, and each Revolving Lender
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Applicable Percentage of the aggregate amount available
to be drawn under such Letter of Credit. In consideration and in furtherance of
the foregoing, each Revolving Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of such Issuing Bank,
such Lender’s Applicable Percentage of each LC Disbursement made by such Issuing
Bank and not reimbursed by the Borrowers on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to any Borrower for any reason. Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.
(e)    Reimbursement. If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Requesting Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 2:00 p.m., New York City time, on the date that such
LC Disbursement is made, if such Requesting Borrower shall have received notice
of such LC Disbursement prior to 10:00 a.m., New York City time, on such date,
or, if such notice has not been received by such Requesting Borrower prior to
such time on such date, then not later than (i) 2:00 p.m., New York City time,
on the Business Day that such Requesting Borrower receives such notice, if such
notice is received prior to 10:00 a.m., New York City time on the day of
receipt, or (ii) 12:00 noon, New York City time, on the Business Day immediately
following the day that such Requesting Borrower receives such notice, if such
notice is not received prior to 10:00 a.m., New York City time, on the day of
receipt; provided that such Requesting Borrower may, subject to the conditions
to borrowing set forth herein, request in accordance with Section 2.03 or 2.05
that such payment be financed with a Borrowing in an equivalent amount and, to
the extent so financed, such Requesting Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting Borrowing. If a
Requesting Borrower fails to make such a payment when due, the Administrative
Agent shall notify each Revolving Lender of the applicable LC Disbursement, the
payment then due from such Requesting Borrower in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Revolving Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from such Requesting Borrower, in
the same manner as provided in Section 2.04 with respect to Loans made by such
Lender (and Section 2.04 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the applicable Issuing Bank the amounts so received by it from
the Revolving Lenders. Promptly following receipt by the Administrative Agent of
any payment from a Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such








--------------------------------------------------------------------------------

49



payment to the applicable Issuing Bank or, to the extent that the Lenders have
made payments pursuant to this paragraph to reimburse such Issuing Bank, then to
such Lenders and such Issuing Bank as their interests may appear. Any payment
made by a Lender pursuant to this paragraph to reimburse an Issuing Bank for any
LC Disbursement (other than the funding of Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
applicable Borrower of its obligation to reimburse such LC Disbursement.
(f)    Obligations Absolute. The Borrowers’ obligations to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrowers’ obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Banks, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable Issuing Bank; provided that the foregoing shall not be construed to
excuse an Issuing Bank from liability to the Borrowers to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Borrowers to the extent permitted by applicable law)
suffered by the Borrowers that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or wilful misconduct on
the part of an Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, an Issuing Bank may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.










--------------------------------------------------------------------------------

50



(g)    Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit and shall promptly notify the Administrative
Agent and the Requesting Borrower by telephone (confirmed by telecopy) of such
demand for payment and whether such Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Requesting Borrower of its obligation to
reimburse such Issuing Bank and the Revolving Lenders with respect to any such
LC Disbursement.
(h)    Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, unless the Requesting Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Requesting Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Loans; provided that,
if the Requesting Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.12(c) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Lender pursuant to paragraph (e) of this Section to reimburse
such Issuing Bank shall be for the account of such Revolving Lender to the
extent of such payment.
(i)    Replacement of an Issuing Bank. An Issuing Bank may be replaced at any
time by written agreement among the Borrowers, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of an Issuing Bank. At the time
any such replacement shall become effective, the Borrowers shall pay all unpaid
fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.11(b). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
by it thereafter and (ii) references herein to the term “Issuing Bank” shall be
deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such replacement, but shall not be required to issue additional
Letters of Credit.
(j)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day on which the Borrowers receive notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrowers shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash equal to the LC Exposure as of such
date plus any accrued and unpaid interest thereon; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall








--------------------------------------------------------------------------------

51



become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to any Borrower
described in clause (g) or (h) of Article VII. Each such deposit shall be held
by the Administrative Agent as collateral for the payment and performance of the
obligations of the Borrowers under this Agreement, and the Borrowers hereby
grant the Lenders a security interest in all funds and investments in such
account to secure such obligations. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrowers’ risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Banks for LC Disbursements for
which they have not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrowers for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Revolving Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other obligations of the Borrowers under this Agreement. If the Borrowers are
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrowers within three Business Days after
all Events of Default have been cured or waived. If the Borrowers are required
to provide an amount of cash collateral hereunder pursuant to the provisions of
Section 2.10(b) or (c), the foregoing provisions will apply thereto, and,
provided that no Event of Default has occurred and is continuing, such cash
collateral will be returned to the Borrowers at their request to the extent such
cash collateral is not then required to comply with Section 2.10(b) or (c).
(k)    Issuing Bank Agreements. Unless otherwise requested by the Administrative
Agent, each Issuing Bank shall report in writing to the Administrative Agent (i)
on the first Business Day of each week, the daily activity (set forth by day) in
respect of Letters of Credit during the immediately preceding week, including
all issuances, extensions, amendments and renewals, all expirations and
cancelations and all disbursements and reimbursements, (ii) on or prior to each
Business Day on which such Issuing Bank expects to issue, amend, renew or extend
any Letter of Credit, the date of such issuance, amendment, renewal or
extension, and the aggregate face amount of the Letters of Credit to be issued,
amended, renewed or extended by it and outstanding after giving effect to such
issuance, amendment, renewal or extension occurred (and whether the amount
thereof changed), it being understood that such Issuing Bank shall not permit
any issuance, renewal, extension or amendment resulting in an increase in the
amount of any Letter of Credit to occur without first obtaining written
confirmation from the Administrative Agent that it is then permitted under this
Agreement, (iii) on each Business Day on which such Issuing Bank makes any LC
Disbursement, the date of such LC Disbursement and the amount of such LC
Disbursement, (iv) on any Business Day on which the Requesting Borrower fails to
reimburse an LC Disbursement required to be reimbursed to such Issuing Bank on
such day, the date of such failure and the amount of such LC Disbursement and








--------------------------------------------------------------------------------

52



(v) on any other Business Day, such other information as the Administrative
Agent shall reasonably request.
(l)    Issuing Bank Exposure Limitation. Notwithstanding anything herein to the
contrary, no Issuing Bank shall have any obligation hereunder to issue Letters
of Credit if, at the time of and after giving effect to such issuance, the
aggregate amount of LC Exposure attributable to Letters of Credit issued by such
Issuing Bank would exceed $250,000,000 or such lesser amount as may be agreed
among the Borrowers and all Issuing Banks.
(m)    Designation of Additional Issuing Banks. The Borrowers may, at any time
and from time to time, with the consent of the Administrative Agent (which
consent shall not be unreasonably withheld), designate as additional Issuing
Banks one or more Lenders that agree to serve in such capacity. The acceptance
by a Lender of an appointment as an Issuing Bank hereunder shall be evidenced by
entry into an Issuing Bank Agreement and, from and after the effective date of
such Issuing Bank Agreement, (i) such Revolving Lender shall have all the rights
and obligations of an Issuing Bank under this Agreement and (ii) references
herein to the term “Issuing Bank” shall be deemed to include such Revolving
Lender in its capacity as an issuer of Letters of Credit hereunder.
SECTION 2.07. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request or deemed by Section 2.03,
and, in the case of a Eurodollar Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request or deemed by Section 2.03.
Thereafter, the applicable Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
A Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing. This
Section shall not apply to Swingline Borrowings, which may not be converted or
continued.
(b)    To make an election pursuant to this Section, the applicable Borrower
shall notify the Administrative Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.03 if such Borrower
were requesting a Revolving Borrowing of the type resulting from such election
to be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
applicable Borrower.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02 (including with respect to
minimum amounts and borrowing multiples relating to any resulting Borrowing):










--------------------------------------------------------------------------------

53



(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request with respect
to a Borrowing, the Administrative Agent shall advise each Lender of the details
thereof and of such Lender’s portion of each resulting Borrowing.
(e)    If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrowers, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
SECTION 2.08. Termination and Reduction of Commitments. (a) Except as otherwise
expressly provided herein, unless previously terminated, the 2018 Revolving
Commitments shall terminate on the Maturity Date for the 2018 Revolving
Commitments, and the 2019 Revolving Commitments shall terminate on the Maturity
Date for the 2019 Revolving Commitments.
(b)    FCX may at any time terminate, or from time to time reduce, the 2018
Revolving Commitments, the 2019 Revolving Commitments or the Swingline
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) FCX shall not terminate or reduce the Revolving Commitments if, after
giving effect to any concurrent prepayment of Loans and provision of cash
collateral, in each case in accordance with Section 2.10(b), the aggregate
Revolving Exposures (excluding the LC Exposure with respect to which cash
collateral has been provided in accordance with Section 2.10(b)) would exceed
the total Revolving Commitments.




--------------------------------------------------------------------------------

54



(c)    FCX shall notify the Administrative Agent of any election to terminate or
reduce the Commitments under paragraph (b) of this Section, at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election or reduction and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by FCX pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Revolving Commitments delivered by FCX may state that such notice is conditioned
upon the effectiveness of other financings or of asset dispositions, in which
case such notice may be revoked by FCX (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments shall be permanent. Each
reduction of the 2018 Revolving Commitments or the 2019 Revolving Commitments
shall be made ratably among the Lenders in accordance with the amounts of their
individual 2018 Revolving Commitments or 2019 Revolving Commitments,
respectively.
SECTION 2.09. Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan of such
Lender on the applicable Maturity Date and (ii) to the Swingline Lender the then
unpaid principal amount of each Swingline Loan on the earlier of the Maturity
Date for the 2019 Revolving Commitments and the first date after such Swingline
Loan is made that is the 15th or last day of a calendar month and is at least
two Business Days after such Swingline Loan is made, provided that on each date
that a Revolving Borrowing is made, the Borrowers shall repay all Swingline
Loans that were outstanding on the date such Borrowing was requested.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from each Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b)
or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of any Borrower to repay
the Loans in accordance with the terms of this Agreement.












--------------------------------------------------------------------------------

55



(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrowers shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or to such payee and its registered
assigns); provided that the failure of any Lender to maintain such promissory
notes or any error therein shall not in any manner affect the obligation of the
Borrowers to repay the Loans in accordance with the terms of this Agreement.
SECTION 2.10. Prepayment of Loans. (a) The Borrowers shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, without
premium or penalty, subject to the requirements of this Section and to the
making of any payment required under Section 2.15.
(b)    In the event and on each occasion on or prior to the Maturity Date for
the 2019 Revolving Commitments that the sum of the Revolving Exposures exceeds
the total Revolving Commitments, including as a result of the occurrence of the
Maturity Date for the 2018 Revolving Commitments, the Borrowers shall prepay
Revolving Borrowings in an aggregate amount equal to such excess on the date
such excess occurs; provided that if no Revolving Borrowings are outstanding and
the LC Exposure exceeds the total Revolving Commitments, the Borrowers shall
provide cash collateral in an aggregate amount equal to such excess in
accordance with Section 2.06(j).
(c)    In the event and on each occasion on or prior to the Maturity Date that
the sum of the Revolving Exposures in respect of (i) Loans made to PTFI and
(ii) Letters of Credit requested by PTFI exceeds the PTFI Exposure Cap, PTFI
shall prepay its Revolving Borrowings in an aggregate amount equal to such
excess; provided that if no Revolving Borrowings of PTFI are outstanding and the
LC Exposure in respect of Letters of Credit requested by PTFI exceeds the PTFI
Exposure Cap, then PTFI shall provide cash collateral in an aggregate amount
equal to such excess in accordance with Section 2.06(j).
(d)    Prior to any optional or mandatory prepayment of Borrowings hereunder,
the Borrowers shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to
paragraph (e) of this Section.
(e)    The applicable Borrower shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 12:00 noon, New York City
time, three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 12:00 noon, New York City time,
on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that if a notice of








--------------------------------------------------------------------------------

56



optional voluntary prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.08(c), then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.08(c). Promptly following receipt of any such notice
(other than a notice relating solely to Swingline Loans), the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.12.
(f)    Unless earlier terminated, on the Maturity Date for the 2018 Revolving
Commitments, the 2018 Revolving Commitments will terminate, and the 2018
Revolving Lenders will have no further obligation to make Revolving Loans to the
Borrowers, or to acquire participations in Swingline Loans or Letters of Credit
made or issued after such Maturity Date; provided that the foregoing will not
release any 2018 Revolving Lender from any such obligation to make Revolving
Loans to the Borrowers, acquire or fund participations in Swingline Loans or
acquire or fund participations in Letters of Credit, in each case that was
required to be performed on or prior to the Maturity Date for the 2018 Revolving
Commitments. On the Maturity Date for the 2018 Revolving Commitments, each 2019
Revolving Lender will acquire and fund, in accordance with Sections 2.05 and
2.06, participations in Swingline Loans and Letters of Credit outstanding on the
Maturity Date for the 2018 Revolving Commitments, and will acquire and fund, in
accordance with Sections 2.05 and 2.06, participations in Swingline Loans made
and Letters of Credit issued after such Maturity Date, in each case in an amount
equal to such Lender’s Applicable Percentage of such Swingline Loan or Letter of
Credit, as the case may be, regardless of whether any Default or Event of
Default existed on such Maturity Date; provided that the Revolving Exposure of
each 2019 Revolving Lender does not exceed such Lender’s Revolving Commitment.
SECTION 2.11.    Fees. (a) The Borrowers agree to pay to the Administrative
Agent for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the daily average unused amount of the Revolving Commitment
of such Lender during the period from and including the Original Closing Date to
but excluding the date on which the Revolving Commitments terminate. Accrued
commitment fees shall be payable in arrears on the last day of March, June,
September and December of each year, and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the date
hereof. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). For purposes of computing commitment fees, a
Revolving Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Loans and LC Exposure of such Lender (and the Swingline Exposure of
such Lender shall be disregarded for such purpose).
(b)    Each Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to such
Lender’s participation in Letters of








--------------------------------------------------------------------------------

57



Credit requested by such Borrower, which shall accrue on the average daily
amount of such Lender’s LC Exposure in respect of Performance Letters of Credit
and Financial Letters of Credit (excluding, in each case, any LC Exposure
attributable to unreimbursed LC Disbursements) at the Applicable Rate for
Performance Letters of Credit or Financial Letters of Credit, as the case may
be, during the period from and including the Original Closing Date to but
excluding the later of the date on which such Lender’s Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) to each Issuing Bank a fronting fee, which shall accrue at the rate or
rates separately agreed upon between the Borrowers and each Issuing Bank on the
average daily amount of the LC Exposure attributable to Letters of Credit issued
by such Issuing Bank (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Original Closing Date
to but excluding the later of the date of termination of the Revolving
Commitments and the date on which there ceases to be any LC Exposure, as well as
each Issuing Bank’s standard fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder. Participation fees and fronting fees accrued through and including
the last day of March, June, September and December of each year shall be
payable on the third Business Day following such last day, commencing on the
first such date to occur after the Original Closing Date; provided that all such
fees shall be payable on the date on which the Revolving Commitments terminate
(and, if later, the date on which there ceases to be any Revolving Exposure) and
any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand. Any other fees payable to an Issuing Bank
pursuant to this paragraph shall be payable within 10 days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).
(c)    The Borrowers agree to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrowers and the Administrative Agent.
(d)    The Borrowers agree to pay to the Collateral Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrowers and the Collateral Agent.
(e)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to an Issuing Bank, in the case
of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.
SECTION 2.12.    Interest. (a) The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.










--------------------------------------------------------------------------------

58



(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by any Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall, on and after the date the Required Lenders so request,
bear interest, after as well as before judgment, at a rate per annum equal to
(i) in the case of overdue principal of any Loan, 2% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
or (ii) in the case of any other amount, 2% plus the rate applicable to ABR
Revolving Loans as provided in paragraph (a) of this Section.
(d)    Accrued interest on each Loan made to a Borrower shall be payable by such
Borrower in arrears on each Interest Payment Date for each such Loan and, in the
case of Revolving Loans, upon termination of the Revolving Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan prior to the end of the
Revolving Availability Period), accrued interest on the principal amount repaid
or prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate or Adjusted
LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
SECTION 2.13.    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist,




--------------------------------------------------------------------------------

59



(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing.
SECTION 2.14. Increased Costs. (a) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or any Issuing Bank;
(ii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition (other than Taxes) affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein; or
(iii)    subject any Lender or any Issuing Bank to any Taxes (other than (A)
Indemnified Taxes, (B) Excluded Taxes and (C) Other Connection Taxes that are
income or franchise Taxes imposed on (or measured by) the net income of such
Lender or that are branch profits Taxes) on its Loans, loan principal, Letters
of Credit, Commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or otherwise), in each
case by or in an amount which such Lender in its sole judgment deems material in
the context of this Agreement and its Loans or participations in Letters of
Credit hereunder, then the relevant Borrower will pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.
(b)    If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy or liquidity), by an amount which such
Lender in its sole judgment deems to be material in the context of this
Agreement and its Loans, Commitments and participations in








--------------------------------------------------------------------------------

60



Letters of Credit hereunder, then from time to time the Borrowers will pay to
such Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered.
(c)    A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrowers and shall be conclusive absent
manifest error. The Borrowers shall pay such Lender or such Issuing Bank the
amount shown as due on any such certificate within 10 days after receipt
thereof.
(d)    Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180‑day period referred to above shall be extended to include the period of
retroactive effect thereof.
SECTION 2.15.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure by a Borrower to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.10(e) and is revoked in accordance therewith), or
(d) the assignment of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrowers
pursuant to Section 2.18 or Section 2.19, then, in any such event, the
applicable Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall








--------------------------------------------------------------------------------

61



be delivered to the Borrowers and shall be conclusive absent manifest error. The
relevant Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.
SECTION 2.16.    Taxes. (a) Any and all payments by or on account of any
obligation of any Borrower or any other Loan Party hereunder or under any other
Loan Document shall be made free and clear of and without deduction for any
Taxes, except as required by applicable law (as determined in the good faith
discretion of the applicable Withholding Agent); provided that if any
Withholding Agent shall be so required to deduct any Indemnified Taxes from such
payments, then (i) the sum payable by the applicable Loan Party shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.16) the
Administrative Agent, Lender or Issuing Bank (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) such Withholding Agent shall make such deductions and (iii) such
Withholding Agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
(b)    Each Borrower and any other Loan Party shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for, both (i) Indemnified Taxes
that are Indonesian Taxes (other than Taxes imposed on or with respect to any
payment made by or on account of any obligation of any Loan Party under any Loan
Document) and (ii) Other Taxes.
(c)    The Loan Parties shall jointly and severally indemnify the Administrative
Agent, each Lender and each Issuing Bank, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes paid by the
Administrative Agent, such Lender or such Issuing Bank, as the case may be, or
that are required to be withheld or deducted from a payment thereto by or on
account of any obligation of a Loan Party hereunder or under any other Loan
Document (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section), and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority,
provided, however, that the Loan Parties shall not be obligated to make payment
to the Administrative Agent or any Lender or Issuing Bank pursuant to this
Section in respect of penalties, interest and other liabilities attributable to
any Indemnified Taxes if such penalties, interest or other liabilities are
attributable to the gross negligence or wilful misconduct of the Administrative
Agent, such Lender or such Issuing Bank; provided, further, that no
Non-Indonesian Lender that is a permitted assignee shall be entitled to receive,
with respect to Indonesian Taxes that are withholding Taxes with respect to
payments of interest on such Non-Indonesian Lender’s Loans, any greater payment
under this Section 2.16(c) than such Non-Indonesian Lender’s assignor would have
been entitled, immediately before the applicable assignment, to receive under
this Section 2.16(c) with respect to the rights assigned or otherwise
transferred to such Non-Indonesian Lender. A certificate as to the amount of
such payment or liability, including a calculation thereof determined in the
sole discretion of the Lender, the Issuing Bank or the








--------------------------------------------------------------------------------

62



Administrative Agent, delivered to a Loan Party by a Lender or an Issuing Bank
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender or an Issuing Bank, shall be conclusive
absent manifest error.
(d)    As soon as practicable after any payment of Indemnified Taxes by a Loan
Party to a Governmental Authority (and in the case of Indonesian Taxes, not
later than 90 days after the date on which such payment is made), such Loan
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(e)    Each Lender shall severally indemnify the Administrative Agent for any
Taxes (but, in the case of any Indemnified Taxes, only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so) attributable to such Lender that are paid or payable by the Administrative
Agent in connection with any Loan Document and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The
indemnity under this Section 2.16(e) shall be paid within 10 days after the
Administrative Agent delivers to the applicable Lender a certificate stating the
amount of Taxes so paid or payable by the Administrative Agent. Such certificate
shall be conclusive of the amount so paid or payable absent manifest error. Each
Lender hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(e).
(f)    (i) Any Lender that is entitled to an exemption from, or reduction of,
any applicable withholding Tax with respect to any payments under any Loan
Document shall deliver to the Borrowers and the Administrative Agent, at the
time or times reasonably requested by the Borrowers or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrowers or the Administrative Agent as will permit such payments to be made
without, or at a reduced rate of, withholding. In addition, any Lender, if
requested by the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrowers or the
Administrative Agent as will enable the Borrowers or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.16(f)(ii)(A) through (E) below) shall not be required if
in the Lender’s judgment such completion, execution or submission would subject
such Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. Upon the reasonable
request of the Borrowers or the Administrative Agent, any Lender shall update
any form or certification previously delivered pursuant








--------------------------------------------------------------------------------

63



to this Section 2.16(f). If any form or certification previously delivered by
such Lender pursuant to this Section 2.16(f) expires or becomes obsolete or
inaccurate in any respect, such Lender shall promptly (and in any event within
10 days after such expiration, obsolescence or inaccuracy) notify the Borrowers
and the Administrative Agent in writing of such expiration, obsolescence or
inaccuracy and update the form or certification if it is legally eligible to do
so.
(ii) Without limiting the generality of the foregoing, any Lender shall, if it
is legally eligible to do so, deliver to the Borrowers and the Administrative
Agent (in such number of copies as is reasonably requested by the Borrowers and
the Administrative Agent, on or prior to the date on which such Lender becomes a
party hereto) duly completed and executed copies of whichever of the following
is applicable:
(A) in the case of a Lender that is a U.S. Person, executed originals of IRS
Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding Tax;
(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (2) with respect to any other applicable payments under this Agreement,
executed originals of IRS Form W-8BEN or W-8BEN-E, as applicable, establishing
an exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(C) in the case of a Non-U.S. Lender for which payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, executed originals of IRS Form W-8ECI;
(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) executed originals
of IRS Form W-8BEN or W-8BEN-E, as applicable, and (2) a certificate
substantially in the form of Exhibit E1- E-4 (a “U.S. Tax Certificate”) to the
effect that such Lender is not (a) a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of any Borrower within
the meaning of Section 881(c)(3)(B) of the Code, (c) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code or (d) conducting a
trade or business in the United States with which the relevant interest payments
are effectively connected;
(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender),










--------------------------------------------------------------------------------

64



(1) executed originals of IRS Form W-8IMY on behalf of itself and (2) the
relevant forms             prescribed in clauses (A), (B), (C), (D) and (F) of
this paragraph (f)(ii) that would be required         of each such beneficial
owner or partner of such partnership if such beneficial owner or partner        
were a Lender; provided, however, that if the Lender is a partnership and one or
more of its             partners are claiming the exemption for portfolio
interest under Section 881(c) of the Code,             such Lender may provide a
U.S. Tax Certificate on behalf of each such partner; or
(F) any other form prescribed by applicable law as a basis for claiming
exemption from, or a reduction of, U.S. Federal withholding Tax together with
such supplementary documentation as is necessary to enable the Borrowers or the
Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld.
(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Withholding Agent as may be necessary for the Withholding Agent
to comply with its obligations under FATCA, to determine that such Lender has or
has not complied with such Lender’s obligations under FATCA and, as necessary,
to determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 2.16(f)(iii), “FATCA” shall include any amendments made
to FATCA after the Original Closing Date.
(g)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund and/or credit of any Taxes as to which it has been
indemnified pursuant to this Section 2.16 (including additional amounts paid
pursuant to this Section 2.16), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid to such indemnifying party pursuant to the previous sentence (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event such indemnified party is required to repay such refund
to such Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (g), in no event will the indemnified party be required to pay an
amount to an indemnifying party pursuant to this paragraph (g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted,










--------------------------------------------------------------------------------

65



withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.
(h)    Nothing contained in this Section 2.16 shall require the Administrative
Agent, any Issuing Bank or any Lender (or permitted assignee or Participant) to
make available any of its Tax returns or any other information that it deems to
be confidential or proprietary, to any Loan Party or any other Person.
(i)    Each party’s obligations under this Section 2.16 shall survive any
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or Issuing Bank, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
obligations under any Loan Document.
(j)    For purposes of Sections 2.16(e) and (f), the term “Lender” includes any
Issuing Bank.
(k)    For purposes of this Section 2.16, the term “applicable law” includes
FATCA.
(l)    For purposes of determining withholding Taxes imposed under FATCA, from
and after the Restatement Effective Date, the Borrowers and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) the Loan Agreement as not qualifying as a “grandfathered obligation”
within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
(m)    Without in any way affecting PTFI’s obligations under the other
provisions of this Section 2.16, PTFI, at the request of any Lender (or
permitted assignee or Participant), any Issuing Bank or the Administrative
Agent, promptly furnish to such Lender (or permitted assignee or Participant),
such Issuing Bank or the Administrative Agent any other information, documents
and receipts that such Lender (or permitted assignee or Participant), such
Issuing Bank or the Administrative Agent may require to establish to its
satisfaction that full and timely payment has been made of all Indonesian Taxes
required to be paid hereunder.
(n)    PTFI shall notify the Lenders (through the Administrative Agent) promptly
upon becoming aware of the application or imposition, or scheduled future
application or imposition, of Indonesian Taxes; and each Lender (if not
theretofore notified by PTFI) shall notify PTFI of any such application or
imposition which becomes known to its officers then supervising the Loans of
such Lender hereunder as part of their normal duties and of any change of its
lending office or establishment or closing of a branch in Indonesia by such
Lender which would give rise to the application or imposition of Indonesian
Taxes.
(o)    (i) Each Lender (or permitted assignee or Participant) having its
principal office and applicable lending office outside of Indonesia (a
“Non-Indonesian Lender”) shall use reasonably diligent efforts to deliver to
PTFI appropriate forms, duly completed, evidencing such Non-Indonesian Lender’s
entitlement (if any) under any applicable tax treaty to a reduced rate of
withholding of






--------------------------------------------------------------------------------

66



Indonesian Taxes with respect to payments of interest on Loans of such
Non-Indonesian Lender (which, in the case of any Non-Indonesian Lender that is
organized under the laws of the United States or any State thereof, including
the District of Columbia, shall be both IRS Form 6166 (or any successor form
thereto) and Indonesian Tax Form DGT-2 (or any successor form thereto)) on or
prior to (i) the 90th day following (A) the date hereof or (B) in the case of
any such Non-Indonesian Lender that is a permitted assignee or Participant, the
date such Non-Indonesian Lender becomes a permitted assignee or Participant, and
(ii) the anniversary day, in each subsequent year, of the applicable date in
subsection (i); provided that in the event a Non-Indonesian Lender is a
disregarded entity for U.S. federal income tax purposes, such forms shall be
delivered by such Lender’s parent; and provided further that, notwithstanding
the foregoing, no Lender shall be required to obtain certification of Indonesian
Tax Form DGT-2 (or any successor form or any similar form in connection with
Indonesian Taxes) from any Governmental Authority in the country where such
Lender is resident. Following delivery by a Non-Indonesian Lender to PTFI of the
appropriate forms referenced in the preceding sentence of this Section 2.16(o),
duly completed, PTFI is authorized to file such forms with the appropriate
Indonesian taxing authorities in order to obtain a reduced rate of withholding
of Indonesian Taxes with respect to payments of interest on Loans of such
Non-Indonesian Lender.
(ii) Each Non-Indonesian Lender shall use reasonably diligent efforts to deliver
to PTFI such certificates, forms or other documents as may be necessary under
any other provision of applicable law (including any amendment, modification or
supplement to IRS Form 6166 or such analogous form referred to in the second
preceding sentence) to reduce the withholding rate of Indonesian Taxes with
respect to payments of interest on Loans of such Non-Indonesian Lender on or by
the 90th day following the date on which PTFI shall have delivered to such
Non-Indonesian Lender written notice of the existence of such provision of
applicable law together with a copy thereof (accompanied by a sworn English
translation if such provision of applicable law is not in English); provided,
however, that such Non-Indonesian Lender shall not be required to deliver any
such certificate, form or other document that would, in the reasonable judgment
of such Non-Indonesian Lender, be otherwise disadvantageous to such
Non-Indonesian Lender; and provided further that such Non-Indonesian Lender
shall have no obligation to deliver any such certificates, forms or other
documents that it is not legally able to deliver or with respect to information
deemed by such Non-Indonesian Lender to be confidential or proprietary.
SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
Each Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursements of LC Disbursements, or of amounts payable under Section 2.14,
2.15, 2.16 or otherwise) prior to the time expressly required hereunder or under
such other Loan Document for such payment (or, if no such time is expressly
required, prior to 12:00 noon, New York City time), on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for










--------------------------------------------------------------------------------

67



purposes of calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at 270 Park Avenue, New York, New York,
except payments to be made directly to an Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.14,
2.15, 2.16 and 9.03 shall be made directly to the Persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the Persons specified
therein. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment under any Loan Document shall be due
on a day that is not a Business Day, the date for payment shall be extended to
the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments under each Loan Document shall be made in dollars.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to such Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against any Borrower rights of set-off and counterclaim with










--------------------------------------------------------------------------------

68



respect to such participation as fully as if such Lender were a direct creditor
of such Borrower in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from a
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or an Issuing Bank hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption and in its sole discretion, distribute to the
Lenders or such Issuing Bank, as the case may be, the amount due. In such event,
if such Borrower has not in fact made such payment, then each of the Lenders or
such Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04, 2.05(c), 2.06(d) or (e), 2.17(d) or 9.03(c), or fail
to purchase participations in the Loans of the other Lenders required to be
purchased by it pursuant to Section 2.17(c), then the Administrative Agent may,
in its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.
SECTION 2.18. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.14, or if any Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.14 or 2.16, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. Each Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.
(b)    If any Lender requests compensation under Section 2.14, or if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
or if any Lender has become a Defaulting Lender, or if any Lender has failed to
consent to a proposed amendment, waiver, discharge or termination which pursuant
to the terms of Section 9.02 requires the consent of all of the Lenders affected
and with respect to which the Required Lenders shall have granted their consent,
then FCX may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate,








--------------------------------------------------------------------------------

69



without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
to one or more assignees that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrowers shall have received the prior written consent of the Administrative
Agent, each Principal Issuing Bank and the Swingline Lender, which consents
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements and Swingline Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrowers
(in the case of all other amounts), (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.16, such assignment will result in a material
reduction in such compensation or payments, and (iv) in the case of any such
assignment resulting from the failure to provide a consent, the assignee shall
have given such consent and the fee required under Section 9.04(b)(ii)(C) shall
have been paid by such assignee or by the Borrowers. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver, consent or approval by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
SECTION 2.19. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Revolving Lender
is a Defaulting Lender:
(a)    commitment fees shall cease to accrue pursuant to Section 2.11(a) on the
unused amount of the Revolving Commitment of such Defaulting Lender;
(b)    the Revolving Commitment and Revolving Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders or any other
requisite Lenders have taken or may take any action hereunder or under any other
Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 9.02, require the consent
of such Defaulting Lender in accordance with the terms hereof;
(c)    if any Swingline Exposure or LC Exposure exists at the time such
Revolving Lender becomes a Defaulting Lender then:
(i)    so long as no Event of Default has occurred and is continuing, the
Swingline Exposure and LC Exposure of such Defaulting Lender shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent that the sum of all Non-Defaulting
Lenders’ Revolving Exposures plus such Defaulting Lender’s Swingline Exposure
and LC Exposure does not exceed the sum of all Non-Defaulting








--------------------------------------------------------------------------------

70



Lenders’ Revolving Commitments; provided, that subject to Section 9.18, no
reallocation            hereunder shall constitute a waiver or release of any
claim of any party hereunder against a            Defaulting Lender arising from
that Lender having become a Defaulting Lender, including any        claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased            exposure following such reallocation;
(ii)    if (x) an Event of Default has occurred and is continuing or (y) the
reallocation described in clause (i) above cannot, or can only partially, be
effected, the Borrowers shall within one Business Day following notice by the
Administrative Agent (A) first, prepay the portion of such Defaulting Lender’s
Swingline Exposure that has not been reallocated and (B) second, cash
collateralize for the benefit of the Issuing Banks the portion of such
Defaulting Lender’s LC Exposure that has not been reallocated in accordance with
the procedures set forth in Section 2.06(j) for so long as such LC Exposure is
outstanding;
(iii)    if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay participation fees to such Defaulting Lender pursuant to Section
2.11(b) with respect to such portion of such Defaulting Lender’s LC Exposure for
so long as such Defaulting Lender’s LC Exposure is cash collateralized;
(iv)    if any portion of the LC Exposure of such Defaulting Lender is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Sections 2.11(a) and 2.11(b) shall be adjusted to give effect to
such reallocation; and
(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all commitment fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment utilized by such LC Exposure) and participation fees payable
under Section 2.11(b) with respect to such Defaulting Lender’s LC Exposure shall
be payable to the Issuing Banks (and allocated among them ratably based on the
amount of such Defaulting Lender’s LC Exposure attributable to Letters of Credit
issued by each Issuing Bank) until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and
(d)    so long as such Revolving Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan and no Issuing Bank
shall be required to issue, amend, renew or extend any Letter of Credit, unless
in each case it is satisfied that the related exposure and the Defaulting
Lender’s then outstanding Swingline Exposure or LC Exposure, as applicable, will
be fully covered by the Revolving Commitments of the Non-Defaulting Lenders
and/or cash collateral provided by the Borrowers in accordance with Section
2.19(c), and, so long as no Event of Default has occurred








--------------------------------------------------------------------------------

71



and is continuing, participating interests in any such funded Swingline Loan or
in any such issued, amended, reviewed or extended Letter of Credit will be
allocated among the Non-Defaulting Lenders in a manner consistent with
Section 2.19(c)(i) (and such Defaulting Lender shall not participate therein).
In the event that (a) a Bankruptcy Event with respect to a Revolving Lender
Parent shall have occurred following the date hereof and for so long as such
Bankruptcy Event shall continue or (b) the Swingline Lender or any Issuing Bank
has a good faith belief that any Revolving Lender has defaulted in fulfilling
its obligations under one or more other agreements in which such Lender commits
to extend credit, the Swingline Lender shall not be required to fund any
Swingline Loan, and no Issuing Bank shall be required to issue, amend, renew or
extend any Letter of Credit, unless the Swingline Lender or such Issuing Bank,
as the case may be, shall have entered into arrangements with the Borrowers or
such Revolving Lender satisfactory to the Swingline Lender or such Issuing Bank,
as the case may be, to defease any risk to it in respect of such Lender
hereunder.
In the event that the Administrative Agent, the Borrowers, the Swingline Lender
and each Issuing Bank each agree that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Revolving Lenders shall be readjusted
to reflect the inclusion of such Lender’s Revolving Commitment and on such date
such Lender shall purchase at par such of the Revolving Loans of the other
Revolving Lenders (other than Swingline Loans) as the Administrative Agent shall
determine may be necessary in order for such Revolving Lender to hold such Loans
in accordance with its Applicable Percentage.
SECTION 2.20. Incremental Revolving Commitments. (a) FCX may on one or more
occasions, by written notice to the Administrative Agent, request, during the
Incremental Revolving Commitment Period, the establishment of Incremental
Revolving Commitments, provided that the aggregate amount of all the Incremental
Revolving Commitments established hereunder (other than those established
pursuant to the First Amendment) shall not exceed $1,000,000,000. Each such
notice shall specify (i) the date on which FCX proposes that the Incremental
Revolving Commitments shall be effective, which shall be a date not less than 10
Business Days (or such shorter period as may be agreed to by the Administrative
Agent) after the date on which such notice is delivered to the Administrative
Agent and (ii) the amount of the Incremental Revolving Commitments being
requested (it being agreed that (A) any Lender approached to provide any
Incremental Revolving Commitment may elect or decline, in its sole discretion,
to provide such Incremental Revolving Commitment and (B) any Person that FCX
proposes to become an Incremental Revolving Lender must be reasonably acceptable
to the Administrative Agent, each Principal Issuing Bank and the Swingline
Lender).
(b)    The terms and conditions of any Incremental Revolving Commitments and
Loans and other extensions of credit to be made thereunder shall be identical to
those of the Revolving Commitments and Loans and other extensions of credit made
thereunder, and shall be treated as a single












--------------------------------------------------------------------------------

72



class with such Revolving Commitments and Loans.
(c)    The Incremental Revolving Commitments shall be effected pursuant to one
or more Incremental Facility Agreements executed and delivered by each Borrower,
each Incremental Lender providing such Incremental Revolving Commitments and the
Administrative Agent; provided that no Incremental Revolving Commitments shall
become effective unless (i) no Default shall have occurred and be continuing at
the time of, and immediately after giving effect to, the effectiveness of such
Incremental Revolving Commitments, (ii) on the date of effectiveness thereof,
the representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such effectiveness, except where such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects as of such
earlier date, (iii) after giving effect to such Incremental Revolving
Commitments and the making of Loans and other extensions of credit thereunder to
be made on the date of effectiveness thereof and assuming that all Incremental
Revolving Commitments are fully drawn, the Borrowers shall be in pro forma
compliance with the financial covenants set forth in Sections 6.06 and 6.07,
(iv) the Borrowers shall make any payments required to be made pursuant to
Section 2.15 in connection with such Incremental Revolving Commitments and the
related transactions under this Section and (v) the Borrowers shall have
delivered to the Administrative Agent such legal opinions, board resolutions,
secretary’s certificates, officer’s certificates and other documents as shall
reasonably be requested by the Administrative Agent in connection with any such
transaction. Each Incremental Facility Agreement may, without the consent of any
Lender, effect such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the opinion of the Administrative Agent, to
give effect to the provisions of this Section.
(d)    Upon the effectiveness of an Incremental Revolving Commitment of any
Incremental Revolving Lender, (i) such Incremental Revolving Lender shall be
deemed to be a “Revolving Lender” hereunder, and henceforth shall be entitled to
all the rights of, and benefits accruing to, Lenders hereunder and shall be
bound by all agreements, acknowledgements and other obligations of Lenders
hereunder and under the other Loan Documents, and (ii)(A) such Incremental
Revolving Commitment shall constitute (or, in the event such Incremental
Revolving Lender already has a Revolving Commitment, shall increase) the
Revolving Commitment of such Incremental Revolving Lender and (B) the aggregate
Revolving Commitment shall be increased by the amount of such Incremental
Revolving Commitment, in each case, subject to further increase or reduction
from time to time as set forth in the definition of the term “Revolving
Commitment”. For the avoidance of doubt, upon the effectiveness of any
Incremental Revolving Commitment, the Revolving Exposure of the Incremental
Revolving Lender holding such Commitment, and the Applicable Percentage of all
the Revolving Lenders, shall automatically be adjusted to give effect thereto.
(e)    On the date of effectiveness of any Incremental Revolving Commitments,
each Revolving Lender shall assign to each Incremental Revolving Lender holding
such Incremental










--------------------------------------------------------------------------------

73



Revolving Commitment, and each such Incremental Revolving Lender shall purchase
from each Revolving Lender, at the principal amount thereof (together with
accrued interest), such interests in the Revolving Loans and participations in
Letters of Credit outstanding on such date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Loans
and funded participations in Letters of Credit will be held by all the Revolving
Lenders (including such Incremental Revolving Lenders) ratably in accordance
with their Applicable Percentages after giving effect to the effectiveness of
such Incremental Revolving Commitment.
(f)    The Administrative Agent shall notify the Lenders promptly upon receipt
by the Administrative Agent of any notice from FCX referred to in
Section 2.20(a) and of the effectiveness of any Incremental Revolving
Commitments, in each case advising the Lenders of the details thereof and of the
Applicable Percentages of the Revolving Lenders after giving effect thereto and
of the assignments required to be made pursuant to Section 2.20(e).
ARTICLE III
Representations and Warranties
Each of the Borrowers represents and warrants to the Lenders on the Restatement
Effective Date, the Original Closing Date (except for Section 3.18 hereof) and
on each other date on which representations and warranties are made or deemed
made hereunder that:
SECTION 3.01. Organization; Powers. Each Borrower, each Loan Party and each of
FCX’s other Subsidiaries is duly organized and validly existing (except to the
extent that the failure of such other Subsidiaries to be duly organized and
validly existing would not, individually or in the aggregate, be expected to
result in a Material Adverse Effect) and, to the extent applicable, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, is in good standing under the
laws of the jurisdiction of its organization, has, except where the failure to
do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect, all requisite power and authority to carry
on its business as now conducted and to execute, deliver and perform its
obligations under each Loan Document to which it is a party and, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is, to the extent applicable, in good standing in, every jurisdiction where
such qualification is required.
SECTION 3.02. Authorization; Enforceability. The performance by each Loan Party
of the Loan Documents to which it is a party, the Borrowings and the issuances
of Letters of Credit hereunder and the Transactions to be entered into by each
Loan Party are within such Loan Party’s corporate powers and have been duly
authorized by all necessary corporate and, if required, stockholder action. This
Agreement has been duly executed and delivered by each Borrower and constitutes,
and




each other Loan Document to which any Loan Party is to be a party, when executed
and delivered by such Loan Party, will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable in




--------------------------------------------------------------------------------

74



accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally,
concepts of reasonableness and general principles of equity, regardless of
whether considered in a proceeding in equity or at law.
SECTION 3.03. Governmental Approvals; No Conflicts. Except as set forth in
Schedule 3.03, the performance by each Loan Party of the Loan Documents to which
it is to be party, the Borrowings and the issuances of Letters of Credit
hereunder and the Transactions (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except (i) such as have been obtained or made and are in full force and effect
and (ii) other consents, approvals, registrations, filings or actions the
failure of which to obtain or make, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, (b) will not
violate the charter, by‑laws or other organizational documents of FCX or any
other Loan Party, (c) except to the extent that any such violations or defaults
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect, (i) will not violate any applicable law or regulation
or any order of any Governmental Authority and (ii) will not violate or result
in a default under any indenture, agreement or other instrument binding upon FCX
or any of its Subsidiaries or its assets and (d) will not result in the creation
or imposition of any Lien on any asset of FCX or any of its Subsidiaries.
SECTION 3.04. Financial Condition; No Material Adverse Change. (d) FCX has
heretofore furnished to the Lenders (i) FCX’s consolidated balance sheet and
consolidated statements of income, stockholders’ equity and cash flows as of and
for the fiscal year ended December 31, 2011, reported on by Ernst & Young LLP,
independent registered public accountants and (ii) FCX’s unaudited consolidated
balance sheet and consolidated statements of income, comprehensive income,
equity and cash flows as of and for the nine months ending September 30, 2012.
Such financial statements present fairly, in all material respects, the
consolidated financial position and consolidated results of operations and cash
flows of FCX and its consolidated Subsidiaries as of such dates and for such
periods in accordance with GAAP, subject to normal year-end adjustments and the
absence of footnotes in the case of such unaudited financial statements.
(e)    Except as set forth in Schedule 3.04(b), since December 31, 2011, there
has been no material adverse change in (i) the business, operations or financial
condition of FCX and its Subsidiaries, taken as a whole, (ii) the ability of any
Loan Party to perform its obligations under any Loan Document or (iii) the
rights of or benefits available to the Lenders under the Loan Documents.
SECTION 3.05. Properties. (n) Except to the extent that any failure to do so
individually or in the aggregate would not reasonably be expected to result in a
Material Adverse Effect and except for approvals from any Governmental Authority
customarily obtained after the closing of sales or transfer involving assets in
the Gulf of Mexico or the Pacific Ocean, FCX and each of its










--------------------------------------------------------------------------------

75



Subsidiaries has good title to, or valid leasehold interests in, all of its real
and personal property material to its business, except for Liens permitted by
Section 6.02.
(o)    Except to the extent that any such failure or infringement, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect, FCX and each of its Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by FCX and its Subsidiaries does
not infringe upon the rights of any other Person.
SECTION 3.06. Litigation and Environmental Matters. (f) Except for the Disclosed
Matters, there are no actions, suits or proceedings by or before any
Governmental Authority pending against or, to the knowledge of any Borrower,
threatened against or affecting FCX or any of its Subsidiaries that would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.
(g)    Except for the Disclosed Matters and except for any other matters that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, neither FCX nor any of its Subsidiaries (i) has
failed to comply with any applicable Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required for its operations or
properties under any applicable Environmental Law, (ii) is obligated to
remediate or correct any condition resulting from releases of Hazardous
Materials or (iii) has received written notice of any claim with respect to any
Environmental Liability.
SECTION 3.07. Compliance with Laws and Agreements. FCX and its Subsidiaries are
in compliance in all material respects with all laws, regulations and orders of
any Governmental Authority applicable to them or their properties and all
indentures, agreements (including, in the case of PTFI, the Contract of Work)
and other instruments binding upon them or their properties, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.
SECTION 3.08. Investment Company Status. No Loan Party is an “investment
company” under the Investment Company Act of 1940.
SECTION 3.09. Taxes. FCX and its Subsidiaries have timely filed or caused to be
filed all Tax returns and reports required to have been filed by them and have
paid or caused to be paid all Taxes required to have been paid by them, except
(i) any Taxes that are being contested in good faith by appropriate proceedings
and for which FCX or such Subsidiary, as applicable, has, to the extent required
by GAAP, set aside on its books adequate reserves and (ii) returns and reports
the non-filing of which, and Taxes the non-payment of which, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect.










--------------------------------------------------------------------------------

76



SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. Except as would not reasonably be expected
to result in a Material Adverse Effect, the present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such Plans, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Financial Accounting Standards Codification
Topic 715) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Plans.
SECTION 3.11. Disclosure. The Confidential Information Materials and the other
reports, financial statements, certificates and other information furnished in
writing by the Borrowers or any of their representatives in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), are complete and correct in all
material respects and do not contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements have been made. Notwithstanding the foregoing, it is
understood and agreed that the periodic reports and other information of FCX
filed with the SEC pursuant to Section 13 of the Exchange Act speak as of the
date of such reports or other filings and not of any subsequent time and,
therefore, the representation set forth in the first sentence of this paragraph
is applicable to the information contained in such reports or other filings only
as of the date of such reports or other filings. Additionally, notwithstanding
anything to the contrary contained herein, the representation in the first
sentence of this paragraph shall not apply to forward‑looking information
contained in the filings made by FCX or PXP with the SEC pursuant to Section 13
of the Exchange Act, and the Borrowers shall have no liability with respect to
such forward‑looking information, except to the extent that FCX would have
liability to investors in its public securities under the Exchange Act after the
application of Section 21E of the Exchange Act.
SECTION 3.12. Insurance. Schedule 3.12 sets forth a description of all material
insurance maintained by or on behalf of FCX and its Subsidiaries as of the
Original Closing Date. As of the Original Closing Date, all material premiums in
respect of such insurance are current and such insurance is in full force and
effect. FCX believes that the insurance maintained by or on behalf of FCX and
its Subsidiaries is adequate.
SECTION 3.13. Labor Matters. As of the Original Closing Date, there are no
strikes, lockouts or slowdowns against FCX or any Subsidiary pending or, to the
knowledge of FCX, threatened, that would reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect. The consummation
of the Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which FCX








--------------------------------------------------------------------------------

77



or any Subsidiary is a party that would reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect.
SECTION 3.14. Federal Reserve Regulations. No part of the proceeds of the Loans
will be used, whether directly or indirectly, for any purpose which entails a
violation (including on the part of any Lender) of Regulation U or X of the
Board.
SECTION 3.15. Pari Passu Status. The Obligations of the Borrowers under this
Agreement rank, and will rank, at least pari passu in right of payment with all
unsecured, unsubordinated Indebtedness of the Borrowers.
SECTION 3.16. Status of PTFI for Tax Purposes. As of the Original Closing Date,
PTFI is an “existing 80/20 company” within the meaning of Section 871(l) of the
Code.
SECTION 3.17. Sanctions. None of (a) the Borrowers, any Subsidiary or, to the
knowledge of any Borrower or such Subsidiary, any of their respective directors,
officers or employees, or (b) to the knowledge of any Borrower, any agent of any
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person.
SECTION 3.18. Solvency. Immediately after the consummation of the transactions
to occur on the Restatement Effective Date as of such Restatement Effective
Date, (a) the fair value of the assets of the Borrowers and the Subsidiaries,
taken as a whole, will exceed their debts and liabilities, subordinated,
contingent or otherwise, (b) the present fair saleable value of the assets of
the Borrowers and the Subsidiaries, taken as a whole, will be greater than the
amount that will be required to pay the probable liability on their debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured, (c) the Borrowers and the
Subsidiaries, taken as a whole, will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured and (d) the Borrowers and the Subsidiaries, taken as a
whole, will not have unreasonably small capital with which to conduct the
business in which they are engaged, as such business is conducted at the time of
and is proposed to be conducted following the Restatement Effective Date.

ARTICLE IV
Conditions
SECTION 4.01.    [RESERVED]
SECTION 4.02.    [RESERVED].
SECTION 4.03.    Each Credit Event. The obligation of each Lender to make a
Loan, and of any Issuing Bank to issue, amend, extend or renew a Letter of
Credit, is subject to receipt


of the request therefor in accordance herewith and to the satisfaction of the
following conditions:




--------------------------------------------------------------------------------

78



(a)    With respect to any credit event after the Original Closing Date, the
representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, except where such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date.
(b)    At the time of and immediately after giving effect to such Borrowing or
issuance of such Letter of Credit, in each case after the Original Closing Date,
as applicable, no Default shall have occurred and be continuing.
Each making of a Loan and each issuance, amendment, renewal or extension of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the applicable Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.

ARTICLE V
Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each Borrower covenants and agrees
with the Lenders and the Administrative Agent that:
SECTION 5.01. Financial Statements and Other Information. FCX will furnish to
the Administrative Agent and each Lender (for purposes of this Section 5.01,
each of FCX and PTFI is referred to as a “Reporting Person”):
(a)    within 90 days after the end of each fiscal year of such Reporting Person
(or, so long as such Reporting Person shall be subject to periodic reporting
obligations under the Exchange Act, by the date that the Annual Report on Form
10-K of such Reporting Person for such fiscal year would be required to be filed
under the rules and regulations of the SEC, giving effect to any automatic
extension available thereunder for the filing of such form), an audited
consolidated balance sheet of such Reporting Person and its consolidated
Subsidiaries and related consolidated statements of income, comprehensive
income, equity and cash flows as of the end of and for such year, setting forth
in each case in comparative form the figures for the previous fiscal year, all
reported on by Ernst & Young LLP or other registered independent public
accountants of recognized national standing (without a “going concern” or like




qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material




--------------------------------------------------------------------------------

79



respects the financial condition and results of operations of such Reporting
Person and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied; provided that PTFI shall only be required to
furnish such audited reports for any fiscal year to the extent otherwise
available to PTFI, and if such audited reports are not otherwise available for
any fiscal year, PTFI shall instead within 90 days after the end of such fiscal
year, furnish an unaudited consolidated balance sheet of PTFI and its
consolidated Subsidiaries and related unaudited consolidated statements of
income, comprehensive income, equity and cash flows as of the end of and for
such year, setting forth in each case in comparative form the figures for the
previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of PTFI and its consolidated Subsidiaries on a consolidated basis
in accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;
(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of such Reporting Person (or, so long as such Reporting
Person shall be subject to periodic reporting obligations under the Exchange
Act, by the date that the Quarterly Report on Form 10-Q of such Reporting Person
for such fiscal quarter would be required to be filed under the rules and
regulations of the SEC, giving effect to any automatic extension available
thereunder for the filing of such form), an unaudited consolidated balance sheet
of such Reporting Person and its consolidated Subsidiaries and related
consolidated statements of income as of the end of and for such fiscal quarter
and related consolidated statements of income, comprehensive income, equity and
cash flows for the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
such Reporting Person and its consolidated Subsidiaries on a consolidated basis
in accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;
(c)    concurrently with any delivery of financial statements of FCX under
clause (a) or (b) above, a certificate of a Financial Officer of FCX
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.06 and 6.07, (iii) setting forth
reasonably detailed calculations of Consolidated Net Income, Consolidated Total
Assets, Consolidated Cash Interest Expense and Consolidated EBITDAX as at the
end of and for the applicable fiscal period and (iv) stating whether any change
in GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04(a) and, if any such change






has occurred, specifying the effect of such change on the financial statements
accompanying            such certificate;




--------------------------------------------------------------------------------

80



(d)    concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accountants that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Event of Default under Sections
6.06 or 6.07 (which certificate may be limited to the extent required by
accounting rules or guidelines);
(e)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials publicly filed by any
Borrower with the SEC or any Governmental Authority succeeding to any or all of
the functions of said Commission (other than amendments to any registration
statement (to the extent such registration statement, in the form it became
effective, is delivered), exhibits to any registration statement and, if
applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;
(f)    so long as PTFI is a Subsidiary, a copy of any amendment to the Contract
of Work or Memorandum of Understanding within 30 days following the execution
and delivery thereof;
(g)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of such Borrower or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request; and
(h)    in the case of FCX, within 180 days after the end of each fiscal year of
FCX, a copy of the Voluntary Principles on Security and Human Rights, prepared
in a manner consistent with FCX’s past practice.
Materials required to be delivered pursuant to clause (e) of this Section 5.01
shall be deemed to have been delivered on the date on which such materials are
posted on the SEC’s website at www.sec.gov; provided that FCX shall promptly
notify the Administrative Agent and the Lenders of any such posting.
SECTION 5.02. Notices of Material Events. Promptly after any Financial Officer
of FCX obtains knowledge thereof, FCX will furnish to the Administrative Agent
and each Lender written notice of the following:
(a)    the occurrence of any Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting FCX or any
Subsidiary thereof that would reasonably be expected to result in a Material
Adverse Effect;


(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect; and




--------------------------------------------------------------------------------

81



(d)    any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.
(e)     to the extent notice is required to be provided to the Administrative
Agent and the Lenders (in each case as defined in the Term Loan Agreement) under
the Term Loan Agreement, the entry into any definitive agreement with respect to
a Disposition, together with a reasonably detailed calculation of the aggregate
amount of Net Proceeds expected to be received upon the consummation of such
Disposition,; and
(f)    to the extent notice is required to be provided to the Administrative
Agent and the Lenders (in each case as defined in the Term Loan Agreement) under
the Term Loan Agreement, the consummation of any Disposition, together with a
reasonably detailed calculation of the aggregate amount of Net Proceeds received
in connection with such Disposition.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of FCX setting forth the details
of the event or development requiring such notice and, except with respect to
clauses (e) and (f) above, any action taken or proposed to be taken with respect
thereto.
SECTION 5.03. Existence; Conduct of Business. FCX will, and will cause each of
its Subsidiaries to, do or cause to be done all things necessary to preserve,
renew and keep in full force and effect (a) its legal existence, except in the
case of any Subsidiary other than PTFI, to the extent the failure to do so would
not reasonably be expected to have a Material Adverse Effect, and (b) the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business, except to
the extent the failure to do so would not reasonably be expected to have a
Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.03
or, so long as PTFI is a Subsidiary, permitted by Section 9.16(c).
SECTION 5.04. Payment of Obligations. Each Borrower will, and will cause each of
its Subsidiaries to, pay all Tax liabilities, before the same shall become
delinquent or in default, except where (a)(i) the validity or amount thereof is
being contested in good faith by appropriate proceedings and (ii) such Borrower
or such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP or (b) the failure to make any such payments,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.
SECTION 5.05. Insurance. FCX will, and will cause each of its Subsidiaries to,
maintain, with financially sound and reputable insurance companies insurance in
such amounts and against such risks as are customarily maintained by companies
of established repute engaged in the


same or similar businesses operating in the same or similar locations (after
giving effect to any self-insurance reasonable and customary for similarly
situated companies).




--------------------------------------------------------------------------------

82



SECTION 5.06. Books and Records; Inspection and Audit Rights. Each Borrower
will, and will cause each of its Subsidiaries to, keep proper books of record
and account sufficient to permit the preparation of financial statements in
accordance with GAAP. Each Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice and during normal business
hours, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants; provided that, excluding any such
visits and inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights under this
Section 5.06 and the Administrative Agent shall not exercise such rights more
than two times during any calendar year absent the existence of an Event of
Default and for one such time the reasonable expenses of the Administrative
Agent in connection with such visit or inspection shall be for the Borrowers’
account; provided, further, that when an Event of Default exists, the
Administrative Agent or any Lender (or any of their respective representatives)
may do any of the foregoing at the reasonable expense of the Borrowers at any
time during normal business hours and upon reasonable advance notice. The
Administrative Agent and the Lenders shall give each Borrower the opportunity to
participate in any discussions with such Borrower’s independent accountants.
SECTION 5.07. Compliance with Laws; Environmental Reports. (a) Each Borrower
will, and will cause each of its Subsidiaries to, comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.
(b)    Except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect, each
Borrower will, and will cause each Subsidiary to, (i) comply, in all material
respects with all Environmental Laws applicable to its operations and
properties, (ii) obtain and renew all permits required by Environmental Laws
necessary for its operations and properties, and (iii) conduct any remedial or
reclamation actions in compliance with applicable Environmental Laws; provided,
however, that the Borrowers and the Subsidiaries shall not be required to
undertake any remedial or reclamation action or obtain or renew any
environmental permit, or comply with any Environmental Law to the extent that
its obligation to do so is being contested in good faith and by proper
proceedings and appropriate reserves, in accordance with GAAP, are maintained in
connection therewith. If any Borrower is in default of its obligations under
this paragraph, the Borrowers will, at the request of the Required Lenders
through the Administrative Agent, provide to the Lenders within 60 days after
such request, at the expense of the Borrowers, an environmental site assessment
report for the properties to which such default relates, prepared by an
environmental consulting firm reasonably acceptable to the Administrative Agent
and evaluating whether or not Hazardous Materials are likely to have been
released at or to have adversely affected the




property, or otherwise resulted in Environmental Liability and the estimated
cost of any compliance or remedial action in connection with such matters.




--------------------------------------------------------------------------------

83



(c)    With respect to the environmental report evaluating PTFI’s environmental
practices at its properties in Indonesia and prepared by one or more reputable
environmental consulting firms (an “External Environmental Report”), FCX shall
deliver the voluntary External Environmental Report to the Administrative Agent
within 30 days of delivery of the final such report to FCX, commencing with the
report relating to the environmental evaluation that will be commenced during
2014. Thereafter, FCX shall deliver a copy of any subsequent voluntary External
Environmental Report to the Administrative Agent within 30 days of delivery of
the final such report to FCX. The voluntary External Environmental Reports shall
be delivered to the Administrative Agent by FCX at three year intervals (though
for the avoidance of doubt, delivery will in no event be required to be made on
a specific date following such interval) unless the applicable Governmental
Authority in Indonesia makes preparation of such a report mandatory, in which
case, FCX shall provide such External Environmental Reports to the
Administrative Agent at intervals as required by Indonesian law. The Borrowers
will implement, as promptly as practicable after the receipt of any External
Environmental Report, any recommendations contained in such report if the
failure to implement such recommendations could reasonably be expected to result
in a Material Adverse Effect.
(d)    To the extent a Borrower or any Subsidiary is not the operator of any Oil
and Gas Property, no such Borrower or Subsidiary shall be obligated to directly
perform any undertakings contemplated by the covenants and agreements contained
in this Section 5.07 which are performable only by such operator and are beyond
the control of such Borrower or Subsidiary, provided that such Borrower or
Subsidiary shall be obligated to use commercially reasonable efforts to
(i) enforce such operator’s contractual obligations to maintain, develop and
operate the Oil and Gas Properties subject to the terms of such contractual
obligations and (ii) cause such operator to comply with this Section 5.07.
SECTION 5.08. Use of Proceeds and Letters of Credit. At any time on or after the
Original Closing Date, Letters of Credit and the proceeds of Revolving Loans and
Swingline Loans will be used for working capital and other general corporate
purposes, including acquisitions, of FCX and its Subsidiaries. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation (including on the part of any Lender) of
Regulation U or X of the Board. FCX shall ensure that at all times not more than
25% of the value of the assets subject to the provisions of Sections 6.02 and
6.03 will consist of Margin Stock (as defined in Regulation U of the Board);
provided that FCX may permit such Margin Stock to exceed 25% of the value of the
assets subject to the provisions of Sections 6.02 and 6.03 if FCX shall have
otherwise put into place currently effective arrangements to ensure compliance
with Regulation U and X and the Administrative Agent shall have received an
opinion satisfactory to it as to such compliance from a law firm satisfactory to
the Administrative Agent.






SECTION 5.09. Source of Interest. To the extent that PTFI continues to be
characterized as a domestic corporation for the purposes of Section 861 of the
Code, PTFI (a) will conduct its business so that PTFI meets the definition of
“existing 80/20 company” within the meaning of Section 871(l) of the Code as in
effect on the Effective Date, and so that interest paid on the Loans




--------------------------------------------------------------------------------

84



by PTFI to or for the account of any Lender (or permitted assignee or
Participant) will be deemed to be interest paid by an existing 80/20 company
within the meaning of Sections 871(i)(2)(B)(ii), 871(l) and 881(d) of the Code
as in effect on the Effective Date, and (b) will use its best efforts (without
undue cost) to conduct its business so that PTFI meets the definition of
“existing 80/20 company” within the meaning of Section 871(l) of the Code (as it
may be amended or substituted after the Effective Date), and so that interest
paid on the Loans by PTFI to or for the account of any Lender (or permitted
assignee or Participant) will be deemed to be interest paid by an existing 80/20
company within the meaning of Sections 871(i)(2)(B)(ii), 871(l) and 881(d) of
the Code (as it may be amended or substituted after the Effective Date).
SECTION 5.10. Indonesian Translation. Within 180 days of the Restatement
Effective Date, or such later date as determined in the sole discretion of the
Administrative Agent, FCX shall have delivered a reasonably satisfactory
Indonesian version of this Agreement to the Administrative Agent. This Agreement
is executed in a text using the English language and the Indonesian language.
Both texts are the same and effective as of the execution of this Agreement.
Each of the parties hereto agrees that if there is any conflict between the
English language text and the Indonesian language text of this Agreement, the
English language text shall, to the extent permitted by applicable law, prevail.
Each of the parties hereto confirms that it has read and understood the content
and consequences of this Agreement and has no objection if the English language
text prevails in the event of any such conflict.
SECTION 5.11. Guarantee Requirement. The Borrowers will, and will cause their
Subsidiaries to, ensure that the Guarantee Requirement is at all times
satisfied, and in connection therewith will, and will cause their Subsidiaries
to, execute and deliver such documents, instruments and agreements, and take all
corporate or other actions and all actions that may be required under any
applicable laws or regulations or that the Administrative Agent may reasonably
request, to cause the Guarantee Requirement to be satisfied, subject to Section
11.02.
SECTION 5.12. Springing Collateral Date. (a) If the Springing Collateral Date
occurs, FCX shall, subject to (x) any applicable laws and any regulatory or
other similar restriction in effect from time to time, (y) any contractual
restrictions set forth on Schedule 5.12, and (z) any New FMC Equity Restrictions
and any New FMOG Equity Restrictions, use commercially reasonable efforts to
(and shall cause its Subsidiaries to use commercially reasonable efforts to), on
or prior to the Collateral Implementation Date, (i) secure the Obligations by
perfected Liens on the Agreed Collateral Package pursuant to the Agreed
Collateral Actions and (ii) implement the Agreed Subsidiary Holding Company
Structure.






(b)    For the avoidance of doubt, it is understood and agreed that if the
Required Lenders have not approved (in their sole discretion) an Agreed
Collateral Package and an Agreed Subsidiary Holding Company Structure after the
Restatement Effective Date and prior to the Collateral Implementation Date, any
failure by FCX to comply, on or prior to the Collateral Implementation Date,
with its obligations in Section 5.12(a) above with respect to (i) the Agreed
Collateral Package set forth




--------------------------------------------------------------------------------

85



on Schedule 1.01E hereto and (ii) the Agreed Subsidiary Holding Company
Structure set forth on Schedule 1.01F hereto shall constitute an Event of
Default hereunder.
(c)    Notwithstanding the foregoing provisions of this Section 5.12, if on June
30, 2016, (x) the Springing Collateral Date has not occurred and (y) FCX
(together with its Subsidiaries) has not consummated Subject Dispositions
providing Net Proceeds of at least $3,000,000,000 in the aggregate, then FCX
shall, on or prior to such date, secure the Obligations by a perfected
first-priority pledge of all the outstanding Equity Interests of FMC (or a
direct or indirect Subsidiary of FMC that holds all of the assets of FMC then
held by FCX and its Subsidiaries (other than assets that are not material as a
whole) then held by FCX and its Subsidiaries; provided (i) that such pledge
shall be released at the time that FCX (together with its Subsidiaries) has
consummated Specified Dispositions providing Net Proceeds of at least
$3,000,000,000 in the aggregate unless the Springing Collateral Date has
otherwise occurred at such time and (ii) such pledge on any such Equity
Interests that are sold to a Person that is not an Affiliate of FCX pursuant to
a transaction that is permitted under this Agreement shall be automatically
released upon the consummation of such transaction.
(d)    In connection with the foregoing provisions of this Section 5.12, FCX
will, and will cause its Subsidiaries to, execute and deliver such documents,
instruments and agreements, and take all corporate or other actions and all
actions that may be required under any applicable laws or regulations or that
the Administrative Agent or the Collateral Agent may reasonably request, to
create and maintain perfected Liens on the Agreed Collateral Package pursuant to
the Agreed Collateral Actions and to create and maintain the Agreed Subsidiary
Holding Company Structure. Without limiting the foregoing, on or prior to the
applicable Collateral Implementation Date, the Borrowers shall deliver to the
Administrative Agent a completed perfection certificate in form and substance
reasonably satisfactory to the Administrative Agent, signed by an executive
officer of each Borrower, together with all attachments contemplated thereby,
including the results of a search of the Uniform Commercial Code (or equivalent)
filings made with respect to FCX and its Subsidiaries in the jurisdictions
contemplated by the perfection certificate and copies of the financing
statements (or similar documents) disclosed by such search and evidence
reasonably satisfactory to the Administrative Agent that the Liens indicated by
such financing statements (or similar documents) are permitted under
Section 6.02.
SECTION 5.13. Further Assurances. If any Subsidiary is formed or acquired after
the Springing Collateral Date, FCX will, as promptly as practicable, and in any
event within 30 days (or such longer period as the Administrative Agent may
agree to in writing), (i) notify the Administrative Agent thereof, (ii) cause
the Obligations to be secured by perfected Liens on the Equity Interests of, and
any assets (including Equity Interests) owned by, such Subsidiary that would
have been included in the




Agreed Collateral Package if such Subsidiary had been a Subsidiary as of the
Springing Collateral Date and (iii) maintain the Agreed Subsidiary Holding
Company Structure. In connection with the foregoing, FCX and each of its
Subsidiaries will execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, mortgages, deeds of trust and
other documents), that may be required under any applicable law, or that the
Administrative Agent may reasonably request (but only to the




--------------------------------------------------------------------------------

86



extent such would have been required under Section 5.12(d)), in order to comply
with the foregoing provisions of this Section 5.13, all at the expense of the
Borrowers. FCX will provide to the Administrative Agent, from time to time upon
request, evidence reasonably satisfactory to the Administrative Agent as to the
perfection and priority of the Liens created or intended to be created by the
Collateral Documents.
ARTICLE VI
Negative Covenants


Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, and
all Letters of Credit shall have expired or terminated and all LC Disbursements
shall have been reimbursed, each Borrower covenants and agrees with the Lenders
and the Administrative Agent that:
SECTION 6.01. Subsidiary Indebtedness.
(a)    Each Borrower will not permit any Subsidiary (other than any Subsidiary
that is a Borrower at such time or (x) prior to April 1, 2017, or if the
Springing Collateral Date occurs, any Existing Guarantor or (y) unless the
Springing Collateral Date has occurred, on or after April 1, 2017, any
Subsidiary Guarantor) to create, incur, assume or permit to exist any
Indebtedness or Attributable Debt, except:
(i)    Guarantees of Indebtedness created under the Loan Documents;
(ii)    Indebtedness, including Guarantees, existing on the Original Closing
Date and set forth in Schedule 6.01;
(iii)    Guarantees of Indebtedness of any Subsidiary (other than any Subsidiary
that is a Borrower at such time or any Existing Guarantor) to the extent such
Indebtedness is permitted under this Agreement;
(iv)    Indebtedness of any Subsidiary to FCX or any Subsidiary; provided that,
(x) any Indebtedness in an aggregate principal amount in excess of $20,000,000
and owing by FCX or any Loan Party to any wholly-owned Subsidiary that is not a
Loan Party shall be subject to an Intercompany Subordination Agreement and (y)
if the Springing Collateral Date has occurred, any such Indebtedness owing to
any Collateral Party in an aggregate principal amount in excess


of $20,000,000 shall be evidenced by a promissory note that shall have been
pledged pursuant        to a Collateral Document;
(v)    Indebtedness of any Person that becomes a Subsidiary (or of any Person
not previously a Subsidiary that is merged or consolidated with or into a
Subsidiary in a transaction permitted hereunder) after the Original Closing
Date; or Indebtedness of any Person that is assumed by any Subsidiary in
connection with an acquisition of assets by such Subsidiary, provided that (i)
such Indebtedness exists at the time such Person becomes a Subsidiary (or is so




--------------------------------------------------------------------------------

87



merged or consolidated) or such assets are acquired and is not created in
contemplation of or in connection with such Person becoming a Subsidiary (or
such merger or consolidation) or such assets being acquired and (ii) no other
Subsidiary (other than a Subsidiary into which the acquired Person is merged or
any existing Subsidiary of the acquired Person) shall Guarantee or otherwise
become liable for the payment of such Indebtedness, except to the extent that
such Guarantee is incurred pursuant to Section 6.01(a)(ix);
(vi)    Indebtedness and Attributable Debt in respect of sale and leaseback
transactions permitted by Section 6.04, in each case incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof but excluding Project Financings; provided that
(i) any such Indebtedness or Attributable Debt is incurred within 180 days prior
to or within 180 days after such acquisition or the completion of such
construction or improvement and (ii) any such Attributable Debt is incurred in
accordance with Section 6.04;
(vii)    Project Financings and Guarantees thereof in each case by the direct or
indirect parent or parents of the applicable Project Financing Subsidiary;
(viii)    letters of credit in connection with environmental assurances and
reclamation, provided that the aggregate face amount of all outstanding letters
of credit issued pursuant to this paragraph (viii), when taken together with the
aggregate amount of cash and other assets of FCX and the Subsidiaries securing,
in accordance with Section 6.02(k), (i) environmental assurance and reclamation
claims and (ii) letters of credit in connection with environmental assurance and
reclamation claims (other than cash and other assets of any Subsidiary (other
than any Subsidiary that is a Borrower at such time or any Subsidiary Guarantor)
securing any letter of credit as to which any Subsidiary (other than any
Subsidiary that is a Borrower at such time or any Subsidiary Guarantor) is the
account party), shall not at any time exceed (x) prior to March 31, 2017,
$500,000,000, and (y) from and after March 31, 2017, $1,250,000,000;
(ix)    other Indebtedness (including, for the avoidance of doubt, letters of
credit in connection with environmental assurances and reclamation) and
Attributable Debt in respect of sale and leaseback transactions permitted
pursuant to Section 6.04, provided that, at the time of incurrence of any such
Indebtedness and Attributable Debt and after giving effect thereto, the sum of
(i) the aggregate principal amount of outstanding Indebtedness and Attributable
Debt incurred pursuant to this paragraph (i), (ii) the aggregate principal
amount of outstanding Indebtedness and Attributable Debt of any Subsidiary that
is a Borrower at such time or any Subsidiary Guarantor secured by a Lien
pursuant to Section 6.02(l) and
(iii) the total book value (as would be reflected on a balance sheet prepared on
a consolidated basis in accordance with GAAP) of all assets subject to any Lien
pursuant to Section 6.02(o) shall not exceed (x) at any time prior to March 31,
2018, $1,500,000,000, and (y) at any time on or after March 31, 2018, the
greater of (A) $2,250,000,000 and (B) 7.5% of Consolidated Total Assets as of
such time (provided, however, that the limitations set forth in clauses (A) and
(B) shall not restrict the incurrence of any Indebtedness or Attributable Debt
under this paragraph (ix) which (1) is incurred to refinance Indebtedness or
Attributable Debt previously incurred pursuant to this paragraph (ix) and (2)
does not increase the outstanding principal amount of




--------------------------------------------------------------------------------

88



such refinanced Indebtedness or Attributable Debt by more than the amount of
accrued interest thereon and fees, expenses and premiums paid in connection with
such refinancing);
(x)    Guarantees of FMOG Indenture Debt, Senior Notes or Other Senior Debt to
the extent required as a result of any Subsidiary of FMOG becoming a Subsidiary
Guarantor;
(xi)    Indebtedness and Attributable Debt incurred in connection with the
refinancing of any Indebtedness or Attributable Debt outstanding pursuant to
Section 6.01(a)(ii), (v), (vi) or (vii), provided that such refinancing shall
not increase the outstanding principal amount of the Indebtedness or
Attributable Debt being refinanced by more than the amount of accrued interest
thereon and fees, expenses and premiums paid in connection with such
refinancing;
(xii)    following the Collateral Implementation Date, or if FCX elects to (a)
implement the Agreed Subsidiary Holding Company Structure with respect to FMC
and (b) provide a guarantee of the Obligations by the immediate parent of New
FMC Subsidiary, Indebtedness of FMC or any Subsidiary of FMC (other than New FMC
Subsidiary, any Subsidiary of New FMC Subsidiary and the direct parent of New
FMC Subsidiary); and
(xiii)    Guarantees by any Subsidiary Guarantor (including any Agreed
Additional Guarantor) of the “Obligations” under the Term Loan Agreement
(b)    Notwithstanding anything to the contrary set forth in Section 6.01(a) and
6.02, from the Restatement Effective Date until March 31, 2017, the aggregate
amount of Specified Debt/Liens shall not at any time exceed $250,000,000.
SECTION 6.02.    Liens. Each Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
(a)    Permitted Encumbrances;
(b)    any Lien on any property or asset of FCX or any Subsidiary existing on
the Original Closing Date and set forth in Schedule 6.02; provided that (i) any
such Lien shall not apply to any other property or asset of FCX or any
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the Original Closing Date;


(c)    Liens on fixed or capital assets acquired, constructed or improved by FCX
or any Subsidiary; provided that (i) such Liens secure Indebtedness or
Attributable Debt incurred by FCX or any Subsidiary to finance the acquisition,
construction or improvement of any fixed or capital assets, including Capital
Lease Obligations and Indebtedness assumed in connection with the acquisition of
any such assets and secured by a Lien on any such assets prior to the
acquisition thereof, but excluding Project Financings; provided that any such
Attributable Debt is incurred in accordance with Section 6.04, (ii) such Liens
and the Indebtedness or Attributable Debt secured thereby are incurred by FCX or
such Subsidiary no earlier than 180 days prior to,




--------------------------------------------------------------------------------

89



and no later than 180 days after, the completion of such acquisition,
construction or improvement, (iii) the principal amount of the Indebtedness or
Attributable Debt secured thereby does not exceed by more than a de minimis
amount the cost of acquiring, constructing or improving such fixed or capital
assets and (iv) such Liens shall not apply to any other property or assets of
FCX or any Subsidiary;
(d)    Liens securing any Project Financing or any Guarantee thereof by any
direct or indirect parent of the applicable Project Financing Subsidiary;
provided that such Liens do not apply to any property or assets of FCX or any of
the Subsidiaries other than the assets of the applicable Project Financing
Subsidiary and Equity Interests in the applicable Project Financing Subsidiary
or any direct or indirect parent thereof that holds no significant assets other
than direct or indirect ownership interests in such Project Financing Subsidiary
or assets related to, or ownership interests in Subsidiaries that hold assets
related to, the operations of such Project Financing Subsidiary;
(e)    required margin deposits on, and other Liens on assets (other than Equity
Interests) of, FCX or any Subsidiary securing obligations under Hedging
Agreements entered into in the ordinary course of business to hedge or protect
against actual or reasonably anticipated risks to which FCX or any Subsidiary is
exposed in the conduct and financing of its business, and not in any event for
speculation;
(f)    Liens on property, other assets or shares of stock of a Person at the
time such Person becomes a Subsidiary (or at the time FCX or any Subsidiary
acquires such property, other assets or shares of stock, including any
acquisition by means of a merger, consolidation or other business combination
transaction with or into any Subsidiary); provided, however, that such Liens are
not created, incurred or assumed in anticipation of or in connection with such
other Person becoming a Subsidiary (or such acquisition of such property, other
assets or stock); and provided, further, that such Liens are limited to all or
part of the same property, other assets or stock (plus improvements, accession,
proceeds or dividends or distributions in connection with the original property,
other assets or stock) that secured the obligations to which such Liens relate;






(g)    Liens on assets or property of FCX or any Subsidiary securing
Indebtedness or other obligations of FCX or such Subsidiary owing to any
Borrower or any Subsidiary Guarantor;
(h)    Liens securing any refinancing of Indebtedness or Attributable Debt that
was previously so secured and permitted to be secured under this Agreement
pursuant to Section 6.02(b), (c), (d) or (f); provided that (i) such Lien is
limited to all or part of the same property or assets (plus improvements and
accessions thereto) that secured the Indebtedness or Attributable Debt being
refinanced at the time of such refinancing and (ii) such refinancing shall not
increase




--------------------------------------------------------------------------------

90



the outstanding principal amount of the Indebtedness or Attributable Debt being
refinanced by more than the amount of accrued interest thereon and fees,
expenses and premiums paid in connection with such refinancing;
(i)    Liens incurred in the ordinary course of business with respect to
obligations (other than Indebtedness for borrowed money) which do not exceed
$750,000,000 at any one time outstanding;
(j)    the RTZ Interests;
(k)    Liens on cash and other assets securing (i) environmental assurance and
reclamation claims and (ii) letters of credit in connection with environmental
assurance and reclamation claims, provided that the aggregate amount of cash and
other assets of FCX, PTFI and the other Subsidiaries subject to Liens under this
paragraph (k) (other than cash or other assets of any Subsidiary (other than any
Subsidiary that is a Borrower at such time or any Subsidiary Guarantor) securing
letters of credit as to which any Subsidiary (other than any Subsidiary that is
a Borrower at such time or a Subsidiary Guarantor) is the account party), when
taken together with the aggregate face amount of all outstanding letters of
credit issued pursuant to Section 6.01(a)(viii), shall not at any time exceed
(x) prior to March 31, 2017, $500,000,000, and (y) from and after March 31,
2017, $1,250,000,000;
(l)    Liens not expressly permitted by clauses (a) through (k) securing
Indebtedness and Attributable Debt, provided that, at the time of incurrence of
any such Indebtedness or Attributable Debt (or, if such Indebtedness or
Attributable Debt was previously outstanding but unsecured, at the time of
incurrence of any such Lien) and after giving effect thereto, the sum of (i) the
aggregate principal amount of outstanding Indebtedness and Attributable Debt
secured by a Lien pursuant to this paragraph (l), (ii) the aggregate principal
amount of outstanding Indebtedness and Attributable Debt incurred pursuant to
Section 6.01(a)(ix) and (iii) the total book value (as would be reflected on a
balance sheet prepared on a consolidated basis in accordance with GAAP) of all
assets subject to any Lien pursuant to Section 6.02(o) shall not exceed (x) at
any time prior to March 31, 2018, $1,500,000,000, and (y) at any time on or
after March 31, 2018, the greater of (A) $2,250,000,000 and (B) 7.5% of
Consolidated Total Assets as of such time (provided, however, that the
limitations set forth in clauses (A) and (B) shall not




restrict the incurrence of any Lien under this paragraph (l) to secure
Indebtedness or Attributable Debt which (1) is incurred to refinance
Indebtedness or Attributable Debt previously incurred pursuant to this paragraph
(l) and (2) does not increase the outstanding principal amount of such
refinanced Indebtedness or Attributable Debt by more than the amount of accrued
interest thereon and fees, expenses and premiums paid in connection with such
refinancing);




--------------------------------------------------------------------------------

91



(m)    Liens on the receivables, metals and related assets subject to any
Receivables Facility, Metalstream Transaction or other Indebtedness included in
clause (j) of the definition of “Indebtedness”;
(n)    Liens on assets of any Subsidiary, other than any Subsidiary that is a
Borrower at such time or any Subsidiary Guarantor, securing Indebtedness and
Attributable Debt permitted by Section 6.01(a) (including, for the avoidance of
doubt, intercompany Indebtedness incurred under Section 6.01((a)(iv)); provided
that if the Springing Collateral Date has occurred, such Lien shall not apply to
any Collateral (including any Equity Interests in any Subsidiary that constitute
Collateral);
(o)    Liens incurred with respect to obligations (other than Indebtedness for
borrowed money); provided that, at the time of incurrence of any such Lien and
after giving effect thereto, the sum of (i) the total book value (as would be
reflected on a balance sheet prepared on a consolidated basis in accordance with
GAAP) of all assets subject to any Lien pursuant to this paragraph (o), (ii) the
aggregate principal amount of outstanding Indebtedness and Attributable Debt
secured by a Lien pursuant to Section 6.02(l) and (iii) the aggregate principal
amount of outstanding Indebtedness and Attributable Debt incurred pursuant to
Section 6.01(a)(ix) shall not exceed (x) at any time prior to March 31, 2018,
$1,500,000,000, and (y) at any time on or after March 31, 2018, the greater of
(A) $2,250,000,000 and (B) 7.5% of Consolidated Total Assets as of such time;
(p)    Liens on Collateral to secure (i) the Obligations and (ii) the
“Obligations” under the Term Loan Agreement on a pari passu basis.
(q)    Liens on Collateral to secure the FMC Notes on a pari passu basis as
contemplated by the Agreed Collateral Package;
(r)    Liens on Collateral to secure Indebtedness incurred pursuant to lines of
credit of Atlantic Copper, S.L.U. or Guarantees thereof; provided that such
Liens shall be pari passu to Liens incurred pursuant to Section 6.02(p) above
and shall be subject to intercreditor arrangements reasonably satisfactory to
the Administrative Agent;
(s)    (i) Liens on cash collateral to secure letters of credit issued for the
benefit of Atlantic Copper, S.L.U. not to exceed $75,000,000 in the aggregate or
(ii) following the Collateral Implementation Date, Liens on Collateral to secure
any Guarantee by FCX of letters


of credit issued for the benefit of Atlantic Copper, S.L.U. not to exceed
$75,000,000 in the aggregate; provided that such Liens under this clause (s)(ii)
shall be pari passu to Liens incurred pursuant to Section 6.02(p) above and
shall be subject to intercreditor arrangements reasonably satisfactory to the
Administrative Agent; and
(t)    Liens on Collateral to secure Indebtedness incurred pursuant to lines of
credit of FCX in an aggregate principal amount not to exceed $150,000,000 or
Guarantees thereof; provided that such Liens shall be pari passu to Liens
incurred pursuant to Section 6.02(p) above




--------------------------------------------------------------------------------

92



and shall be subject to intercreditor arrangements reasonably satisfactory to
the Administrative Agent.
SECTION 6.03. Fundamental Changes. (a) FCX will not, nor will it permit any
Subsidiary to, effect any Proscribed Consolidation. “Consolidation” means the
merger, consolidation, liquidation or dissolution of any Person with or into any
other Person or the sale, transfer, lease or other disposition of all or
substantially all the assets of any Person to another Person. “Proscribed
Consolidation” means any Consolidation involving FCX in which FCX is not the
surviving Person (the “Successor Company”) unless (i) the Successor Company will
be a corporation organized and existing under the laws of the United States of
America, any State thereof or the District of Columbia and the Successor Company
will expressly assume, by an agreement executed and delivered to the
Administrative Agent, in form reasonably satisfactory to the Administrative
Agent, all the obligations of FCX under the Loan Documents; and (ii) immediately
after giving effect to such transaction, (y) no Event of Default shall have
occurred and be continuing or would result therefrom and (z) the Borrowers would
be in pro forma compliance with the Financial Covenants.
(b)    The Borrowers will not, and will not permit the Subsidiaries to, sell,
transfer, lease or otherwise dispose of, in any transaction or series of related
transactions, assets (including Equity Interests of Subsidiaries) constituting
all or substantially all the assets of FCX and the Subsidiaries taken as a
whole.
SECTION 6.04. Sale and Leaseback Transactions. Each Borrower will not, and will
not permit any of its Subsidiaries to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred (a “Sale and Leaseback Transaction”), except for (a) any such sale
and leaseback of any fixed or capital assets that is made for cash consideration
in an amount not less than the cost of such fixed or capital asset and is
consummated within 180 days after FCX or any Subsidiary acquires or completes
the construction of such fixed or capital asset; (b) any such sale and leaseback
of Project Financing Assets as part of a Project Financing, provided in each
case that such sale and leaseback is solely for cash; and (c) any sale and
leaseback of fixed or capital assets; provided that the aggregate amount of the
Attributable Debt in respect of such sale and leaseback transactions under this
clause (c) is permitted (i) in the case of FCX, any Subsidiary that is a
Borrower at such time or any Subsidiary Guarantor, to be secured by a Lien
pursuant to Section




6.02(l) and (ii) in the case of any Subsidiary, other than any Subsidiary that
is a Borrower at such time or any Subsidiary Guarantor, to be incurred pursuant
to Section 6.01(a)(ix).
SECTION 6.05. Fiscal Year. FCX will not change its fiscal year to end on any
date other than December 31.
SECTION 6.06. Total Leverage Ratio. The Borrowers will not permit the Total
Leverage Ratio on the last day of any fiscal quarter (a) ending during the
period from and including




--------------------------------------------------------------------------------

93



March 31, 2016 through and including September 30, 2016, to exceed 8.00 to 1.00,
(b) ending on December 31, 2016, to exceed 6.00 to 1.00, (c) ending during the
period from and including March 31, 2017 through and including December 31,
2017, to exceed 4.25 to 1.00 and (d) ending on or after March 31, 2018, to
exceed 3.75 to 1.00.
SECTION 6.07. Interest Expense Coverage Ratio. The Borrowers will not permit the
ratio of (a) Consolidated EBITDAX to (b) Consolidated Cash Interest Expense, in
each case for any period of four consecutive fiscal quarters, to be less than
2.25 to 1.00.
SECTION 6.08. Anti-Corruption Laws and Sanctions – Use of Proceeds. No proceeds
of any Borrowing or Letter of Credit shall be used (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, or (B) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country.
SECTION 6.09. Preferred Equity Interests. Prior to the earlier of (a) the
Collateral Implementation Date and (b) March 31, 2017, the Borrowers will not
permit any Subsidiary to create, issue, incur or permit to exist any Preferred
Equity Interest of any Subsidiary.
SECTION 6.10. Restricted Payments. Prior to March 31, 2017, FCX will not declare
or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, other than
(a) Restricted Payments consisting of distributions or dividends in the form of
additional common Equity Interests of FCX and stock splits; (b) issuances of
common Equity Interests of FCX upon the exercise of options or warrants,
including cashless exercises in respect thereof; (c) cash payments in lieu of
fractional shares in connection with Restricted Payments permitted by clause (a)
or (b) above; (d) cash payments in respect of taxes in connection with
Restricted Payments permitted by clause (b) above and (e) payments of regularly
scheduled dividends on any series of preferred stock issued by FCX so long as a
portion of the Net Proceeds from the issuance of such preferred stock have been
applied to prepay Loans (as defined in the Term Loan Agreement) under the Term
Loan Agreement in an aggregate principal amount not less than the lesser of (x)
the aggregate principal amount of the Loans then outstanding and (y) the greater
of (1) 25% of the Net Proceeds of such preferred stock and (2) an amount equal
to the aggregate amount of regularly scheduled dividends






on such preferred stock during the first three years after the issuance of such
preferred stock.
SECTION 6.11. Certain Transfers. Neither FCX nor any Subsidiary shall sell,
transfer, lease or otherwise dispose of any asset that is Collateral (or that
would constitute Collateral if the Collateral Implementation Date occurred)
outside of the ordinary course of business to FCX or any other Subsidiary if
such asset would no longer constitute Collateral (or would not be required to
constitute Collateral if the Collateral Implementation Date occurred) or would
no longer be subject to (or be required to be subject to) a perfected Lien to
secure the Obligations with the same priority that




--------------------------------------------------------------------------------

94



exists (or would be required to exist if the Collateral Implementation Date
occurred) prior to giving effect to any such sale, transfer, lease or other
disposition; provided that FMOG, FOGI (or any successor to FMOG or FOGI) and any
of their respective Subsidiaries may transfer assets to an FMOG Alternate Entity
(as defined in Schedule 1.01E) or any Subsidiary thereof in connection with the
consummation of a sale, transfer, lease or other disposition permitted hereunder
of such assets, or of Equity Interests in any such FMOG Alternate Entity, in
each case to a Person who is not an Affiliate of FCX.
ARTICLE VII
Events of Default
If any of the following events (“Events of Default”) shall occur:
(a)    any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of any
Borrower or any Subsidiary in or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;
(d)    any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to the existence of
any Borrower), 5.09, 5.12(a) or in Article VI;




(e)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to FCX (which notice will be given at the request of any Lender);
(f)    (i) default shall be made with respect to any Material Indebtedness if
the effect of any such default shall be to accelerate, or to permit the holder
or obligee of any such Material Indebtedness (or any trustee on behalf of such
holder or obligee) to accelerate, the stated




--------------------------------------------------------------------------------

95



maturity of such Material Indebtedness or, in the case of Hedging Agreements,
require the payment of any net termination value in respect thereof or, in the
case of Project Financings, permit foreclosure upon, or require FCX or any
Subsidiary to repurchase the related Project Financing Assets; or (ii) any
amount of principal or interest of any Material Indebtedness or any payment
under a Hedging Agreement constituting Material Indebtedness, in each case
regardless of amount, shall not be paid when due, whether at maturity, by
acceleration or otherwise (after giving effect to any period of grace specified
in the instrument evidencing or governing such Material Indebtedness);
(g)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Borrower or any Significant Subsidiary (each, a “Material
Company”) or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Material
Company or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;
(h)     any Material Company shall (i) voluntarily commence any proceeding or
file any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (g) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Material Company or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding or (v) make a general assignment for the benefit of creditors;
(i)    any Material Company shall become unable, admit in writing its inability
or fail generally to pay its debts as they become due;
(j)    one or more judgments for the payment of money in an aggregate amount in
excess of $175,000,000 shall be rendered against any Borrower, any Subsidiary or
any




combination thereof and the same shall remain undischarged for a period of
45 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of any Borrower or any Subsidiary to enforce any such judgment;
(k)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, would reasonably be expected to result in
a Material Adverse Effect;




--------------------------------------------------------------------------------

96



(l)    any Guarantee under any Guarantee Agreement shall cease to be, or shall
be asserted by any Loan Party in writing not to be, a valid and enforceable
Guarantee;
(m)     any Governmental Authority shall condemn, seize, nationalize, assume the
management of, or appropriate any material portion of the property, assets or
revenues of any Borrower or any Subsidiary (either with or without payment of
compensation);
(n)    any Lien purported to be created under any Collateral Document shall
cease to be, or shall be asserted by any Collateral Party not to be, a valid and
perfected Lien on any material Collateral, with the priority required by the
applicable Collateral Document, except as a result of (i) a sale or transfer of
the applicable Collateral in a transaction permitted under the Loan Documents,
(ii) the release thereof as provided in the applicable Collateral Document or
(iii) the Collateral Agent’s failure to maintain possession of any stock
certificate, promissory note or other instrument delivered to it under any
Collateral Document;
(o)    a Change in Control shall occur; or
(p)    the applicable Borrower shall fail to provide cash collateral in respect
of any outstanding Letter of Credit having an expiration date after the fifth
Business Day prior to the Maturity Date, by the date that is 30 days prior to
the Maturity Date, in an amount equal to 102% of the LC Exposure in respect of
such Letter of Credit and otherwise in compliance with Section 2.06(c);
then, and (i) in every such event (other than an event with respect to any
Borrower described in clause (g), (h) or (p) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrowers,
take any or all of the following actions, at the same or different
times:  (x) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, (y) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrowers
accrued hereunder, shall become due and payable immediately, without
presentment,




demand, protest or other notice of any kind, all of which are hereby waived by
each Borrower and (z) exercise any or all the remedies then available under the
Loan Documents; and (ii) in case of any event with respect to any Borrower
described in clause (g), (h) or (p) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Borrower.




--------------------------------------------------------------------------------

97



ARTICLE VIII
The Agents
Each of the Lenders and the Issuing Banks hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement and its
successors to serve as administrative agent and collateral agent under the Loan
Documents, and authorizes the Administrative Agent to take such actions and to
exercise such powers as are delegated to the Administrative Agent by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto. In addition, to the extent required under the laws of any
jurisdiction other than the United States of America, each of the Lenders hereby
grants to the Administrative Agent any required powers of attorney to execute
any Collateral Document governed by the laws of such jurisdiction on such
Lender’s behalf. No Borrower nor any Subsidiary shall have rights as a
third-party beneficiary of any such provisions.
Each of the Agents hereunder shall have the same rights and powers in its
capacity as a Lender or an Issuing Bank as any other Lender or Issuing Bank and
may exercise the same as though it were not an Agent, and such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with any Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not an Agent hereunder and without any duty to account therefor
to the Lenders.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or to exercise any discretionary power, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents), provided
that the Administrative Agent shall not be required to take any action that, in
its opinion, could expose the Administrative Agent to liability or be




contrary to any Loan Document or applicable law, and (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrowers, any Subsidiary or any Affiliate of any of the
foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith to be necessary, under the circumstances as
provided in the Loan Documents) or in the absence of its own gross negligence or
wilful misconduct, as determined by a court of competent jurisdiction by a final
and non-appealable judgment. The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until written notice thereof is given
to the Administrative Agent by FCX, a




--------------------------------------------------------------------------------

98



Lender or an Issuing Bank, and the Administrative Agent shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative Agent.
Notwithstanding anything herein to the contrary, the Administrative Agent shall
not have any liability arising from (A) any confirmation of the Revolving
Exposure or the component amounts thereof, (B) any confirmation of the aggregate
Revolving Exposure attributable to Loans made to PTFI and Letters of Credit
issued at the request of PTFI or of the component amounts thereof or (C) any
determination as to whether a Letter of Credit constitutes a Financial Letter of
Credit or a Performance Letter of Credit.
The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof). The Administrative Agent also shall be entitled to rely, and shall not
incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the signatory, sender or authenticator thereof), and may act upon any such
statement prior to receipt of written confirmation thereof. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.




The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of and all their duties and
exercise their rights and powers through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.
Subject to the terms of this paragraph, the Administrative Agent may resign at
any time from its capacity as such. In connection with such resignation, the
Administrative Agent shall give notice of its intent to resign to the Lenders,
the Issuing Banks and the Borrowers. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the




--------------------------------------------------------------------------------

99



Borrowers, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its intent to resign,
then the retiring Administrative Agent may, on behalf of the Lenders and the
Issuing Banks, appoint a successor Administrative Agent, which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents. The fees payable by the Borrowers
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed by the Borrowers and such successor.
Notwithstanding the foregoing, in the event no successor Administrative Agent
shall have been so appointed and shall have accepted such appointment within
30 days after the retiring Administrative Agent gives notice of its intent to
resign, the retiring Administrative Agent may give notice of the effectiveness
of its resignation to the Lenders, the Issuing Banks and the Borrowers,
whereupon, on the date of effectiveness of such resignation stated in such
notice, (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents, including
in its capacity as the Collateral Agent, provided that, solely for purposes of
maintaining any security interest granted to the Administrative Agent or the
Collateral Agent under any Collateral Document for the benefit of the Secured
Parties, the retiring Administrative Agent shall continue to be vested with such
security interest as collateral agent for the benefit of the Secured Parties
and, in the case of any Collateral in the possession of the Administrative
Agent, shall continue to hold such Collateral, in each case until such time as a
successor Administrative Agent is appointed and accepts such appointment in
accordance with this paragraph (it being understood and agreed that the retiring
Administrative Agent shall have no duty or obligation to take any further action
under any Collateral Document, including any action required to maintain the
perfection of any such security interest), and (b) the Required Lenders shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, provided that (i) all payments required to
be




made hereunder or under any other Loan Document to the Administrative Agent for
the account of any Person other than the Administrative Agent shall be made
directly to such Person and (ii) all notices and other communications required
or contemplated to be given or made to the Administrative Agent shall also
directly be given or made to each Lender and each Issuing Bank. Following the
effectiveness of the Administrative Agent’s resignation from its capacity as
such, the provisions of this Article and Section 9.03, as well as any
exculpatory, reimbursement and indemnification provisions set forth in any other
Loan Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub‑agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent and in respect of the matters referred to in the
proviso under clause (a) above.
Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon either Agent, any person listed on the cover page of this
Agreement as an arranger, or any other Lender or Issuing Bank, or any of the
Related Parties of any of the foregoing, and based on such




--------------------------------------------------------------------------------

100



documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and Issuing Bank
also acknowledges that it will, independently and without reliance upon either
Agent, any person listed on the cover page of this Agreement as an arranger, or
any other Lender or Issuing Bank, or any of the Related Parties of any of the
foregoing, and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.
Each Lender, by delivering its signature page to this Agreement on or prior to
the Original Closing Date, or delivering its signature page to an Assignment and
Assumption or an Incremental Facility Agreement pursuant to which it shall
become a Lender hereunder, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Loan Document and each other document required
to be delivered to, or be approved by or satisfactory to, the Administrative
Agent or the Lenders on the Original Closing Date.
Except with respect to the exercise of setoff rights of any Lender in accordance
with Section 9.08 or with respect to a Lender’s right to file a proof of claim
in an insolvency proceeding, no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce any Guarantee of the
Obligations, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Administrative Agent on
behalf of the Secured Parties in accordance with the terms thereof. Each Secured
Party, whether or not a party hereto, will be deemed, by its acceptance of the
benefits of the Collateral and of the Guarantees of the Obligations provided
under the Loan Documents, to have agreed to the foregoing provisions.
The Secured Parties irrevocably authorize the Collateral Agent, at its option
and in its discretion, to subordinate any Lien on any property granted to or
held by the Administrative Agent






under any Loan Document to the holder of any Lien on such property that is
permitted by Section 6.02(c). Neither the Administrative Agent not the
Collateral Agent shall be responsible for or have a duty to ascertain or inquire
into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Collateral Agent’s Lien thereon, or any certificate prepared by any Collateral
Party in connection therewith, nor shall the Administrative Agent or the
Collateral Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.
Notwithstanding anything herein to the contrary, neither the Syndication Agent
nor any Person named on the cover page of this Agreement as an arranger or a
documentation agent shall have any duties or obligations under this Agreement or
any other Loan Document (except in its capacity, as applicable, as a Lender or
an Issuing Bank), but all such Persons shall have the benefit of the indemnities
provided for hereunder.




--------------------------------------------------------------------------------

101



The provisions of this Article are solely for the benefit of the Agents, the
Lenders and the Issuing Banks, and none of the Borrowers nor any other Loan
Party or Collateral Party shall have any rights as a third party beneficiary of
any such provisions.
ARTICLE IX
Miscellaneous
SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
(i)    if to any Borrower, to it at Freeport-McMoRan Inc., 333 N. Central
Avenue, Phoenix, AZ 85004, Attention of Treasurer (Telecopy No. (602) 366-7321);
(ii)    if to the Administrative Agent or the Collateral Agent, to JPMorgan
Chase Bank, N.A., Loan and Agency Services Group, 500 Stanton Christiana Road,
3rd Floor, Newark, Delaware 19713-2107, Attention of Richard McCloskey (Telecopy
No. (302) 634-1417), with a copy to JPMorgan Chase Bank, N.A., 383 Madison
Avenue, New York, New York 10179, Attention of Peter Predun (Telecopy No. (212)
270-5100);
(iii)    if to the Swingline Lender, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 500 Stanton Christiana Road, 3rd Floor, Newark, Delaware
19713-2107, Attention of Richard McCloskey (Telecopy No. (302) 634-1417), with a
copy to the Administrative Agent as provided under clause (ii) above;






(iv)    if to any Issuing Bank, to it at the address most recently specified by
it in a notice delivered to the Administrative Agent and the Borrowers, with a
copy to the Administrative Agent as provided under clause (ii) above; and
(v)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
(b)    Notices and other communications to the Lenders hereunder may be
delivered pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices pursuant to Article II unless
otherwise agreed by the Administrative Agent and the applicable Lender. The
Administrative Agent or a Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communication
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.




--------------------------------------------------------------------------------

102



(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
SECTION 9.02. Waivers; Amendments. (a) No failure or delay by any Agent, any
Lender or any Issuing Bank in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agents, the Lenders and the Issuing Banks hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by any Loan Party therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or the issuance, amendment,
extension or renewal of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether any Agent, any Lender or any Issuing Bank may
have had notice or knowledge of such Default at the time.
(b)    Except as provided in Section 2.20, neither this Agreement nor any other
Loan Document nor any provision hereof or thereof may be waived, amended or
modified except, in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by each of the Borrowers and the Required
Lenders or, in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Administrative Agent and the Loan
Party or Loan Parties that are parties thereto, in each case with the consent of
the Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
or forgive the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of the Lender


holding such Loan or participating in such LC Disbursement or for whose account
such principal, interest or fee is payable, (iii) postpone the maturity of any
Loan, or the required date of reimbursement of any LC Disbursement under
Section 2.06, or any date for the payment of any interest or fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of the Lender holding such Loan or Commitment or participating in such
LC Disbursement or for whose account such interest or fee is payable,
(iv) change Section 2.17(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section or the percentage set
forth in the definition of “Required Lenders” or any other provision of any Loan
Document specifying the number or percentage of Lenders required to waive, amend
or modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender (it being understood
that, with the consent of the Required Lenders, additional extensions of credit
or revolving commitments pursuant to this Agreement may be included in the
determination of the Required Lenders on substantially the same basis as the
Revolving Commitments




--------------------------------------------------------------------------------

103



on the date hereof), (vi) except as expressly provided for in the Loan
Documents, release all or substantially all the Subsidiary Guarantors from their
Guarantees, if any, under the Loan Documents or limit the liability of all or
substantially all the Subsidiary Guarantors in respect of such Guarantees,
without the written consent of each Lender or (vii) release all or substantially
all the Collateral from the Liens of the Collateral Documents, without the
written consent of each Lender (except as expressly provided in Section 9.16 or
the applicable Collateral Document (including any such release by the
Administrative Agent in connection with any sale or other disposition of the
Collateral upon the exercise of remedies under the Collateral Documents), it
being understood that an amendment or other modification of the type of
obligations secured by the Collateral Documents shall not be deemed to be a
release of the Collateral from the Liens of the Collateral Documents), provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of any Agent, any Issuing Bank or the Swingline Lender without
the prior written consent of such Agent, such Issuing Bank or the Swingline
Lender, as the case may be. Notwithstanding the foregoing, (x) any provision of
this Agreement may be amended by an agreement in writing entered into by each of
the Borrowers, the Required Lenders and the Administrative Agent if (i) by the
terms of such agreement any remaining Commitment and/or Revolving Exposure of
each Lender not consenting to the amendment provided for therein shall terminate
upon the effectiveness of such amendment and (ii) at the time such amendment
becomes effective, each Lender not consenting thereto receives payment in full
of the principal of and interest accrued on each Loan made by it and all other
amounts owing to it or accrued for its account under this Agreement and (y) no
consent with respect to any amendment, waiver or other modification of this
Agreement or any other Loan Document shall be required of (i) any Defaulting
Lender, except with respect to any amendment, waiver or other modification
referred to in clause (i), (ii) or (iii) of the first proviso of this paragraph
and then only in the event such Defaulting Lender shall be affected by such
amendment, waiver or other modification






(c)    Notwithstanding anything herein to the contrary, the Administrative Agent
may, without the consent of any Secured Party, consent to a departure by any
Collateral Party from any covenant of such Collateral Party set forth in any
Collateral Document to the extent such departure is consistent with the
authority of the Administrative Agent set forth in the definition of the term
“Agreed Collateral Actions”.
SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) Each Borrower agrees to
pay (i) all reasonable out-of-pocket expenses incurred by each Agent and its
Affiliates, including the reasonable and documented fees, charges and
disbursements of counsel for each Agent, in connection with the syndication of
the credit facilities provided for herein, the preparation and administration of
the Loan Documents or any amendments, modifications or waivers of the provisions
thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out‑of‑pocket expenses incurred by each
Issuing Bank in connection with the issuance, amendment, extension or renewal of
any Letter of Credit or any demand for payment thereunder and (iii) all
reasonable out-of-pocket expenses incurred by any Agent, any Issuing Bank or any
Lender, including the fees, charges and disbursements of any counsel for any
Agent, any Issuing Bank or any Lender, in




--------------------------------------------------------------------------------

104



connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
reasonable out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
(b)    Each Borrower agrees to indemnify each Agent, each Lender and each
Issuing Bank, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of any Loan
Document or any other agreement or instrument contemplated hereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by any Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property currently or formerly owned or operated by any Borrower
or any of its Subsidiaries, or any Environmental Liability related in any way to
any Borrower or any of its Subsidiaries, other than losses, claims, damages,
liabilities and related costs and expenses arising from a release of Hazardous
Materials or Environmental Liability (except releases of Hazardous Materials or
Environmental Liabilities actually caused by any Borrower or any of its
Subsidiaries or any of their respective tenants, contractors or agents) to the
extent (and only to the extent) first occurring and first existing after title
to the relevant real property or facility is vested in any Agent or Lender or
other party after the completion of foreclosure proceedings or the granting of a
deed-in-lieu of foreclosure or similar transfer of title, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the


foregoing, whether based on contract, tort or any other theory and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee. This Section
9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim.
(c)    To the extent that any Borrower fails to pay any amount required to be
paid by it to any Agent under paragraph (a) or (b) of this Section (but without
affecting such Borrower’s obligations thereunder), each Lender severally agrees
to pay to the applicable Agent such Lender’s pro rata share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against such Agent in its capacity as such. For
purposes of the immediately preceding sentence, a Lender’s “pro rata share”
shall be determined based upon its share of the sum of the total Revolving
Exposures and unused Revolving Commitments at the time. To the extent that the
Borrower fails to pay any amount required to be paid by it to any Issuing Bank
under paragraph (a) or (b) of this Section (but without affecting the




--------------------------------------------------------------------------------

105



Borrower’s obligations thereunder), each Revolving Lender severally agrees to
pay to the applicable Issuing Bank such Revolving Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against such Issuing Bank in its capacity as
such. For purposes of the immediately preceding sentence, a Revolving Lender’s
“pro rata share” shall be determined based upon its share of the sum of the
total Revolving Exposures and unused Revolving Commitments at the time. The
obligations of the Lenders under this paragraph (c) are subject to the last
sentence of Section 2.02(a) (which shall apply mutatis mutandis to the Lenders’
obligations under this paragraph (c)). If any action, suit or proceeding arising
from any of the foregoing is brought against any Lender, any Agent, any Issuing
Bank or other Person indemnified or intended to be indemnified pursuant to this
Section 9.03, the Borrowers, to the extent and in the manner directed by such
indemnified party, will resist and defend such action, suit or proceeding or
cause the same to be resisted and defended by counsel designated by the
Borrowers (which counsel shall be satisfactory to such Lender, such Agent, such
Issuing Bank or other Person indemnified or intended to be indemnified). If the
Borrowers shall fail to do any act or thing which they have covenanted to do
hereunder or any representation or warranty on the part of the Borrowers
contained in this Agreement shall be breached, any Lender, any Issuing Bank or
any Agent may (but shall not be obligated to) do the same or cause it to be done
or remedy any such breach, and may expend its funds for such purpose. Any and
all amounts so expended by any Lender, any Issuing Bank or any Agent shall be
repayable to it by the Borrowers immediately upon such Person’s demand therefor.








(d)    To the extent permitted by applicable law, no Borrower shall assert, and
each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
(e)    All amounts due under this Section shall be payable not later than 10
days after written demand therefor.
SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) a Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by a Borrower without such consent shall be null and void) and (ii)
no Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties




--------------------------------------------------------------------------------

106



hereto, their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agents, the
Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than any natural person) all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment or LC Exposure and the Loans at the time owing to
it) with the prior consent (such consent not to be unreasonably withheld or
delayed, it being understood that the Borrowers may withhold their consent to an
assignment to a Lender that would, as of the effective date of such assignment,
be entitled to claim compensation under Section 2.14 which the assignor Lender
would not be entitled to claim as of that date) of:
(A) the Borrowers, the Swingline Lender and each Principal Issuing Bank;
provided that no consent of any Borrower shall be required for an assignment to
a Revolving Lender or to an Affiliate of a Revolving Lender having credit
ratings equal to or better than the credit ratings of such Revolving Lender, or,
if an Event of Default under clause (a), (b), (g) or (h) of Article VII has
occurred and is continuing, any other assignee; provided further that the
Borrowers shall be deemed to have consented to any such assignment unless they
object thereto by written notice to the Administrative Agent within ten Business
Days after having received noticed thereof; and
(B) the Administrative Agent.






(ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund, or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall (1) be an integral multiple of $5,000,000 and
(2) not be less than $10,000,000 unless each of the Borrowers and the
Administrative Agent otherwise consent; provided that no such consent of any
Borrower shall be required if an Event of Default under clause (a), (b), (g) or
(h) of Article VII has occurred and is continuing; and provided further that
simultaneous assignments in respect of a Lender and its Approved Funds shall be
aggregated for purposes of such requirement;
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;




--------------------------------------------------------------------------------

107



(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, payable by either the assignee or the assignor
(provided that only one such fee shall be payable in respect of simultaneous
assignments by a Lender and its Approved Funds); and
(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any Tax forms required
by Section 2.16(f).
For purposes of this Section 9.04(b), the terms “Approved Fund” and “CLO” have
the following meanings:
“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund that invests in bank loans and similar extensions of credit, any other fund
that invests in bank loans and similar extensions of credit and is managed by
the same investment advisor as such Lender or by an Affiliate of such investment
advisor.
“CLO” means an entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course and is
administered or managed by a Lender or an Affiliate of such Lender.
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be




released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 2.14, 2.15, 2.16
and 9.03). Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 9.04 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (c) of this Section.
(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Agents, the Issuing Banks and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrowers, any Agent, any Issuing Bank and (as to its own
interest) any Lender, at any reasonable time and from time to time upon
reasonable prior notice.




--------------------------------------------------------------------------------

108



(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall, on behalf of the Borrowers, accept such
Assignment and Assumption and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.
(c) Any Lender may, without the consent of, or notice to, the Borrowers, the
Administrative Agent, the Issuing Banks or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment or LC Exposure and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (C) the Borrowers, the
Agents, the Issuing Banks and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (D) such Lender will continue to give
prompt attention to and process (including, if required, through discussions
with Participants) requests for waivers or amendments hereunder. Any agreement
or instrument pursuant to which a Lender sells such a participation shall
provide that such Lender shall retain the sole right to enforce the Loan
Documents and to approve any amendment, modification or waiver of any provision
of the Loan Documents; provided that such agreement or






instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that affects such Participant. The Borrowers
agree that each Participant shall be entitled to the benefits of Sections 2.14,
2.15 and 2.16 (subject to the requirements and limitations therein, including
the requirements under Section 2.16(f) (it being understood that the
documentation required under Section 2.16(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.17 and 2.18 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.14 or 2.16, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.17(c) as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose




--------------------------------------------------------------------------------

109



all or any portion of the Participant Register to any Person (including the
identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, Letter of Credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(d) Any Lender may, without the consent of the Borrowers, the Swingline Lender,
each Principle Issuing Bank or the Administrative Agent, at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any


investigation made by any such other party or on its behalf and notwithstanding
that any Agent, any Issuing Bank or any Lender may have had notice or knowledge
of any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.
SECTION 9.06. Integration; Effectiveness. This Agreement, the other Loan
Documents and any separate letter agreements with respect to fees payable to any
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. This Agreement shall
become effective as provided in the Amendment and Restatement Agreement.
SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of




--------------------------------------------------------------------------------

110



the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Bank and each of their respective
Affiliates, is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations at any time owing (although such
obligations may be unmatured) by such Lender or Issuing Bank or Affiliate to or
for the credit or the account of any Borrower against any of and all the
obligations then due of any Borrower now or hereafter existing under this
Agreement. The applicable Lender or Issuing Bank shall notify the Borrowers and
the Administrative Agent of such setoff and application, provided that any
failure to give or any delay in giving such notice shall not affect the validity
of any such setoff and application under this Section. The rights of each
Lender, each Issuing Bank and its Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such
Lender, Issuing Bank and Affiliates may have.
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process;
Sovereign Immunity. (a) This Agreement shall be construed in accordance with and
governed by the law of the State of New York.






(b)    Each Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that any Agent, any
Issuing Bank or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against any Borrower or
its properties in the courts of any jurisdiction.
(c)    Each Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.




--------------------------------------------------------------------------------

111



(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the






construction of, or be taken into consideration in interpreting, this Agreement.
SECTION 9.12. Confidentiality. Each of the Agents, the Issuing Banks and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, trustees, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority), (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any actual or prospective assignee of or Participant in any of its rights or
obligations under this Agreement or (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to any Borrower
or any other Loan Party and its obligations, (g) with the consent of the
Borrowers, (h) to any credit insurance provider relating to the Borrowers and
their Obligations or (i) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to any Agent, any Issuing Bank or any Lender on a nonconfidential
basis from a source other than any Borrower. For the purposes of this Section,
“Information” means all information




--------------------------------------------------------------------------------

112



received from or on behalf of any Borrower relating to any Borrower or its
business, other than any such information that is available to any Agent, any
Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by any
Borrower. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
SECTION 9.13. Judgment Currency. The specification of payment in dollars and in
New York City, New York, with respect to amounts payable to any Lender (or
permitted assignee or Participant), any Agent or any Issuing Bank hereunder and
under the other Loan Documents is of the essence, and dollars shall be the
currency of account in all events. The payment obligations of a Borrower under
this Agreement or any other Loan Document shall not be discharged by an amount
paid by such Borrower in another currency or in another place, whether pursuant
to a judgment or otherwise, to the extent that the amount so paid on conversion
to dollars and transfer to New York City under normal banking procedures does
not yield the amount of dollars in New York City due hereunder. If for the
purpose of obtaining judgment in any court it is necessary to convert a sum due
hereunder in dollars into another currency (the “second currency”), the rate of
exchange which shall be applied shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase dollars with the
second currency on the Business Day next preceding that on which such judgment
is rendered. The obligation of a Borrower in respect of any such sum due from
such Borrower to any






Agent, any Issuing Bank or any Lender (or permitted assignee or Participant)
hereunder or under any other Loan Document (an “entitled person”) shall,
notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by such entitled person of any sum adjudged to be due hereunder or under
any other Loan Document in the second currency such entitled person may in
accordance with normal banking procedures purchase in the free market and
transfer to New York City dollars with the amount of the second currency so
adjudged to be due; and each Borrower hereby agrees, as a separate obligation
and notwithstanding any such judgment, to indemnify such entitled person
against, and to pay such entitled person on demand, in dollars in New York City,
the difference between the sum originally due to such entitled person from such
Borrower in dollars and the amount of dollars so purchased and transferred.
SECTION 9.14. Patriot Act. Each Lender and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies each Borrower that pursuant to
the requirements of the Patriot Act, it may be required to obtain, verify and
record information that identifies each Borrower, which information includes the
name and address of each Borrower and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify each Borrower in
accordance with the Patriot Act. Each Borrower agrees to provide the Lenders,
upon request, with all documentation and other information required from time to
time to be obtained by the Lenders pursuant to applicable “know your customer”
and anti-money laundering rules and regulations, including the Patriot Act.




--------------------------------------------------------------------------------

113



SECTION 9.15. No Fiduciary Relationship. The Borrowers, on behalf of themselves
and the Subsidiaries, agree that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Borrowers, the Subsidiaries and their Affiliates, on the one hand, and the
Agents, the Lenders, the Issuing Banks and their Affiliates, on the other hand,
will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of the Agents, the Lenders, the
Issuing Banks or their Affiliates, and no such duty will be deemed to have
arisen in connection with any such transactions or communications.
SECTION 9.16. Release of Liens and Guarantees; Rejurisdictioning of PTFI. (a) A
Subsidiary Guarantor shall automatically be released from its obligations under
the Loan Documents upon the consummation of any transaction permitted by this
Agreement as a result of which such Subsidiary Guarantor ceases to be a
Subsidiary; provided that, if so required by this Agreement, the Required
Lenders (or such greater number of Lenders as may be required under Section
9.02) shall have consented to such transaction and the terms of such consent did
not provide otherwise. In connection with any release pursuant to this Section,
the Administrative Agent shall promptly execute and deliver to any Subsidiary
Guarantor, at such Subsidiary Guarantor’s expense, all documents that such
Subsidiary Guarantor shall reasonably request to evidence such termination or
release.








(b)    All security interests created by the Collateral Documents in Collateral
owned by a Collateral Party (other than a Borrower) shall be automatically
released upon the consummation of any transaction permitted by this Agreement as
a result of which such Collateral Party ceases to be a Subsidiary; provided
that, if so required by this Agreement, the Required Lenders shall have
consented to such transaction and the terms of such consent shall not have
provided otherwise. Upon any sale or other transfer by any Collateral Party
(other than to FCX or any other Subsidiary) of any Collateral in a transaction
permitted under this Agreement, or upon the effectiveness of any written consent
to the release of the security interest created under any Collateral Document in
any Collateral pursuant to Section 9.02, the security interests in such
Collateral created by the Collateral Documents shall be automatically released.
In connection with any termination or release pursuant to this Section, the
Collateral Agent shall execute and deliver to any Collateral Party, at such
Collateral Party’s expense, all documents that such Collateral Party shall
reasonably request to evidence such termination or release.
(c)    Any execution and delivery of documents pursuant to this Section shall be
without recourse to or warranty by the Administrative Agent or the Collateral
Agent.
(d)    Notwithstanding any provision of any Loan Document to the contrary PTFI
may elect at any time to effect a transaction in which it will cease to be
domesticated under the laws of Delaware as a corporation and shall become solely
a limited liability company organized under the laws of the Republic of
Indonesia; provided that if PTFI shall cease to be domesticated under the laws
of Delaware as a corporation and shall become solely a limited liability company
organized under the laws




--------------------------------------------------------------------------------

114



of the Republic of Indonesia, PTFI shall designate, appoint and empower FCX as
its process agent to receive for and on its behalf service of process in any
legal action or proceeding arising out of or relating to this Agreement.
SECTION 9.17. Non-Public Information. (a) Each Lender acknowledges that all
information furnished to it pursuant to this Agreement from the Borrowers or on
their behalf and relating to the Borrowers, the Subsidiaries or their respective
businesses may include material non-public information concerning the Borrowers
and the Subsidiaries or their securities, and confirms that it has developed
compliance procedures regarding the use of material non-public information and
that it will handle such material non-public information in accordance with the
procedures and applicable law, including Federal and state securities laws.
(b)    All such information, including requests for waivers and amendments,
furnished by the Borrowers or the Administrative Agent pursuant to, or in the
course of administering, this Agreement will be syndicate-level information,
which may contain material non-public information about the Borrowers and the
Subsidiaries and their securities. Accordingly, each Lender represents to the
Borrowers and the Administrative Agent that it has identified in its
Administrative Questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including Federal and state securities laws.




SECTION 9.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(i)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(ii)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(a)    a reduction in full or in part or cancellation of any such liability;
(b)    a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or




--------------------------------------------------------------------------------

115



(c)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
The following terms shall for purposes of this Section have the meanings set
forth below:
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
ARTICLE X
Co-Borrower Obligations


SECTION 10.01.    Joint and Several Liability. (a) In consideration of the
establishment of the Commitments and the making of the Loans and issuance of the
Letters of Credit hereunder, and of the benefits to each of the Borrowers that
are anticipated to result therefrom, each of the Borrowers agrees that, subject
to paragraph (b) below, but notwithstanding any other provision contained herein
or in any other Loan Document, it will be a co-borrower hereunder and shall be
fully




--------------------------------------------------------------------------------

116



liable for all of the Obligations, both severally and jointly with the other
Borrowers. Accordingly, each Borrower irrevocably agrees with each Lender and
the Administrative Agent and their respective successors and assigns that such
Borrower will make prompt payment in full when due (whether at stated maturity,
by acceleration, by optional prepayment or otherwise) of the Obligations,
strictly in accordance with the terms thereof. Each of the Borrowers hereby
further agrees that if any Loan Party shall fail to pay in full when due
(whether at stated maturity, by acceleration, by optional prepayment or
otherwise) any of the Obligations, then the Borrowers will promptly pay the
same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Obligations, the same will
be promptly paid in full when due (whether at extended maturity, by acceleration
or otherwise) in accordance with the terms of such extension or renewal.
(b)     Notwithstanding paragraph (a) above or any other provision herein or in
any other Loan Document to the contrary, PTFI shall have no liability for any
Obligations other than the Specified PTFI Obligations. FCX hereby acknowledges
the foregoing limitation, and agrees that FCX shall be liable for all
Obligations, regardless of whether such Obligations are Specified PTFI
Obligations or otherwise. If at any time PTFI ceases to be eligible to effect a
Borrowing or request the issuance of Letters of Credit for its own account or
for the account of any of its subsidiaries pursuant to


Section 10.02(h), FCX and PTFI shall remain liable for the Specified PTFI
Obligations then outstanding, which shall be payable in accordance with the
terms hereof
SECTION 10.02. Obligations Unconditional. (a) The obligations of each of the
Borrowers under Section 10.01 hereof are absolute and unconditional irrespective
of the value, genuineness, validity, regularity or enforceability of the
obligations of any Borrower under this Agreement or any other Loan Document, or
any substitution, release or exchange of any other guarantee of or security for
any of the Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section that the joint and several obligations
(subject, in the case of PTFI for so long as PTFI is a Subsidiary, to Section
10.01(b) above) of the Borrowers hereunder shall be absolute and unconditional
under any and all circumstances. Without limiting the generality of the
foregoing, it is agreed that the occurrence of any one or more of the following
shall not affect the joint and several liability of any Borrower hereunder:
(i)    at any time or from time to time, without notice to any Borrower, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;
(ii)    any of the acts mentioned in any of the provisions of this Agreement or
any other agreement or instrument referred to herein or therein shall be done or
omitted; or
(iii)    the maturity of any of the Obligations shall be accelerated or delayed,
or any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under this Agreement or any other agreement or instrument
referred to herein or therein shall be waived or any other guarantee of any of
the Obligations or any security therefor shall be released or exchanged in whole
or in part or otherwise dealt with.




--------------------------------------------------------------------------------

117



(b)    Certain Waivers. Each of the Borrowers hereby expressly waives diligence,
presentment, demand of payment, protest and all notices whatsoever, and any
requirement that the Administrative Agent or any Lender exhaust any right, power
or remedy or proceed against any Borrower under this Agreement or any other
agreement or instrument referred to herein or therein, or against any other
person under any other guarantee of, or security for, any of the Obligations.
(c)    Reinstatement. The obligations of each of the Borrowers under this
Article X shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Borrower in respect of the Obligations
is rescinded or must be otherwise restored by any holder of any of the
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.
(d)    Remedies. Each of the Borrowers agrees that, as between the Borrowers, in
their capacity as co-obligors with joint and several liability, and the Lenders,
the obligations of any Borrower under this Agreement may be declared to be
forthwith due and payable as provided in Article


VII hereof (and shall be deemed to have become automatically due and payable in
the circumstances provided in said Article VII) for purposes of Section 10.01
hereof notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing such obligations from becoming automatically due and
payable) as against any Borrower and that, in the event of such declaration (or
such obligations being deemed to have become automatically due and payable),
such obligations (whether or not due and payable by such Borrower) shall
forthwith become due and payable by the other Borrowers, in their capacity as
co-obligor, for purposes of such Section 10.01.
(e)    Continuing Obligation. Each of the agreements of the Borrowers in this
Article X is a continuing agreement and undertaking, and shall apply to all
Obligations whenever arising.
(f)    Standstill. Upon payment by either of the Borrowers of any sums as
provided under Section 10.01, all rights, if any, of such paying Borrower
against the other Borrowers arising as a result thereof by way of subrogation or
otherwise shall in all respects be irrevocably waived prior to the indefeasible
payment in full in cash of all of the Obligations.
(g)    Borrower Resignation. FMOG will cease to be a Borrower hereunder (and may
thereafter be released from its obligations as a Borrower under this Agreement)
(the “Co-Borrower Resignation”) at such time, if any, as (and only for such
periods as) FMOG (i) no longer has any obligations in respect of (A) any FMOG
Indenture Debt and any refinancing Indebtedness in respect thereof or (B) any
bank credit facility or other capital market indebtedness, in each case in an
amount in excess of $500,000,000 and (ii) no longer guarantees any obligations
of FCX in respect of (and is no longer a co-borrower under) the Term Loan
Agreement, the Senior Notes or any Other Senior Debt, provided that for all
purposes hereunder and under the other Loan Documents such Co-Borrower
Resignation shall only become effective on the date that each of the following
conditions has been met (the “Co-Borrower Resignation Date”):




--------------------------------------------------------------------------------

118



(i)    FCX shall have delivered to the Administrative Agent a written notice of
such Co-Borrower Resignation at least 10 Business Days in advance of (but not
more than 30 days in advance of) the Co-Borrower Resignation Date, specifying
the intended Co-Borrower Resignation Date;
(ii)    at the time of and after giving effect to such Co-Borrower Resignation,
the Borrowers shall be in pro forma compliance with Sections 6.01 and 6.02;
(iii)    at the time of and after giving effect to such Co-Borrower Resignation,
(A) no Default or Event of Default shall have occurred and be continuing, and
(B) the representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
intended Co-Borrower Resignation Date, except where such representations and
warranties expressly relate to an earlier date, in which case such




representations and warranties shall have been true and correct in all material
respects as of such earlier date; and
(iv)    FCX shall have delivered to the Administrative Agent a certificate of a
Financial Officer of FCX, dated as of the Co-Borrower Resignation Date,
certifying as to the matters specified in clauses (ii) and (iii) above and
setting forth reasonably detailed calculations demonstrating compliance with
clause (ii) above.
(h)    Termination of Rights to Borrowings and Letters of Credit.
Notwithstanding anything herein to the contrary, PTFI shall not be eligible to
effect a Borrowing or request the issuance of Letters of Credit for its account
or for the account of any of its subsidiaries from and after the date upon which
FCX provides written notice to the Administrative Agent to such effect.
ARTICLE XISubsidiary Guarantors
SECTION 11.01. Designation of Subsidiary Guarantors. FCX may designate any
Subsidiary (other than a Borrower and any Subsidiary that, at the time, is
already a Required Subsidiary Guarantor) as a Subsidiary Guarantor (a “Guarantor
Designation”), provided that, for purposes of Sections 6.01 and 6.02, such
Designation shall only become effective on the date that each of the following
conditions has been met (the “Guarantor Designation Date”):
(a)    FCX shall have delivered to the Administrative Agent a written notice of
such Guarantor Designation at least 10 Business Days in advance of (but not more
than 30 days in advance of) the Guarantor Designation Date, specifying the
Subsidiary subject to the Guarantor Designation;
(b)    at the time of and after giving effect to such Guarantor Designation on
the Guarantor Designation Date, the Borrowers shall be in pro forma compliance
with Sections 6.01 and 6.02;




--------------------------------------------------------------------------------

119



(c)    such Subsidiary shall have executed and delivered to the Administrative
Agent a Guarantee Agreement (or a supplement thereto), and such Guarantee
Agreement shall be in full force and effect;
(d)    the Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of such Subsidiary,
the authorization of its execution of and performance of its obligations under
the applicable Guarantee Agreement, and any other legal matters relating to the
Guarantor Designation and reasonably requested by the Administrative Agent, in
form and substance reasonably satisfactory to the Administrative Agent;




(e)    the Administrative Agent shall have received a favorable opinion
(addressed to the Agents, the Issuing Banks and the Lenders and dated the
Guarantor Designation Date) from each of (i) New York counsel and (ii) if
reasonably requested by the Administrative Agent (and in all cases where the
applicable Subsidiary is organized under the laws of a jurisdiction outside of
the United States of America), local counsel, and such opinions shall be
reasonably satisfactory to the Administrative Agent and cover such matters
relating to the Guarantor Designation as the Administrative Agent may reasonably
request; and
(f)    FCX shall have delivered to the Administrative Agent a certificate of a
Financial Officer of FCX, dated as of the Guarantor Designation Date, certifying
as to the matters set forth in clauses (b) and (c) above and setting forth
reasonably detailed calculations demonstrating compliance with clause (b) above.
SECTION 11.02. Optional Guarantor Terminations. FCX may elect to terminate any
Guarantee of the Obligations by any Subsidiary Guarantor (other than any Agreed
Additional Guarantor) (a “Guarantor Termination”), provided that, (i) no such
Guarantor Termination shall be given or take effect with respect to any
Subsidiary that is at the time a Required Subsidiary Guarantor, and (ii) for all
purposes hereunder and under the other Loan Documents, including under any
Guarantee Agreement, such Guarantor Termination shall only become effective on
the date that each of the following conditions has been met (the “Guarantor
Termination Date”):
(a)    FCX shall have delivered to the Administrative Agent a written notice of
such Guarantor Termination at least 10 Business Days in advance of (but not more
than 30 days in advance of) the Guarantor Termination Date, specifying (i) the
Subsidiary subject to such Guarantor Termination and (ii) the intended Guarantor
Termination Date;
(b)    at the time of and after giving effect to such Guarantor Termination, the
Borrowers shall be in pro forma compliance with Sections 6.01 and 6.02;
(c)    at the time of and after giving effect to such Guarantor Termination, (i)
no Default or Event of Default shall have occurred and be continuing, and (ii)
the representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material




--------------------------------------------------------------------------------

120



respects on and as of the intended Guarantor Termination Date, except where such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date; and
(d)    FCX shall have delivered to the Administrative Agent a certificate of a
Financial Officer of FCX, dated as of the Guarantor Termination Date, certifying
as to the matters specified in clauses (b) and (c) above and setting forth
reasonably detailed calculations demonstrating compliance with clause (b) above.
[Remainder of Page Intentionally Left Blank]


